Exhibit 10.14

 

 

 

$40,000,000

(and up to $20,000,000 in Incremental Loans as provided herein)

AMENDED AND RESTATED CREDIT AGREEMENT

among

HUGHES TELEMATICS, INC.,

VARIOUS LENDERS,

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT

and

MORGAN STANLEY & CO. INCORPORATED,

as COLLATERAL AGENT

 

 

Dated as of April 9, 2008

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

as SOLE LEAD ARRANGER and SOLE BOOK RUNNER

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 9, 2008, among Hughes
Telematics, Inc., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time, Morgan Stanley Senior Funding, Inc., as Administrative
Agent and Morgan Stanley & Co. Incorporated as Collateral Agent. All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, the Borrower, the Closing Date Lenders, Morgan Stanley Senior Funding,
Inc., as Administrative Agent and Morgan Stanley & Co. Incorporated, as
Collateral Agent, are parties to a Credit Agreement, dated as of March 31, 2008
(the “Existing Credit Agreement”);

WHEREAS, subject to and on the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement, and

NOW, THEREFORE, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent agree that, on the Restatement Date, the Existing Credit
Agreement shall be and is hereby amended and restated in its entirety as
follows:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Additional Funding Event” shall mean (i) the incurrence of Incremental Loans,
(ii) the incurrence of Restatement Date Loans, (iii) the incurrence of
Indebtedness under Sections 8.04(b)(x), (xii) or (xiv) (with respect to clause
(xiv) only, to the extent such Indebtedness (A) does not provide for an
obligation requiring the payment of interest in cash prior to the date which
occurs six months after the Maturity Date (except in connection with any
acceleration of the maturity thereof or required offers to purchase such
Indebtedness (based on a Change of Control or Asset Sales) which would not
violate or conflict with the requirements of this Agreement, and which first
allow the repayment of Indebtedness hereunder or a result thereof), and
(B) shall not have any required amortization (or sinking fund payments or
similar events) occurring prior to the date occurring six months after the
Maturity Date (unless there is a default or event of default thereon), (C) shall
not mature earlier than the date occurring six months after the Maturity Date),
(iv) the issuance of Equity Interests of the Borrower, and/or (v) the
consummation of a SPAC Transaction.

“Additional Security Documents” shall have the meaning provided in
Section 7.12(b).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense and net non-cash losses which were included in
arriving at Consolidated Net Income for such period) less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 10.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof.

“Affiliate Transaction” shall have the meaning provided in Section 8.06(a).

“Agents” shall mean and include the Administrative Agent and the Collateral
Agent.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Excess Cash Flow Prepayment Percentage” shall mean, at any time,
50%; provided that, so long as no Default or Event of Default is then in
existence (i) if the Total Leverage Ratio is less than 5.0:1.0 (as set forth in
the Compliance Certificate delivered pursuant to Section 7.01(f) for the fiscal
quarter or fiscal year, as the case may be, of the Borrower then last ended for
which financial statements are available), the Applicable Excess Cash Flow
Prepayment Percentage shall instead be 25%, and (ii) if the Total Leverage Ratio
is less than 3.5:1.0 (as set forth in the Compliance Certificate delivered
pursuant to Section 7.01(f) for the fiscal quarter or fiscal year, as the case
may be, of the Borrower then last ended for which financial statements are
available), the Applicable Excess Cash Flow Prepayment Percentage shall instead
be 0%.

“Applicable Increased Term Loan Rate” shall mean, at any time, with respect to
any then existing Initial Loans at the time of the provision of any new
Incremental Loans pursuant to Section 2.14 that are subject to an interest rate
per annum that is less than the interest rate applicable to such new Incremental
Loans, the rate per annum determined by the Administrative Agent (and notified
to the Borrower and the Lenders) to be equal to the rate per annum applicable to
such new Incremental Loans. Each determination of the “Applicable Increased Term
Loan Rate” shall be made by the Administrative Agent taking into account the
relevant factors outlined in subclause (vii) of Section 2.14(a) and shall be
conclusive and binding on the Borrower and all Lenders absent manifest error.

“Applicable Margin” shall mean (i) in the case of a Eurodollar Loan, 11.0% and
(ii) in the case of a Base Rate Loan, 10.0%, and (iii) in the case of any Type
of Incremental Loan of a given Tranche that is not an Initial Loan, that
percentage per annum set forth in, or calculated in accordance with,
Section 2.14 and the relevant Incremental Loan Commitment Agreement

“Asset Acquisition” shall mean (1) an Investment by the Borrower or any
Restricted Subsidiary of the Borrower in any other Person pursuant to which such
Person shall become a Restricted Subsidiary of the Borrower or any Restricted
Subsidiary of the Borrower, or shall be merged with or into the Borrower or any
Restricted Subsidiary of the Borrower, or (2) the acquisition by the Borrower or
any Restricted Subsidiary of the Borrower of the assets of any Person (other
than a Restricted Subsidiary of the Borrower) which constitute all or
substantially all of the assets of such Person or comprise any division or line
of business of such Person or any other properties or assets of such Person
other than in the ordinary course of business.

 

-2-



--------------------------------------------------------------------------------

“Asset Sale” shall mean any sale, transfer, issuance or other disposition (or
series of related sales, transfers, issuances or dispositions) by the Borrower
or any Restricted Subsidiary, including any disposition by means of a merger,
amalgamation, arrangement, consolidation or similar transaction (each referred
to for the purposes of this definition as a “disposition”), of:

(a) any shares of Equity Interests of a Subsidiary (other than directors’
qualifying shares or shares required by applicable law to be held by a Person
other than the Borrower or a Restricted Subsidiary);

(b) all or substantially all of the properties and assets of any division or
line of business of the Borrower or any Subsidiary; or

(c) any other assets of the Borrower or any Restricted Subsidiary outside of the
ordinary course of business of the Borrower or such Restricted Subsidiary;

provided, however, that the following shall not constitute an Asset Sale for the
purposes of this Agreement:

(i) any disposition by the Borrower or a Restricted Subsidiary to (A) the
Borrower, (B) a Restricted Subsidiary (which is a Guarantor), (C) any other
Person (if after giving effect to such disposition such other Person becomes a
Restricted Subsidiary (which is a Guarantor) or (D) to any Foreign Subsidiary
pursuant to the reasonable requirements of, and in furtherance of, the Business
Plan;

(ii) any disposition that constitutes a Permitted Investment or Restricted
Payment permitted by Section 8.03;

(iii) any disposition effected in compliance with Section 8.05;

(iv) any sale or other disposition of cash or Cash Equivalents in the ordinary
course of business;

(v) any disposition of obsolete, worn out or permanently retired equipment or
facilities or other property that is no longer used or useful in the ordinary
course of the business of the Borrower or any Restricted Subsidiary;

(vi) for purposes of Section 8.02 only, any Asset Sale other than a Material
Asset Sale;

(vii) the licensing or sublicensing of Intellectual Property or other general
intangibles and licenses, leases or subleases of other property;

(viii) any release of intangible claims or rights in connection with the loss or
settlement of a bona fide lawsuit, dispute or other controversy;

(ix) any sale or disposition deemed to occur in connection with creating or
granting any Permitted Liens;

(x) the surrender or waiver of contract rights or the settlement, release,
surrender of contract, tort or other claims of any kind; and

 

-3-



--------------------------------------------------------------------------------

(xi) any sale or exchange of equipment in connection with the purchase or other
acquisition of Replacement Assets of substantially equivalent or greater Fair
Market Value (taken as a whole) and that are usable in a Related Business.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I.

“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the Board of Directors to deliver
such notices pursuant to this Agreement and that has or have appropriate
signature cards on file with the Administrative Agent, (b) delivering financial
information, budgets and officer’s certificates pursuant to this Agreement, the
chief financial officer, the treasurer or the principal accounting officer of
the Borrower, and (c) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
two officers) of the Borrower.

“Average Life” shall mean, as of any date of determination, with respect to any
Indebtedness or Preferred Equity, the quotient obtained by dividing:

(a) the sum of the products of (i) the number of years (rounded to the nearest
one-twelfth of one year) from the date of determination to the dates of each
successive scheduled principal payment of such Indebtedness or redemption or
similar payment with respect to such Preferred Equity multiplied by (ii) the
amount of such payment; by

(b) the sum of all such payments.

“Base Rate” shall mean, at any time, the per annum rate equal to the higher of
(a) the Prime Lending Rate at such time and (b) 1/2 of 1% in excess of the
overnight Federal Funds Rate at such time.

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean the board of directors of the Borrower and any
relevant committees.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Common Stock” shall mean the common stock issued by the Borrower with
par value of $0.01, or such other equity securities issued by the Borrower in
replacement or substitution thereof.

“Borrower Materials” shall have the meaning provided in Section 11.03(b).

“Borrowing” shall mean the borrowing of one Type of Loan on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that (i) Base Rate Loans
incurred pursuant to Section 2.08(b) shall be considered part of the related
Borrowing of Eurodollar Loans, and (ii) any Incremental Loans incurred pursuant
to Section

 

-4-



--------------------------------------------------------------------------------

2.01(c) that are being added to a then existing Tranche of Loans shall be
considered part of the related Borrowing of the then outstanding Tranche of
Loans to which such Incremental Loans are added pursuant to, and in accordance
with the requirements of, Section 2.14(c).

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day except Saturday, Sunday and any day which shall be, in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) above and which is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.

“Business Plan” shall mean the business plan of the Borrower as discussed with
the Lenders on or prior to the Closing Date, as such business plan may be
modified with the prior consent of the Required Lenders (not to be unreasonably
withheld, conditioned or delayed) in response to changes in relevant markets or
other business opportunities relevant to the Related Business.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be included in “property, plant and equipment”,
“capitalized software” or similar line items reflected in the financial
statements in accordance with GAAP and, without duplication, the amount of all
Capitalized Lease Obligations incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be included in “property, plant and equipment” or similar line items reflected
in the financial statements of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) Dollar-denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than one year from the date of acquisition
by such Person, (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person, (f) pre-refunded bonds and
bonds that are escrowed to maturity (backed 100% by United States Government
Securities and/or cash), and (g) investments in money market funds rated at
least “AA” or the equivalent thereof by S&P or “Aa” or the equivalent thereof by
Moody’s.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” shall have the meaning provided in Section 9.06(a).

“Change of Control” shall mean the occurrence of any of the following events:

(a) at any time prior to the consummation of a Qualifying IPO, the acquisition
by any Person, other than one or more Permitted Holders, of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of more
than 50% of the voting power of the Borrower’s Outstanding Voting Securities (or
the Outstanding Voting Securities of any successor entity);

(b) upon or after the occurrence of a Qualifying IPO, the acquisition by any
Person, other than one or more Permitted Holders, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of more than 35%
of the voting power of the Borrower’s Outstanding Voting Securities (or the
Outstanding Voting Securities of any successor entity);

(c) a majority of the individuals who, as of the Closing Date, constitute the
members of the Board of Directors (the “Incumbent Board”) cease for any reason
to serve on such Board of Directors; provided that any individual who becomes a
director of the Borrower subsequent to the Closing Date, whose election, or
nomination for election by the Borrower’s stockholders, is approved: (i) at a
time when a Permitted Holder beneficially owns more than 50% of the voting power
of the Borrower’s (or any successor’s) Outstanding Voting Securities and/or
(ii) by the vote of at least a majority of the directors then comprising the
Incumbent Board, shall be deemed a member of the Incumbent Board; and provided,
further, that any individual who was initially elected as a director of the
Borrower as a result of an actual or threatened election contest, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board of Directors shall not be deemed a member of the
Incumbent Board;

(d) a sale of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder; or

(e) a “change of control” or similar event shall occur and require repayment of,
or an offer to repay, any Indebtedness of the Borrower or any Restricted
Subsidiary having an aggregate value in excess of $10,000,000.

“Change of Control Offer” shall mean the offer to prepay the Loans pursuant to
Sections 4.02(b) and (h) as a result of a Change of Control.

“Chrysler Agreement” shall mean the Telematics Services Agreement, dated June 4,
2007, by and between the Borrower and DaimlerChrysler Company, LLC, as the same
may be amended, modified, extended or supplemented in accordance with the terms
thereof and hereof.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Closing Date” shall mean March 31, 2008.

“Closing Date Lender” shall mean any Lender of a Closing Date Loan.

“Closing Date Loan” shall have the meaning provided in Section 2.01(a).

“Closing Date Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Closing Date Commitments,” as the same may be terminated pursuant to
Sections 3.02 or 9, as applicable.

 

-6-



--------------------------------------------------------------------------------

“Closing Date Warrants” shall mean, cumulatively, all warrants to purchase
shares of Borrower Common Stock (i) which are issued to the any Closing Date
Lender and/or its Affiliates on the Closing Date and (ii) which any Closing Date
Lender and/or its Affiliates have the right to acquire pursuant to rights
created or existing on the Closing Date, to the extent, as of any date of
determination, shares of Borrower Common Stock underlying any such warrants or
rights are issuable under the terms thereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Collateral
under and as defined in the Guaranty and Collateral Agreement and all Mortgaged
Properties.

“Collateral Agent” shall mean Morgan Stanley & Co. Incorporated, in its capacity
as Collateral Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Collateral Agent appointed
pursuant to Section 10.09.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) the Obligations shall have been unconditionally guaranteed by the Borrower
and each Wholly-Owned Restricted Subsidiary that is a Domestic Subsidiary;

(b) the Obligations shall have been secured by a first priority security
interest in all Equity Interests of each Wholly-Owned Subsidiary directly owned
by the Borrower or any Subsidiary Guarantor; provided that pledges of voting
Equity Interests of each Foreign Subsidiary or controlled foreign corporation
shall be limited to 65% of the total combined voting power of all Equity
Interests of such Foreign Subsidiary or controlled foreign corporation at any
time;

(c) except to the extent otherwise permitted hereunder or under any Security
Document, the Obligations shall have been secured by a security interest in, and
mortgages on, substantially all tangible and intangible assets of the Borrower
and each other Subsidiary Guarantor (including accounts, inventory, equipment,
investment property, contract rights, Intellectual Property, other general
intangibles, owned real property and proceeds of the foregoing), in each case,
with the priority required by the Security Documents;

(d) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 8.01; and

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first priority Lien on the property described therein, free
of any other Liens except as expressly permitted by Section 8.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) such existing surveys, existing abstracts, existing
appraisals and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property and (iv) to the extent
required by applicable law, flood certificates covering each Mortgaged Property
in form and substance reasonably acceptable to the Collateral Agent, certified
to the Collateral Agent in its capacity as such and certifying whether or not
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map.

 

-7-



--------------------------------------------------------------------------------

“Collective Bargaining Agreements” shall have the meaning provided in
Section 5.05.

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Loan Commitment or an Incremental Loan Commitment.

“Competitor” shall mean any Person that provides telematics products or services
and any Affiliate of such Person.

“Compliance Certificate” shall have the meaning provided in Section 7.01(e).

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Restricted Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Restricted Subsidiaries at such
time, but excluding the current portion of any Indebtedness under this Agreement
and the current portion of any other long-term Indebtedness which would
otherwise be included therein.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (a) any extraordinary gains or losses,
(b) any non-cash income, (c) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business and (d) interest income),
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period,
(ii) provision for taxes based on income and foreign withholding taxes for the
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period, (iii) all depreciation and amortization expense of the Borrower and
its Restricted Subsidiaries determined on a consolidated basis for such period,
(iv) non-cash stock compensation expenses and other non-cash expenses for such
period that do not result in future cash obligations or cash outlays and (v) in
the case of any period including the fiscal quarters of the Borrower ending on
or before June 30, 2008, the amount of all fees and expenses incurred in
connection with the Transaction during such period. For the avoidance of doubt,
it is understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of Consolidated Net Income
contained herein.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (a) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (b) all Indebtedness of the Borrower and its Restricted Subsidiaries of
the type described in clauses (b) and (g) of the definition of Indebtedness and
(c) all Contingent Obligations of the Borrower and its Restricted Subsidiaries
in respect of Indebtedness of any third Person of the type referred to in
preceding clauses (a) and (b).

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP, provided that the following items shall be excluded

 

-8-



--------------------------------------------------------------------------------

in computing Consolidated Net Income (without duplication): (i) the net income
(or loss) of any Person in which a Person or Persons other than the Borrower and
its Wholly-Owned Restricted Subsidiaries has an Equity Interest or Equity
Interests to the extent of such Equity Interests held by Persons other than the
Borrower and its Wholly-Owned Restricted Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or all or substantially all of the property or
assets of such Person are acquired by a Restricted Subsidiary and (iii) the net
income of any Restricted Subsidiary to the extent that the declaration or
payment of cash dividends or similar cash distributions by such Restricted
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Co-Sale Agreement” means the Co-Sale and Stock Restriction Agreement, dated as
of the Closing Date, between the Borrower, the holders of the Warrants issued on
the Closing Date, and the Permitted Holder, and any persons joining thereafter
pursuant to the terms thereof (including on the Restatement Date) substantially
in the form of Exhibit L (as amended, supplemented, restated or otherwise
modified in accordance with the terms hereof and thereof).

“Credit Documents” shall mean this Agreement, the Guaranty and Collateral
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Joinder Agreement, each Mortgage, each other
Security Document and each Incremental Loan Commitment Agreement.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Cumulative Available CNI Amount” shall mean, as of the Closing Date, $0;
provided that on the date of delivery of financial statements pursuant to
Section 7.01(a) or (b), as the case may be, there shall be (a) if Consolidated
Net Income for the fiscal quarter most recently ended is positive, added to the
then Cumulative Available CNI Amount an amount equal to 50% of Consolidated Net
Income for such fiscal quarter, and (b) if Consolidated Net Income for the
fiscal quarter most recent ended is negative, deducted from the then Cumulative
Available CNI Amount an amount equal to 100% of Consolidated Net Income for such
fiscal quarter.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

-9-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable, in either case at the option of the holder
thereof) or upon the happening of an event, (a) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (b) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part, or (c) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Disqualified Stock, on or prior to, in the
case of clause (a), (b) or (c), the 181st day after the Maturity Date; provided
that any Equity Interest that would not constitute Disqualified Stock but for
provisions thereof giving holders the right to require the issuer thereof to
repurchase or redeem such Equity Interest upon the occurrence of a Change of
Control occurring prior to the 181st day after the Maturity Date shall not
constitute Disqualified Stock if the Change of Control provisions applicable to
such Disqualified Stock are no more favorable to the holders of such
Disqualified Stock than the provisions of this Agreement with respect to a
Change of Control and such Disqualified Stock specifically provides that the
issuer thereof will not repurchase or redeem any such Equity Interest pursuant
to such provisions prior to the Borrower completing a Change of Control Offer.

“Documents” shall mean, collectively, (a) the Credit Documents and (b) the
Warrant.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District or Columbia.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries
and Affiliates and any natural Person.

“Employee Benefit Plans” shall have the meaning provided in Section 5.05.

“Employment Agreements” shall have the meaning provided in Section 5.05.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

-10-



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest, but excluding any debt security
convertible or exchangeable into any such interest prior to conversion or
exchange.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower and/or any of their Subsidiaries would be
deemed to be a “single employer” (a) within the meaning of Section 414(b), (c),
(m) or (o) of the Code or (b) as a result of the Borrower and/or any Subsidiary
of the Borrower being or having been a general partner of such person.

“Escrow Account” means the certain deposit or securities account of the Borrower
held with the Escrow Bank which is the subject of the Escrow Agreement.

“Escrow Agreement” shall mean the Escrow Agreement in form and substance
reasonably satisfactory to the Collateral Agent between the Collateral Agent,
the Borrower and the Escrow Bank which shall provide, inter alia, that amounts
standing to the credit of the Escrow Account may only be withdrawn by written
joint notice from the Collateral Agent and the Borrower.

“Escrow Bank” means Credit Suisse Securities (USA) LLC, or such other bank
reasonably acceptable to the Collateral Agent.

“Escrow Minimum Amount” shall mean, at any time, (a) the aggregate principal
amount of the Closing Date Loans on the Closing Date, the Restatement Date Loans
on the Restatement Date, and all Incremental Loans on the relevant Incremental
Loan Borrowing Date multiplied by (b) the product of (i) 0.25 multiplied by
(A) one (1) minus (B) the quotient of (x) the cumulative Net Funding Proceeds of
all Additional Funding Events received by the Borrower following the Closing
Date, over (y) $67,500,000.

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean for any Interest Determination Date with respect to
an Interest Period for a Loan, subject to the terms herein, the greater of
(A) the rate per annum obtained by dividing (i)(a) the per annum rate for
deposits in Dollars for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page LIBOR 01 at approximately 11:00
A.M. (London time) on such Interest Determination Date or (b) if such rate does
not appear on Reuters Page LIBOR 01 on such Interest Determination Date, the
rate per annum at which deposits in Dollars are offered by Administrative Agent
to first-class banks in the London interbank market, in the approximate amount
of such relevant Loan and having a maturity approximately equal to the last day
of such Interest Period, at approximately 11:00 A.M. (London time) on such
Interest Determination Date by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), and (B) 3.0%. The

 

-11-



--------------------------------------------------------------------------------

Eurodollar Rate shall be rounded to the next higher multiple of 1/100 of 1% if
the rate is not such a multiple. The reference to Telerate Page 3750 in this
definition shall be construed to be a reference to the relevant page or any
other page that may replace such page on the Telerate service or any other
service that may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for deposits in Dollars.

“Event of Default” shall have the meaning provided in Section 9.

“Excess Cash Flow” shall mean, for any Excess Cash Payment Period, the remainder
of (a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, minus (b) the sum of,
without duplication, (i) the aggregate amount of all Capital Expenditures made
by the Borrower and its Restricted Subsidiaries during such Excess Cash Payment
Period (other than Capital Expenditures to the extent financed with equity
proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
Indebtedness), (ii) the aggregate amount of permanent principal payments of
Indebtedness (in the case of any revolving Indebtedness that are accompanied by
a permanent reduction in commitment) for borrowed money of the Borrower and its
Restricted Subsidiaries and the permanent repayment of the principal component
of Capitalized Lease Obligations of the Borrower and its Restricted Subsidiaries
during such period (other than (1) repayments made with the proceeds of asset
sales, sales or issuances of Equity Interests, insurance or Indebtedness and
(2) payments of Loans and/or other Obligations, provided that repayments of
Loans shall be deducted in determining Excess Cash Flow only to the extent such
repayments were made as a voluntary prepayment pursuant to Section 4.01 with
Internally Generated Funds, (iii) the increase, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period, and (iv) the
aggregate consideration paid in cash by the Borrower or any of its Restricted
Subsidiaries in respect of acquisitions during such period (other than
acquisitions to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds, insurance proceeds or Indebtedness).

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower ending December 31, 2008).

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from the first day of
the first fiscal quarter of the Borrower beginning on or after the Closing Date
to the last day of the Borrower’s fiscal year ending December 31, 2008 (taken as
one accounting period), and (ii) with respect to the repayment required on each
successive Excess Cash Payment Date, the immediately preceding fiscal year of
the Borrower.

“Exchange Act” shall mean the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“Excluded Taxes” shall have the meaning provided in Section 4.04(a).

“Existing Credit Agreement” shall have the meaning provided in the first recital
of this Agreement.

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 5.05.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower, or the Restricted Subsidiary of the Borrower
selling such asset.

 

-12-



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean the Fee Letter, dated as of the Closing Date, between
the Borrower and Morgan Stanley Senior Funding, Inc.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“FEMA” shall mean the Federal Emergency Management Agency.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 8, including defined terms as used therein, and for
all purposes of determining any financial ratios or terms, are subject (to the
extent provided therein) to Section 11.07(a).

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guaranty and Collateral Agreement” shall have the meaning set forth in
Section 5.09.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Incremental Loan” shall have the meaning provided in Section 2.01(c).

“Incremental Loan Borrowing Date” shall mean, with respect to each Tranche of
Incremental Loans, each date on which the Borrower incurs Incremental Loans of
such Tranche pursuant to Section 2.01(c), which date shall be the date of the
effectiveness of the Incremental Loan Commitment Agreement pursuant to which
such Incremental Loans are to be made.

 

-13-



--------------------------------------------------------------------------------

“Incremental Loan Commitment” shall mean, with respect to each Incremental Loan
Lender, the commitment of such Lender to make Incremental Loans pursuant to
Section 2.01(c) on a given Incremental Loan Borrowing Date, as such commitment
is set forth in the respective Incremental Loan Commitment Agreement delivered
pursuant to Section 2.14(b) and as same may be terminated pursuant to
Section 3.02 or 9, as applicable

“Incremental Loan Commitment Agreement” shall have the meaning provided in
Section 2.14(b).

“Incremental Loan Lender” shall have the meaning provided in Section 2.14(b).

“Incremental Loan Maturity Date” shall mean, for any Tranche of Incremental
Loans, the final maturity date set forth for such Incremental Loans in the
applicable Incremental Loan Commitment Agreement; provided that the final
maturity date for all Incremental Loans of a given Tranche shall be the same
date.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), or (g) of this definition secured by any Lien on any property
owned by such Person, whether or not such indebtedness has been assumed by such
Person (provided that, if the Person has not assumed or otherwise become liable
in respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of the (i) Fair Market Value of the property to which
such Lien relates or (ii) the principal amount of such indebtedness, (d) all
Capitalized Lease Obligations of such Person, (e) all obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement that would appear as a liability on the balance sheet
of such Person under GAAP, (f) all Contingent Obligations of such Person
(excluding Contingent Obligations incurred in the ordinary course of business),
and (g) the amount of all obligations of such Person in respect of Disqualified
Stock or, with respect to any Restricted Subsidiary of such Person, any
Preferred Equity (measured, in each case, at the greatest required maximum fixed
repurchase price on the date of determination and any dividends declared at such
date, but not yet paid). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is directly liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
not include trade payables which are past due for less than 90 days, deferred
balances of obligations to trade creditors, Off-Balance Sheet Liabilities,
accrued expenses and deferred tax and other credits, in each case, incurred by
any Person in the ordinary course of business of such Person.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm of national standing or any third party appraiser or
recognized expert with experience in appraising the terms and conditions of the
type of transaction or series of related transactions for which an opinion is
required, provided that such firm or appraiser is not an Affiliate of the
Borrower.

“Initial Loan” shall have the meaning provided in Section 2.01(b).

 

-14-



--------------------------------------------------------------------------------

“Initial Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedules 1.01(a) and 1.01(b), directly below the
column entitled “Closing Date Loan Commitments” and Restatement Date Loan
Commitments”, respectively, as each may be terminated pursuant to Sections 3.02
or 9, as applicable.

“Initial Loan Maturity Date” shall mean March 31, 2013.

“Intellectual Property” shall mean and include all of the following:

(a) copyrights, including any United States or foreign copyright now or
hereafter owned by the Borrower or any of its Restricted Subsidiaries, including
any registrations of any copyrights in the United States Copyright Office or any
foreign equivalent office, as well as any application for a copyright
registration now or hereafter made with the United States Copyright Office or
any foreign equivalent office by the Borrower or any of its Restricted
Subsidiaries;

(b) domain names, including all internet domain names and associated URL
addresses in or to which the Borrower or any of its Restricted Subsidiaries now
or hereafter have any right, title or interest;

(c) trademarks and service marks and all goodwill connected with the use thereof
and symbolized thereby, including all right, title and interest in and to any
trademarks, service marks and trade names now held or hereafter acquired by the
Borrower or any of its Restricted Subsidiaries, including any registration or
application for registration of any trademarks and service marks now held or
hereafter acquired by the Borrower or any of its Restricted Subsidiaries, which
are registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as any unregistered trademarks and service marks used
by the Borrower or any of its Restricted Subsidiaries and any trade dress
including logos, designs, fictitious business names and other business
identifiers used by the Borrower or any of its Restricted Subsidiaries;

(d) patents, including any patent in or to which the Borrower or any of its
Restricted Subsidiaries now or hereafter have any right, title or interest
therein, and any divisions, continuations (including, but not limited to,
continuations-in-parts) and improvements thereof, as well as any application for
a patent now or hereafter made by the Borrower or any of its Restricted
Subsidiaries; and

(e) trade secrets, including any secretly held proprietary existing engineering
or other data, information, production procedures and other secretly held
proprietary know-how relating to the design manufacture, assembly, installation,
use, operation, marketing, sale and/or servicing of any products or business of
the Borrower or any of its Restricted Subsidiaries worldwide whether written or
not.

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

“Interest Payment Date” shall have the meaning provided in Section 2.08(d).

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

-15-



--------------------------------------------------------------------------------

“Internally Generated Funds” shall mean funds generated from the operations of
the Borrower and its Subsidiaries (excluding, without limitation, proceeds from
the issuance of any Equity Interests or the incurrence of any Indebtedness).

“Investment” by any Person shall mean any loan, advance or other extension of
credit (other than advances or extensions of credit and receivables in the
ordinary course of business that are recorded as accounts receivable on the
balance sheet of such Person or acquired as part of the assets acquired in
connection with an acquisition of assets otherwise permitted by this Agreement
and also excluding advances to officers and employees in the ordinary course of
business) or capital contribution (by means of transfers of cash or other
property to others) or payments for property or services for the account or use
of others to, or incurrence of a Contingent Obligation of any obligation of, or
purchase or acquisition of Equity Interests, bonds, notes, debentures or other
securities or evidence of Indebtedness issued by, any other Person. For the
purposes of Sections 7.15 and 8.03 and the definition of “Restricted Payments,”
“Investment” shall include the Fair Market Value of the Investment of the
Borrower or a Restricted Subsidiary in any Subsidiary of the Borrower at the
time that any such Subsidiary is designated an Unrestricted Subsidiary;
provided, however, that upon a redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary, the Borrower or such Restricted Subsidiary, as the case
may be, shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary (proportionate to its equity interest in such
Subsidiary) of an amount (if positive) equal to:

(a) its “Investment” in such Subsidiary at the time of such redesignation, less

(b) the portion (proportionate to its equity interest in such Subsidiary) of the
Fair Market Value of its Investment in such Subsidiary at the time of such
redesignation.

In determining the amount of any Investment made by transfer of any property
other than cash, such property shall be valued at its Fair Market Value at the
time of such Investment.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit I to the Guaranty and Collateral Agreement (appropriately completed).

“Junior Financing Documentation” shall mean the documentation governing any
Subordinated Obligations.

“Lead Arranger” shall mean Morgan Stanley Senior Funding, Inc., in its capacity
as sole Lead Arranger and sole Book Runner, and any successors thereto.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution or entity listed on Schedules
1.01(a) and 1.01(b), as well as any Person that becomes a “Lender” hereunder
pursuant to Sections 2.13, 2.14 or 11.04(b).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Loan” shall mean each Initial Loan and each Incremental Loan.

 

-16-



--------------------------------------------------------------------------------

“Make-Whole Premium” shall mean, with respect to the principal amount of any
Loan, the excess, if any, of (x) the Discounted Value of the Deemed Repayment
with respect to such amount over (y) such amount. For such purpose:

(a) “Deemed Repayment” shall mean, with respect to the principal amount of any
Loan, the payment of such principal, premium thereon equal to 3.0% and accrued
and unpaid interest thereon (for this purpose, determined by calculating the
Eurocurrency Rate (or, if applicable, the Base Rate) on the second Business Day
before the respective Prepayment Date and assuming that all interest
determinations for all Interest Periods beginning after the Prepayment Date
would be based on the interest rate as so determined (plus the Applicable Margin
and any interest required to be paid under Section 2.08(c)) that would be due
after the Prepayment Date and to and including the Deemed Repayment Date with
respect to such amount if no payment of such amount were made prior to the
Deemed Repayment Date.

(b) “Deemed Repayment Date” shall mean the second anniversary of the Closing
Date.

(c) “Discounted Value” shall mean, with respect to the principal amount of any
Loan, the amount obtained by discounting a Deemed Repayment with respect to such
amount from the Deemed Repayment Date to the Prepayment Date with respect to
such amount, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Loans is payable) equal to the sum of (x) the Reinvestment Yield with respect to
such amount, and (y) 0.50%.

(d) “Reinvestment Yield” shall mean, with respect to the principal amount of any
Loan, the yield to maturity implied by (i) the yields reported, as of 10:00 A.M.
(New York City time) on the second Business Day preceding the Prepayment Date
with respect to such amount, on the display designated as “Page 678” on the
Telerate Access Service (or such other display as may replace Page 678 on
Telerate Access Service) for actively traded U.S. Treasury Securities having a
maturity equal to the Remaining Life of such amount as of such Prepayment Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable, the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Prepayment Date, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Life of such amount as of such Prepayment Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury Security with the duration closest to and greater than the Remaining
Life and (2) the actively traded U.S. Treasury Security with the duration
closest to and less than the Remaining Life.

(e) “Remaining Life” shall mean, with respect to the principal amount of any
Loan, the number of years (calculated to the nearest one-twelfth year) that will
elapse between the Prepayment Date with respect to such amount and the Deemed
Repayment Date.

(f) “Prepayment Date” shall mean, with respect to the principal amount of any
Loan, the date on which such amount is to be prepaid.

“Management Agreements” shall have the meaning provided in Section 5.05.

“Margin Stock” shall have the meaning provided in Regulation U of the Board (as
from time to time in effect and any successor to all or a portion thereof).

 

-17-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
or (b) a material adverse effect (i) on the rights or remedies of the Lenders,
the Administrative Agent or the Collateral Agent hereunder or under any other
Credit Document, or (ii) on the ability of the Credit Parties taken as a whole
to perform their obligations to the Lenders, the Administrative Agent or the
Collateral Agent hereunder or under any other Credit Document, provided, that,
it is agreed and understood that the net economic effect of any event or
circumstance shall be taken into account in determining whether or not a
Material Adverse Effect has occurred.

“Material Asset Sale” shall mean any Asset Sale (for this purpose, determined as
if sub-clauses (ii), (iii) and (vi) of clause (c) of the definition of Asset
Sale did not exist) or series of related such Assets Sales (i.e., separate
assets being sold, transferred or otherwise disposed of as part of an
identifiable group of assets and within a reasonably limited time period) where
the aggregate consideration therefor (or Fair Market Value of the assets
transferred or disposed of, if other than an arms’ length sale) is equal to, or
in excess of, $1,000,000 individually and $2,500,000 in the aggregate in any
fiscal year of the Borrower.

“Material Contracts” shall mean any and all oral or written supply agreements,
requirements contracts, customer agreements, franchise agreements, license
agreements, distribution agreements, joint venture agreements, asset purchase
agreements, stock purchase agreements, merger agreements, agency or advertising
agreements, leases of real or personal property, credit agreements, loan
agreements, security agreements, pledge agreements, mortgages, trust deeds,
trust indentures, stock purchaser agreements, consulting agreements, management
agreements, employment agreements, severance agreements, collective bargaining
agreements, employee benefit plans or arrangements, tax sharing agreements,
indemnification agreements (including, without limitation, as may be entered
into with suppliers) or other contracts, agreements, arrangements,
understandings and commitments to which any Credit Party is a party which if
terminated is reasonably likely to cause a Material Adverse Effect.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Loan Maturity Date or the Incremental Loan Maturity Date, as the case
may be.

“Measurement Period” shall mean each period of four consecutive fiscal quarters
of the Borrower, in each case taken as one accounting period.

“Mercedes Agreement” shall mean the Telematics Services Agreement, dated on or
around October 31, 2007, by and between the Borrower and Mercedes Benz USA, LLC,
as the same may be amended, modified, extended or supplemented in accordance
with the terms thereof and hereof.

“Minimum Borrowing Amount” shall mean $5,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned or leased by the
Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms of this Agreement or any
Security Document, as required by the Collateral and Guarantee Requirement and
Section 7.12.

 

-18-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is an
obligation to contribute of) the Borrower, any of its Subsidiaries and/or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries and/or
an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a mandatory repayment
pursuant to Sections 4.02(c) or (d), the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) incurred in connection with any
such event and net of taxes paid or payable as a result thereof.

“Net Funding Proceeds” shall mean, with respect to any Additional Funding Event,
the proceeds received in cash by the Borrower, excluding (i) all underwriting
and other fees and expenses incurred in connection with such Additional Funding
Event which are not customary or market, (ii) any fees and expenses payable to
any Affiliate, and (iii) other than in the case of Restatement Date Loans and
Incremental Loans, any cash proceeds that are the subject of any escrow or
similar arrangement until such cash proceeds are unconditionally released to the
Borrower.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
respective assets the subject of such Recovery Event).

“Net Sale Proceeds” shall mean, for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(a) actual transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and other taxes arising therefrom), (b) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, (c) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness secured pursuant to
the Security Documents), which is secured by the respective assets which were
sold or otherwise disposed of, and (d) the estimated net marginal increase in
income, franchise or similar taxes which will be payable by the Borrower or any
Restricted Subsidiary with respect to the fiscal year of the Borrower in which
the sale or other disposition occurs as a result of such sale or other
disposition (or, without duplication, which will be payable by the Borrower or
any Restricted Subsidiary in the fiscal year of the Borrower in which cash
proceeds in respect of such sale or other disposition are received by way of
deferred payment pursuant to a promissory note, receivable or otherwise);
provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which the Borrower determines in good faith should be
reserved for post-closing adjustments (to the extent the Borrower delivers to
the Lenders a certificate signed by an Authorized Officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective asset sale), the amount (if any) by
which the reserved amount in respect of such sale or disposition exceeds the
actual post-closing adjustments payable by the Borrower or any of its Restricted
Subsidiaries shall constitute Net Sale Proceeds on such date received by the
Borrower and/or any of its Restricted Subsidiaries from such sale or other
disposition.

 

-19-



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” shall mean Indebtedness:

(a) as to which none of the Borrower or any Restricted Subsidiary provides any
guarantee or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as a guarantor or otherwise) or as to which there
is any recourse to the assets of the Borrower or any Restricted Subsidiary; and

(b) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Borrower or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity.

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at One Pierrepont Plaza, 7th Floor, Brooklyn, New
York 11201, Attention: Gabriela Nevergold, Telephone No.: 718-754-7411, and
Telecopier No.: 212-507-5539, and (ii) for operational notices, the office of
the Administrative Agent located at One Pierrepont Plaza, 7th Floor, Brooklyn,
New York 11201, Attention: Matt Smolensky, Telephone No.: 718-754-7054, and
Telecopier No.: 212-507-6680 or (in either case) such other office or person as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, interest (including any interest accruing subsequent to the
filing of a petition in bankruptcy, reorganization or similar proceeding at the
rate provided for in this Agreement, whether or not such interest is an allowed
claim under any such proceeding or under applicable state, federal or foreign
law), penalties, fees, expenses, indemnifications, reimbursements, damages and
other liabilities, and guarantees of the foregoing amounts.

“OEM Agreement” shall mean a telematics services agreement with a major car
manufacturer, as the same may be amended, modified, extended or supplemented in
accordance with the terms thereof and hereof, including, but not limited to the
Chrysler Agreement and the Mercedes Agreement.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Officer’s Certificate” shall mean a certificate signed by an Authorized Officer
of the specified Person and delivered to the Administrative Agent.

 

-20-



--------------------------------------------------------------------------------

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the Administrative Agent, as the
context permits.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Outstanding” shall mean, when used with reference to Voting Securities, at any
date as of which the number of shares thereof is to be determined, all issued
shares of Voting Securities, except shares then owned or held by or for the
account of the Borrower or any Subsidiary of the Borrower, and shall include all
shares issuable in respect of outstanding certificates representing fractional
interests in shares of Voting Securities.

“Patriot Act” shall have the meaning provided in Section 11.18.

“Payment Office” shall mean the office of the Administrative Agent located at
One Pierrepont Plaza, 7th Floor, Brooklyn, New York 11201 or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean a transaction described in sub-clause (a) of
the definition of “Permitted Investment”.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Holder” shall mean Apollo Management L.P. and its Affiliates.

“Permitted Investment” shall mean any Investment by the Borrower or a Restricted
Subsidiary in:

(a) any Restricted Subsidiary or any Person that will, upon the making of such
Investment, become a Restricted Subsidiary, or that is merged or consolidated or
amalgamated with or into, or transfers or conveys all or substantially all of
its assets to, or is liquidated into, the Borrower or a Restricted Subsidiary;
provided that the primary business of such Restricted Subsidiary is a Related
Business, and subject to compliance with Section 7.12;

(b) cash or Cash Equivalents;

(c) receivables owing to the Borrower or a Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or such Restricted
Subsidiary deems reasonable under the circumstances;

(d) payroll, travel, commission and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

 

-21-



--------------------------------------------------------------------------------

(e) loans and advances to employees, directors and consultants made in the
ordinary course of business; provided that such loans and advances do not exceed
$1,000,000 at any one time outstanding;

(f) stock, obligations or other securities received in settlement or good faith
compromise of debts owing to the Borrower or a Restricted Subsidiary or in
satisfaction of judgments or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of a debtor;

(g) any Person to the extent such Investment represents non-cash consideration
received in connection with an asset sale, including an Asset Sale consummated
in compliance with Section 8.02;

(h) Interest Rate Protection Agreements and Other Hedging Agreements, in each
case permitted under Section 8.04;

(i) any Investment in existence or the subject of a written commitment in
existence on the Closing Date and set forth on Schedule 8.03 and any Investment
that replaces, refinances or refunds such an Investment, provided that the new
Investment is in an amount that does not exceed that amount replaced, refinanced
or refunded and is made in the same Person as the Investment replaced,
refinanced or refunded;

(j) prepaid expenses, negotiable instruments held for deposit or collection and
lease, utility and worker’s compensation, performance and other similar deposits
provided to third parties in the ordinary course of business;

(k) Investments in any Person to the extent the consideration provided by the
Borrower consists solely of Equity Interests of the Borrower (other than
Disqualified Stock);

(l) any Person where such Investment was acquired by the Borrower or any
Restricted Subsidiary (1) in exchange for any other Investment or accounts
receivable held by the Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (2) as a result
of a foreclosure by the Borrower or any Restricted Subsidiary with respect to
any secured Investment or such other transfer of title with respect to any
secured Investment in default;

(m) negotiable instruments held for deposit or collection in the ordinary course
of business;

(n) guarantees by the Borrower or a Restricted Subsidiary of Indebtedness
otherwise permitted to be incurred by the Borrower or a Restricted Subsidiary
under this Agreement and the creation of Liens on the assets of the Borrower or
a Restricted Subsidiary in compliance with Section 8.01; and

(o) any transaction to the extent it constitutes an Investment that is permitted
by Section 8.06(b) (other than clause (ii) thereof); and

(p) other Investments made for Fair Market Value that do not exceed $10,000,000
in the aggregate outstanding at any one time.

“Permitted Liens” shall have the meaning provided in Section 8.01.

 

-22-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness that refinances
any other Indebtedness that is incurred in accordance with Section 8.04(a) or
that is incurred under Sections 8.04(b)(ii) and (iv), or previously incurred
under Sections 8.04(b)(xiii) or (xv) including any successive refinancings, so
long as:

(a) such Indebtedness is in an aggregate principal amount (or if incurred with
issue discount, an aggregate issue price) not in excess of the sum of:

(i) the aggregate principal amount (or is incurred with original issue discount,
the aggregate accreted value) and any accrued but unpaid interest then
outstanding of the Indebtedness being refinanced; and

(ii) an amount necessary to pay any fees and expenses, including premiums,
tender and defeasance costs, related to such refinancing,

(b) in the case of the refinancing of term Indebtedness, the Average Life of
such Indebtedness is equal to or greater than the Average Life of the
Indebtedness being refinanced,

(c) in the case of the refinancing of term Indebtedness, the final stated
maturity of the Indebtedness being incurred is no earlier than the final stated
maturity of the Indebtedness being refinanced, and

(d) in the case of the refinancing of Indebtedness of the Borrower or a
Subsidiary Guarantor:

(i) the new Indebtedness shall not be senior in right of payment to the
Indebtedness being refinanced; and

(ii) if the Indebtedness being refinanced constitutes Subordinated Obligations
of the Borrower or a Subsidiary Guarantor, the new Indebtedness shall be
subordinated to the Obligations, as applicable, at least to the same extent as
the Subordinated Obligations; provided, however, that Permitted Refinancing
Indebtedness shall not include:

(x) Indebtedness of a Restricted Subsidiary (other than a Subsidiary Guarantor)
that refinances Indebtedness of the Borrower or a Subsidiary Guarantor; or

(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“PIK Interest Period” shall have the meaning provided in Section 2.08(f)(i).

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Borrower, any of its Subsidiaries
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

 

-23-



--------------------------------------------------------------------------------

“Prime Lending Rate” shall mean the rate from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” (or, if more than one rate is published as the Prime Lending Rate, then
the highest of such rates). The Prime Lending Rate will change as of the date of
publication in The Wall Street Journal of a Prime Lending Rate that is different
from that published on the preceding Business Day. In the event that The Wall
Street Journal shall, for any reason, fail or cease to publish the Prime Lending
Rate, Administrative Agent shall choose a reasonably comparable index or source
to use as the basis for the Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of Consolidated
EBITDA for any period of four consecutive fiscal quarters, giving effect on a
pro forma basis to any of the following events which occurred after the first
day of the respective such fiscal quarter and on or prior to the date of
determination of Consolidated EBITDA on a pro forma basis, as if same had
occurred on the first day of the respective period of four consecutive fiscal
quarters (and taking into account, in the case of Asset Acquisitions, factually
supportable and identifiable cost savings and expenses which would otherwise be
accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act, as if such cost savings or expenses were realized on the
first day of the respective period):

(i) if any Person has had its designation changed from Restricted Subsidiary to
Unrestricted Subsidiary, or from Unrestricted Subsidiary to Restricted
Subsidiary, after the first day of such period of four consecutive fiscal
quarters and to prior to the date of the respective determination, such Person
shall be deemed to have been a Restricted Subsidiary or Unrestricted Subsidiary
(i.e., whichever designation applies on the date of determination), as the case
may be, for the entire such period of four consecutive fiscal quarters;

(ii) any Asset Acquisition effected after the first day of the respective such
four consecutive fiscal quarter period; and

(iii) any Asset Sale occurring after the first day of such period of four
consecutive fiscal quarter period.

“Projections” shall mean the projections included in Schedule 5.10.

“Public Lender” shall have the meaning provided in Section 11.03(b).

“Qualifying IPO” shall mean the sale in an underwritten initial public offering
registered under the Securities Act of Borrower Common Stock or other shares of
common equity securities of the Borrower in which the gross proceeds to the
Borrower equal, or exceed, $75,000,000.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Reaffirmation Agreement” shall mean the reaffirmation agreement substantially
in the form of Exhibit M.

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(a) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries or (b) under any policy of insurance maintained by any of them.

 

-24-



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 11.15.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Related Business” shall mean any business that is the same as or related,
ancillary, incidental or complementary to the business of the Borrower or a
Restricted Subsidiary on the Closing Date or any reasonable extension,
development or expansion of the business.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Relevant Reinvestment Period” shall mean, with respect to any Asset Sale or
Recovery Event, the earlier of the dates referred to in clauses (a) and
(b) below occurring after the receipt of Net Sale Proceeds or Net Insurance
Proceeds by the Borrower or any of its Subsidiaries, as the case may be, from
such Asset Sale or Recovery Event: (a) nine months following the receipt of such
Net Sale Proceeds or Net Insurance Proceeds, as the case may be, and (b) the
date upon which the Borrower or the relevant Subsidiary determines not to
reinvest the Net Sale Proceeds or Net Insurance Proceeds, as the case may be,
from the respective Asset Sale or Recovery Event, as the case may be.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Assets” shall mean property and assets that are acquired by the
Borrower or a Restricted Subsidiary utilizing proceeds realized from or
otherwise in connection with an Asset Sale.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Loans at such time represents at least a majority of the sum of all outstanding
Loans of all the Lenders.

“Restatement Date” shall mean the date of this Agreement.

“Restatement Date Lender” shall mean any Lender of a Restatement Date Loan.

“Restatement Date Loan” shall have the meaning provided in Section 2.01(b).

“Restatement Date Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule 1.01(b) directly below the column
entitled “Restatement Date Commitments,” as the same may be terminated pursuant
to Sections 3.02 or 9, as applicable.

“Restatement Date Warrants” shall mean, cumulatively, all warrants to purchase
shares of Borrower Common Stock (i) which are issued to the any Restatement Date
Lender and/or its Affiliates

 

-25-



--------------------------------------------------------------------------------

on the Restatement Date and (ii) which any Restatement Lender and/or its
Affiliates have the right to acquire pursuant to rights created or existing on
the Closing Date, to the extent, as of any date of determination, shares of
Borrower Common Stock underlying any such warrants or rights are issuable under
the terms thereof.

“Restricted Payment” shall mean:

(a) any dividend or distribution (whether made in cash, securities or other
property) declared or paid by the Borrower or any Restricted Subsidiary on or
with respect to any Equity Interest of the Borrower or a Restricted Subsidiary,
except for (i) any dividend or distribution that is made solely to the Borrower
or a Restricted Subsidiary (and, if such Restricted Subsidiary is not a
Wholly-Owned Subsidiary, to the other shareholders of such Restricted Subsidiary
on a pro rata basis or on a basis that results in the receipt by the Borrower or
a Restricted Subsidiary of dividends or distributions of greater value than it
would receive on a pro rata basis) or (ii) any dividend or distribution to the
extent payable in shares of Equity Interest (other than Disqualified Stock) of
the Borrower or in options, warrants or other rights to acquire shares of Equity
Interest (other than Disqualified Stock) of the Borrower;

(b) the purchase, repurchase, redemption, acquisition or retirement for value of
any Equity Interest of the Borrower or a Restricted Subsidiary (other than from
the Borrower or a Restricted Subsidiary or any entity that becomes a Restricted
Subsidiary as a result of such transactions) or securities exchangeable for or
convertible into any such Equity Interest, including the exercise of any option
to exchange any Equity Interest (other than for or into Equity Interest of the
Borrower or a Restricted Subsidiary that is not Disqualified Stock); provided
that, notwithstanding anything in this definition to the contrary, the purchase,
repurchase, redemption, acquisition or retirement for value of any Disqualified
Stock of the Borrower or a Restricted Subsidiary at its scheduled mandatory
redemption date shall only constitute a Restricted Payment to the extent (and
only to the extent) that the issuance of such Disqualified Stock increased the
amount available for Restricted Payments pursuant to Section 8.03(a)(iii);

(c) the purchase, repurchase, redemption, acquisition or retirement for value,
prior to the date for any scheduled maturity, sinking fund or amortization or
other installment payment, of any Subordinated Obligation (other than the
purchase, repurchase or other acquisition of any Subordinated Obligation
purchased in anticipation of satisfying a scheduled maturity, sinking fund or
amortization or other installment obligation, in each case due within one year
of the date of acquisition);

(d) any Investment (other than Permitted Investments and Indebtedness or
Contingent Obligations of Restricted Subsidiaries with respect to Indebtedness
permitted under Section 8.04) by the Borrower or any Restricted Subsidiary in
any Person other than the Borrower or a Restricted Subsidiary; or

(e) the issuance, sale or other disposition of any Equity Interest of any
Restricted Subsidiary to a Person (other than the Borrower or another Restricted
Subsidiary) if the result thereof is that such Restricted Subsidiary shall cease
to be a Subsidiary of the Borrower, in which event the amount of such
“Restricted Payment” shall be the Fair Market Value of the remaining interest,
if any, in such former Restricted Subsidiary held by the Borrower and the
Restricted Subsidiaries.

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower as of the
Closing Date and thereafter unless such Subsidiary is designated an Unrestricted
Subsidiary in accordance with the provisions of this Agreement.

“Returns” shall have the meaning provided in Section 6.09.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

-26-



--------------------------------------------------------------------------------

“SEC” shall have the meaning provided in Section 7.01(h).

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guaranty and Collateral
Agreement, each Mortgage, after the execution and delivery thereof, each
Additional Security Document and any other related document, agreement or grant
pursuant to which the Borrower or any of its Subsidiaries grants, perfects or
continues a security interest in favor of the Collateral Agent for the benefit
of the Secured Creditors.

“Shareholders’ Agreements” shall have the meaning provided in Section 5.05.

“SPAC Transaction” shall mean the merger by Borrower with, or the acquisition of
Borrower by, a publicly traded “special purpose acquisition corporation” or
“blank check company” (as defined by the SEC), provided, that, in each case,
(a) such Person has positive net assets, and (b) the merger is consummated with
the intention that the Equity Interests of the surviving entity are, or will be,
publicly traded.

“Subordinated Obligations” shall mean any Indebtedness of the Borrower or any
Subsidiary Guarantor (whether outstanding on the Closing Date or thereafter
incurred) that is subordinate or junior in right of payment or priority of lien
to the Obligations or the Liens securing the Obligations pursuant to a written
agreement to that effect.

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing (except for the purposes of Sections
6.01, 6.06, 6.09, 6.10, 6.15, 6.18, 7.01(i), 7.01(j), 7.05, 7.06, 7.07, 7.10,
9.05, 9.06, 9.09, and the definition of Unrestricted Subsidiary contained
herein), an Unrestricted Subsidiary shall be deemed not to be a Subsidiary of
the Borrower or any of its other Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
whether existing on the Closing Date or established, created or acquired after
the Closing Date, that has executed and delivered the Guaranty and Collateral
Agreement or has otherwise become a party thereto by means of the execution and
delivery of a Joinder Agreement by such Domestic Subsidiary unless and until
such time as the respective Domestic Subsidiary is released from all of its
obligations under the Guaranty and Collateral Agreement in accordance with the
terms and provisions thereof.

“Subsidiaries Guaranty” shall mean the guaranty provided by the Subsidiary
Guarantors pursuant to Article II of the Guaranty and Collateral Agreement.

“Successor Borrower” shall have the meaning provided in Section 8.05(a)(i).

 

-27-



--------------------------------------------------------------------------------

“Successor Guarantor” shall have the meaning provided in Section 8.05(b)(i).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax Benefit” shall have the meaning provided in Section 4.04(d).

“Tax Sharing Agreements” shall (i) have the meaning provided in Section 5.05 or
(ii) mean a Tax Sharing Agreement in form and substance reasonably satisfactory
to the Administrative Agent to be entered into by the Borrower and its
Subsidiaries at the time of the first designation of an Unrestricted Subsidiary,
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Incremental Loan Commitment” of any Tranche of Incremental Loans shall
mean, at any time, the sum of the Incremental Loan Commitments of such Tranche
at such time.

“Total Initial Loan Commitment” shall mean, at any time, the sum of the Initial
Loan Commitments of each Lender at such time.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(a) Consolidated Indebtedness on such date to (b) Consolidated EBITDA for the
Measurement Period most recently ended on or prior to such date for which
financial statements are available; provided that such Consolidated EBITDA shall
be determined on a Pro Forma Basis.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being one Tranche on the Closing Date and one
Tranche on the Restatement Date, i.e., the Initial Loans. In addition, and
notwithstanding the foregoing, any Incremental Loans extended after the
Restatement Date shall, except to the extent provided in Section 2.14(c), be
made pursuant to one or more additional Tranches of Loans which shall be
designated pursuant to the respective Incremental Loan Commitment Agreement in
accordance with the relevant requirements specified in Section 2.14.

“Transaction” shall mean, collectively, (a) the execution, delivery and
performance by each Credit Party of the Documents to which it is a party, the
incurrence of Loans on the Closing Date and the use of proceeds thereof and the
issuance of the Warrant on the Closing Date, and (b) the payment of all fees and
expenses in connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
such Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

 

-28-



--------------------------------------------------------------------------------

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean:

(a) any Subsidiary of the Company that at the time of determination is
designated as an Unrestricted Subsidiary as permitted or required pursuant to
Section 7.15 and is not thereafter redesignated as a Restricted Subsidiary as
permitted pursuant thereto; and

(b) any Subsidiary of an Unrestricted Subsidiary.

“Voting Securities” shall mean, with respect to any Person, the common stock and
any other securities issued by such Person entitled to vote generally in the
election of directors of such Person.

“Warrants” shall mean the warrants issued (i) on the Closing Date to the Closing
Date Lenders, or (ii) on the Restatement Date to the Restatement Date Lenders or
(iii) on any Incremental Loan Borrowing Date, to the applicable Incremental Loan
Lenders, in each case, substantially in the form of Exhibit J.

“Warrant Stock” shall mean (i) all Equity Interests issued or issuable by the
Borrower upon the exercise of the Warrant, and (ii) any securities issued or
issuable by the Borrower with respect to shares of Equity Interests referred to
in the foregoing clause by way of a stock dividend or stock split or in
connection with a combination or subdivision of shares, reclassification,
merger, consolidation or other reorganization of the Borrower.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Restricted Subsidiary which is also a Wholly-Owned Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with a Closing Date Loan Commitment severally agreed
to make a term loan (each, a “Closing Date Loan” and, collectively, the “Closing
Date Loans”) to the Borrower, which Closing Date Loans (i) were incurred
pursuant to a single drawing on the Closing Date, (ii) were denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that all Closing Date Loans comprising the same
Borrowing shall at all times be of the same Type, and (iv) were made by each
such Lender in that aggregate principal amount which did not exceed the Closing
Date Commitment of such Lender on the Closing Date. Once repaid, Closing Date
Loans incurred hereunder may not be reborrowed. It is agreed and acknowledged
that a Closing Date Loan in the aggregate principal amount of $20,000,000 was
made to the Borrower as of the Closing Date by the Closing Date Lenders in
accordance with the terms of this Section 2.01(a).

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Restatement Date Loan Commitment severally agrees to make a term loan
(each, an “Restatement Date Loan” and, collectively, the “Restatement Date
Loans” and, together with the Closing Date Loans, the

 

-29-



--------------------------------------------------------------------------------

“Initial Loan”) to the Borrower, which Restatement Date Loans (i) shall be
incurred pursuant to a single drawing on the Restatement Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that all Restatement Date Loans
comprising the same Borrowing shall at all times be of the same Type, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the Restatement Date Loan Commitment of such Lender on the
Restatement Date. Once repaid, Restatement Loans incurred hereunder may not be
reborrowed.

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Loan Commitment for a given Tranche of Incremental Loans
severally agrees to make a term loan or term loans (each, an “Incremental Loan”
and, collectively, the “Incremental Loans”) to the Borrower, which Incremental
Loans (i) shall be incurred pursuant to a single drawing of such Tranche on the
respective Incremental Loan Borrowing Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that all Incremental Loans comprising the same
Borrowing shall at all times be of the same Type, and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the
Commitment of such Lender on the respective Incremental Loan Borrowing Date.
Once repaid, Incremental Loans incurred hereunder may not be reborrowed.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans shall not be less than the Minimum Borrowing Amount. More
than one Borrowing may occur on the same date, but at no time shall there be
outstanding more than seven Borrowings of Eurodollar Loans in the aggregate.

2.03. Notice of Borrowing. Whenever the Borrower desires to incur (x) Eurodollar
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three Business Days’ (or such shorter period as may be
acceptable to the Administrative Agent) prior notice of the Eurodollar Loans to
be incurred hereunder and (y) Base Rate Loans hereunder, the Borrower shall give
the applicable Administrative Agent at the Notice Office same day notice of each
Base Rate Loan to be incurred hereunder; provided that in each case such notice
shall be deemed to have been given on a certain day only if given before 12:00
Noon (New York City time) on such day. The notice (the “Notice of Borrowing”),
except as otherwise expressly provided in Section 2.09, shall be irrevocable and
shall be in writing, or by telephone promptly confirmed in writing, in the form
of Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to the Borrowing, (ii) the date of
the Borrowing (which shall be a Business Day), (iii) whether the Loans being
incurred pursuant to such Borrowing shall constitute Initial Loans or
Incremental Loans and, if Incremental Loans, the specific Tranche thereof and
(iv) whether the Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or, to the extent permitted hereunder,
Eurodollar Loans and, if Eurodollar Loans, the initial Interest Period to be
applicable thereto. The Administrative Agent shall promptly give each applicable
Lender notice of such Lender’s proportionate share of the proposed Borrowing and
of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.

2.04. Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in the Notice of Borrowing, each Lender will make available its
pro rata portion (determined in accordance with Section 2.07) of the Loans
requested to be made on such date. All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will make available to the Borrower at the Payment Office
the aggregate of the amounts so made available by the Lenders provided, that, an
amount of the Restatement Date Loans of no less than $2,037,037 (together with
an amount of the Closing Date Loans of no less than $5,000,000) shall be
deposited by the Borrower into the Escrow Account by no later than the 10th day
following the Restatement Date (or such later date as may be agreed by the
Administrative Agent in its sole discretion).

 

-30-



--------------------------------------------------------------------------------

2.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 11.15 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it (as well as any increase thereto as a result of the accretion of PIK
interest pursuant to Section 2.08(f)(i) below) and each payment in respect
thereof and prior to any transfer of any of its Notes will endorse on the
reverse side thereof the outstanding principal amount of Loans evidenced
thereby. Failure to make any such notation or any error in such notation shall
not affect the Borrower’s obligations in respect of such Loans. Although under
no obligation to do so, any Lender may, following an increase in the outstanding
principal amount of its Loans as a result of the accretion of PIK interest
pursuant to Section 2.08(f)(i), request for a replacement Note in an aggregate
principal amount which reflects such increase or increases (although any failure
of a Lender to request such replacement Note shall in no event affect the
Borrower’s obligation to pay the entire principal amount of the Loans of such
Lender).

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to the Borrower shall affect, or in any manner impair, the obligations
of the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the Borrower shall promptly execute and deliver to the respective Lender
the requested Note in the appropriate amount or amounts to evidence such Loans.

2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans made pursuant to one or more
Borrowings of one or more Types of Loans into a Borrowing of another Type of
Loan, provided that, (i) except as otherwise provided in Section 2.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) unless the Required Lenders
otherwise agree, Base Rate Loans may only be converted into Eurodollar Loans if
no Default or Event of Default is in existence on the date of the conversion,
and (iii) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of Eurodollar Loans than is permitted under Section 2.02.
Each such conversion shall be effected by the Borrower by giving the applicable
Administrative Agent at the Notice Office prior to 12:00 Noon (New York City
time) at least (x) in the case of conversions of Base Rate Loans into Eurodollar
Loans, three Business Days’ prior notice (or such shorter period as may be
acceptable to the Administrative Agent) and (y) in the case of conversions of
Eurodollar Loans into Base Rate Loans, same day notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.

 

-31-



--------------------------------------------------------------------------------

2.07. Pro Rata Borrowings (a) All Closing Date Loans under this Agreement were
incurred from the Lenders with a Closing Date Loan Commitment on the Closing
Date pro rata on the basis of their Closing Date Loan Commitments at such time.
All Restatement Date Loans under this Agreement shall be incurred from the
Lenders with a Restatement Date Loan Commitment on the Restatement Date pro rata
on the basis of their Restatement Date Loan Commitments at such time. All
Incremental Loans shall be incurred from the relevant Incremental Loan Lenders
on the relevant Incremental Loan Borrowing Dates pro rata on the basis of the
relevant Incremental Loan Commitment at such time. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

(b) Notwithstanding anything to the contrary in this Agreement, the Closing Date
Lenders and Restatement Date Lenders agree that immediately upon the making of
the Restatement Date Loans, (i) the Closing Date Lenders will be deemed to
acquire 50% of all Obligations in respect of the Restatement Date Loans, and
(ii) the Restatement Date Lenders will be deemed to acquire 50% of all
Obligations in respect of the Closing Date Loans (other than any interest
(including any payment-in-kind interest) that has accrued hereunder from the
Closing Date through the Restatement Date which shall be for the sole account of
the Closing Date Lenders). It is agreed and acknowledged that immediately upon
the acquisitions referred to in the preceding sentence, the Closing Date Lenders
and the Restatement Date Lenders will be deemed to each have a 50% interest in
the aggregate amount then standing to the credit of the Escrow Account.

2.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Sections 2.06 or 2.09, as applicable, at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Base Rate, each as in
effect from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Sections 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the Eurodollar Rate for such Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate then borne by such Loans,
and all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 2%
in excess of the rate applicable to Loans that are maintained at Base Rate Loans
from time to time. Interest that accrues under this Section 2.08(c) shall be
payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans, and (z) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each Eurodollar Loan,
(x) on the last day of each Interest Period applicable thereto and, in the case
of an Interest Period in excess of three months, on each date occurring at three
month intervals after the first day of such Interest Period, (y) on the date of
any repayment or prepayment (on the amount repaid or prepaid), and (z) at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand (each such date, an “Interest Payment Date”).

 

-32-



--------------------------------------------------------------------------------

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

(f) Notwithstanding anything herein to the contrary:

(i) in respect of any interest period ending on or prior to the second
anniversary of the Closing Date (each, a “PIK Interest Period”), the amount of
any accrued (and theretofore unpaid) interest otherwise payable on an Interest
Payment Date shall not be paid in cash and instead such accrued interest shall
be added to the principal amount of the Loans to which it relates on the
relevant Interest Payment Date and (i) such accrued interest shall be deemed
paid and (ii) the principal amount of the Loans as so increased shall be deemed
“Loans” hereunder and under the other Credit Documents for all purposes, and
shall thereafter accrue interest in accordance with the terms of this Agreement;
and

(ii) if the Borrower by irrevocable written notice to the Administrative Agent
prior to 12:00 Noon (New York City time) three Business Days prior to the first
day of each PIK Interest Period (or on or prior to the Closing Date in the case
of the Interest Period beginning on such date), elects to pay interest on Loans
accruing during such Interest Period such Interest Period in cash or, (B) during
the continuance of a Default or Event of Default, all interest accruing during
such Interest Period shall be payable in cash, in accordance with the provisions
of this Section 2.08 (exclusive of this clause (f)).

2.09. Interest Periods. At the time the Borrower gives the Notice of Borrowing
or any Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan, the Borrower shall have the right to elect
the interest period (each, an “Interest Period”) applicable to such Eurodollar
Loan, which Interest Period shall, at the option of the Borrower be a one, two,
three, six or, to the extent approved by each Lender with any outstanding Loans,
nine or twelve-month period, provided that (in each case):

(i) all Eurodollar Loans comprising a Borrowing shall when funded have the same
Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date.

 

-33-



--------------------------------------------------------------------------------

If by 12:00 Noon (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect a new Interest Period to be applicable to such
Eurodollar Loans as provided above, the Borrower shall be deemed to have elected
to maintain such Eurodollar Loans effective as of the expiration date of such
current Interest Period for an Interest Period of equal duration to the Interest
Period then expiring, subject to the approval by each Lender, in each case, of
an Interest Period of nine or twelve months as provided above. If the Borrower
is not permitted to elect a new Interest Period, such Eurodollar Loans shall be
converted to Base Rate Loans effective as of the expiration date of such current
Interest Period.

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loan because of
(A) any change since the Closing Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as, but not limited to: (1) a change in the basis of taxation
of payment to any Lender of the principal of or interest on the Loans or any
other amounts payable hereunder (except for (x) Taxes with respect to which
additional amounts are paid pursuant to Section 4.04 or would be payable but for
the failure to provide the forms required to be provided in Section 4.04(b) or
(y) changes in the rate of tax on, or determined by reference to, the net income
or net profits of such Lender pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein) or (2) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (B) other circumstances arising since the Closing Date affecting such
Lender, the interbank eurodollar market or the position of such Lender in such
market; or

(iii) at any time, that the continuance of any Loan has been made (A) unlawful
by any law or governmental rule, regulation or order, (B) impossible by
compliance by any Lender in good faith with any governmental request (whether or
not having force of law) or (C) impracticable as a result of a contingency
occurring after the Closing Date which materially and adversely affects the
interbank eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) or (iii) above, until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, all references herein to the Eurodollar Rate (and determinations of
Eurodollar rates based thereon) shall instead be deemed to be references to the
Base Rate and (y) in the case of clause (ii) above, the Borrower agrees to pay
to such Lender, upon such Lender’s written request therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in

 

-34-



--------------------------------------------------------------------------------

its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto).

(b) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitment hereunder or its
obligations hereunder (to the extent reimbursement of such amounts are not
provided for in Section 4.04(a)) or would have been provided for but for the
failure to provide the forms required to be provided in Section 4.04(b) and
other than changes in the rate of tax on, or determined by reference to, the net
income or net profits of such Lender pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein, then the Borrower
agrees to pay to such Lender, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital. In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable; provided that such Lender’s determination of
compensation owing under this Section 2.10(b) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this
Section 2.10(b), will give prompt written notice thereof to the Borrower, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts.

2.11. Compensation. The Borrower agrees to compensate each Lender for all actual
losses, expenses and liabilities (including, without limitation, any actual
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund its Loans but
excluding loss of anticipated profits) which such Lender sustains: (a) if for
any reason (other than a default by such Lender or the Administrative Agent) the
Borrowing of Loans does not occur on the date specified therefor in the Notice
of Borrowing; (b) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 4.01, Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 9) occurs on a date which is not
the last day of an Interest Period with respect thereto; (c) if any prepayment
of its Loan is not made on any date specified in a notice of prepayment given by
the Borrower; or (d) as a consequence of (i) any other default by the Borrower
to repay Loans when required by the terms of this Agreement or (ii) any action
required to be taken pursuant to Section 2.10(a); provided that for each case in
this Section 2.11, such Lender presents documentation setting forth, in
reasonable detail, the nature and amount of the items for which such
compensation is sought.

2.12. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(b) or Section 4.04(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10 and 4.04(a).

 

-35-



--------------------------------------------------------------------------------

2.13. Replacement of Lenders. (a) Upon the occurrence of any event giving rise
to the operation of Section 2.10(a)(ii) or (iii), Section 2.10(b) or
Section 4.04 with respect to any Lender which (i) results in such Lender
charging to the Borrower increased costs in excess of those being generally
charged by the other Lenders, or (ii) are not charged by such Lender to its
other borrowers that are similarly situated to the Borrower with respect to the
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(b) or Section 4.04 (as applicable), or (b) in the case of a refusal
by a Lender to consent to a proposed change, amendment waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 11.12(b), the
Borrower shall have the right, in accordance with Section 11.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees (collectively, the “Replacement Lender”) and
each of which shall be reasonably acceptable to the Administrative Agent;
provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with all fees payable pursuant to
said Section 11.04(b) to be paid by the Borrower) pursuant to which the
Replacement Lender shall acquire all of the outstanding Loans of the Replaced
Lender and all Warrants held by the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the respective Replaced Lender and (B) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 3.01 and any other amounts payable to it hereunder and under
the Loan Documents;

(ii) all obligations of the Borrower then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement;

(iii) the Borrower shall pay to the Replaced Lender the prepayment fee described
in Section 3.01(b) (if applicable) with respect to the aggregate principal
amount of Loans acquired by the relevant Replacement Lender; and

(iv) with respect to any replacement as a result of the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(b), the Replacement Lender does not,
at the time of such replacement, charge such increased costs to the Borrower.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 11.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 11.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note executed by the Borrower, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification and confidentiality provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 4.04,
10.06, 11.01, 11.06 and 11.16), which shall survive as to such Replaced Lender.

2.14. Incremental Loan Commitments. (a) The Borrower shall have the right to
request from time to time (by written notice to the Administrative Agent, who
shall send a copy of such notice to each Lender) that one or more Lenders
(and/or one or more other Persons, reasonably acceptable

 

-36-



--------------------------------------------------------------------------------

to the Administrative Agent, which will become Lenders as provided below)
provide Incremental Loan Commitments and, subject to the terms and conditions
contained in this Agreement and the relevant Incremental Loan Commitment
Agreement, make Incremental Loans pursuant thereto, so long as (x) no Default or
Event of Default then exists or would result therefrom, (y) all Incremental
Loans are incurred on the date of the effectiveness of the applicable
Incremental Loan Commitment Agreement pursuant to which the related Incremental
Loan Commitments are provided, and (z) the Borrower shall have demonstrated to
the Administrative Agent’s reasonable satisfaction that the full amount of the
applicable Incremental Loans may be incurred without violating the terms of any
material Indebtedness of the Borrower or any of its Subsidiaries or the
documentation governing any such Indebtedness; provided, however, that (i) no
Lender shall be obligated to provide an Incremental Loan Commitment as a result
of any such request by the Borrower until such time, if any, as such Lender has
agreed in its sole discretion to provide an Incremental Loan Commitment and has
executed and delivered to the Administrative Agent an Incremental Loan
Commitment Agreement as provided in clause (b) of this Section 2.14, (ii) any
Lender (or any other Person, reasonably acceptable to the Administrative Agent,
which will qualify as an Eligible Transferee) may so provide an Incremental Loan
Commitment without the consent of any other Lender, (iii) the amount of each
Tranche of Incremental Loan Commitments (whether constituting a new Tranche of
Incremental Loans or being added to (and thereafter constituting a part of) a
then outstanding Tranche of Loans) shall be in a minimum aggregate amount (for
all Lenders and Eligible Transferees which will become Lenders) of at least
$5,000,000, (iv) the aggregate amount of all Incremental Loan Commitments
permitted to be provided pursuant to this Section 2.14 shall not exceed
$40,000,000, (v) any fees payable to each Incremental Loan Lender in respect of
each Incremental Loan Commitment shall be separately agreed to by the Borrower,
the Administrative Agent and each such Incremental Loan Lender, (vi) each
Tranche of Incremental Loans shall (I) have an Incremental Loan Maturity Date of
no earlier than the Initial Loan Maturity Date, (II) have a Weighted Average
Life to Maturity of no less than the Weighted Average Life to Maturity as then
in effect for the Initial Loans and (III) be subject to the Applicable Margins
that are set forth in the Incremental Loan Commitment Agreement governing such
Tranche of Incremental Loans, (vii) the “interest rate” for any Incremental
Loans (which, for such purposes only, shall be determined by the Administrative
Agent and deemed to include all original issue discount (amortized over three
years from the relevant Incremental Loan Borrowing Date) payable to all Lenders
providing such Incremental Loans, but exclusive of any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders providing such Incremental Loans and exclusive of any discount or other
incentive attributable to Warrants or other rights in Borrower Common Stock
issued in connection with the relevant Incremental Loans) may exceed the
“interest rate” applicable to the then outstanding Initial Loans (as such
“interest rate” shall have been determined by the Administrative Agent on the
same basis provided in the immediately preceding parenthetical) if the
Applicable Margin for then outstanding Initial Loans is increased to the
Applicable Increased Term Loan Rate for such Incremental Loans, (viii) each
Incremental Loan Commitment Agreement shall specifically designate the Tranche
or Tranches of the Incremental Loan Commitments being provided thereunder (which
Tranche shall be a new Tranche (i.e., not the same as the Initial Loans or any
other then existing Tranche of Loans) unless the requirements of Section 2.14(c)
are satisfied), (ix) all Incremental Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Subsidiaries Guaranty, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Subsidiaries Guaranty, (x) each Lender (including any Eligible Transferee who
will become a Lender) agreeing to provide an Incremental Loan Commitment
pursuant to an Incremental Loan Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Loans under the Tranche specified in such Incremental Loan
Commitment Agreement as provided in Section 2.01(c) and such Incremental Loans
shall thereafter be deemed to be Incremental Loans under such Tranche for all
purposes of this Agreement and the other applicable Credit Documents, (xi) it
shall be a condition to the incurrence of each Incremental Loan that the
Administrative Agent has received a certified copy of a waiver from
Communications Investors LLC confirming the waiver of its anti-dilution rights
under each warrant issued to it with respect to the

 

-37-



--------------------------------------------------------------------------------

Borrower Common Stock, which would otherwise be exercisable as a result of the
issuance of the Warrant in respect of such Incremental Loan, and (xii) all
actions taken by the Borrower pursuant to this Section 2.14 shall be done in
coordination with the Administrative Agent.

(b) In connection with any provision of Incremental Loan Commitments pursuant to
this Section 2.14, (i) the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee reasonably acceptable to the Administrative
Agent (each, an “Incremental Loan Lender”) which agrees to provide an
Incremental Loan Commitment shall execute and deliver to the Administrative
Agent an Incremental Loan Commitment Agreement substantially in the form of
Exhibit K (appropriately completed) (each, an “Incremental Loan Commitment
Agreement”), with the effectiveness of such Incremental Loan Lender’s
Incremental Loan Commitment to occur upon delivery of such Incremental Loan
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees owing to the Administrative Agent) and the
satisfaction of the other terms and conditions described in this Section 2.14
and in the respective Incremental Loan Commitment Agreement, and (ii) the
Borrower shall deliver to the Administrative Agent (w) an opinion or opinions,
in form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Borrower and dated the applicable Incremental Loan Borrowing
Date, covering such matters relating to the provision of the Incremental Loan
Commitments as may be reasonably requested by the Administrative Agent, (x) a
solvency certificate from the chief financial officer of the Borrower, dated the
applicable Incremental Loan Borrowing Date, substantially in the form of Exhibit
G (with appropriate modifications that are reasonably acceptable to the
Administrative Agent to reflect the Incremental Loans and any related
transactions to occur on such date), (y) such other officers’ certificates,
board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request, and (z) Warrants registered in
the name of each Incremental Loan Lender providing such Incremental Loan
Commitments, each duly authorized, executed and delivered by Borrower, (A) for
such number of Borrower Common Stock as may be agreed between the Borrower and
such Incremental Lender provided that if and to the extent the ratio of (I) the
number of shares of Borrower Common Stock that can be issued under the Warrants
provided to such Incremental Loan Lender, to (II) the principal amount of
Incremental Loans provided by such Incremental Loan Lender (the “Incremental
Warrant Ratio”) exceeds (X) the ratio of (I) the number of shares of Borrower
Common Stock that may then be issued under the Closing Date Warrants, to (II)
the aggregate principal amount of Closing Date Loans on the Closing Date, any
Lender or its Affiliates then holding Closing Date Warrants (or, in each case,
any Warrants upon transfer, division or combination thereof, or in substitution
therefore, pursuant to the terms thereof) shall be issued Warrants for such
additional number of shares of Borrower Common Stock so that the aggregate
number of shares of Borrower Common Stock that may then be issued under such
Warrants to such Lender or its Affiliates (including any Warrants issued to such
Lender or its Affiliates under this clause (z)) in proportion to the aggregate
amount of Closing Date Loans then attributable to such Lender, is equal to the
Incremental Warrant Ratio, and/or (Y) the ratio of (I) the number of shares of
Borrower Common Stock that may then be issued under the Restatement Date
Warrants, to (II) the aggregate principal amount of Restatement Date Loans on
the Restatement Date, any Lender or its Affiliates then holding Restatement Date
Warrants (or, in each case, any Warrants upon transfer, division or combination
thereof, or in substitution therefore, pursuant to the terms thereof) shall be
issued Warrants for such additional number of shares of Borrower Common Stock so
that the aggregate number of shares of Borrower Common Stock that may then be
issued under such Warrants to such Lender or its Affiliates (including any
Warrants issued to such Lender or its Affiliates under this clause (z)) in
proportion to the aggregate amount of Restatement Date Loans then attributable
to such Lender, is equal to the Incremental Warrant Ratio, and (B) which shall
contain terms no more favorable in the aggregate to the holder thereof than the
terms set forth in the Warrants issued to the respective Lenders (or their
Affiliates) providing the Closing Date Loans or the Restatement Date Loans
hereunder. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Loan Commitment Agreement, and at such time
(A) Schedule I shall be deemed modified to reflect the Incremental Loan
Commitments of such

 

-38-



--------------------------------------------------------------------------------

Incremental Loan Lenders and (B) to the extent requested by any Incremental Loan
Lender, an appropriate Note will be issued at the Borrower’s expense to such
Incremental Loan Lender, to be in conformity with the requirements of
Section 2.05 (with appropriate modification) to the extent needed to reflect the
new Incremental Loans made by such Incremental Loan Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.14, the Incremental Loan Commitments provided by an Incremental Loan
Lender or Incremental Loan Lenders, as the case may be, pursuant to each
Incremental Loan Commitment Agreement shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B, C,
etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, A-3,
B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Loan Commitment
Agreement may specify therein that the respective Incremental Loans made
pursuant thereto shall constitute part of, and be added to, a then outstanding
Tranche of Loans so long as the following requirements are satisfied:

(i) the Incremental Loans to be made pursuant to such Incremental Loan
Commitment Agreement shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Loans to which the new Incremental Loans
are being added; and

(ii) on the date of the making of such new Incremental Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Loans shall be added to (and form part of) each Borrowing of
outstanding Loans of the respective Tranche on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each applicable
Lender will participate proportionately in each then outstanding Borrowing of
Loans of the respective Tranche.

To the extent the provisions of preceding clause (ii) require that Lenders
making new Incremental Loans add such Incremental Loans to the then outstanding
Borrowings of Eurodollar Loans of the respective Tranche of Loans, it is
acknowledged that the effect thereof may result in such new Incremental Loans
having short Interest Periods (i.e., an Interest Period that began during an
Interest Period then applicable to outstanding Eurodollar Loans of the
respective Tranche and which will end on the last day of such Interest Period).
In connection therewith, the Borrower hereby agrees to compensate the Lenders
making the new Incremental Loans of the respective Tranche for funding
Eurodollar Loans during an existing Interest Period on such basis as may be
reasonably determined by the respective Lenders to compensate them for actual
losses for funding the various Incremental Loans during an existing Interest
Period (rather than at the beginning of the respective Interest Period, based
upon rates then applicable thereto), upon presentation of documentation setting
forth, in reasonable detail, the nature and amount of the items for which such
compensation is requested. All determinations by any Lender pursuant to the
immediately preceding sentence shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

2.15. Escrow Account. (a) The balance of the Escrow Account shall at all times
be no less than the Escrow Minimum Amount. At any time that the balance in the
Escrow Account exceeds the Escrow Minimum Amount, at the request of the
Borrower, the Administrative Agent shall deliver notice to the Escrow Bank
confirming that amounts standing to the credit of the Escrow Account in excess
of the Escrow Minimum Amount may be withdrawn by the Borrower.

(b) The Borrower agrees that amounts standing to the credit of the Escrow
Account shall only be invested in cash or Cash Equivalents.

 

-39-



--------------------------------------------------------------------------------

SECTION 3. Fees; Reductions of Commitment.

3.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent such fees
as may have been, or are hereafter, agreed to in writing from time to time by
the Borrower or any of its Subsidiaries and the Administrative Agent (including
without limitation the Fee Letter).

(b) If any prepayment is made on or prior to the fourth anniversary of the
Closing Date pursuant to Sections 2.13 and 4.01(a), the Borrower agrees to pay
to the Administrative Agent for the account of each of the Lenders (in each case
calculated by reference to such Lender’s portion of the principal amount of
Loans being prepaid) (i) if prior to the second anniversary of the Closing Date,
the Make-Whole Premium, (ii) if on or after the second anniversary of the
Closing Date (but prior to the third anniversary of the Closing Date), an amount
equal to 3.0% of the principal amount being prepaid, (iii) if on or after the
third anniversary of the Closing Date (but prior to the fourth anniversary of
the Closing Date), an amount equal to 1.0% of the principal amount being
prepaid; provided that if the principal amount of any Loan has become or has
been declared to be immediately due and payable prior to the fourth anniversary
of the Closing Date by reason of any Event of Default and such Event of Default
has occurred by reason of any willful action (or inaction) taken (or not taken)
by or on behalf of the Borrower or any of its Affiliates, then, upon such
declaration, an equivalent fee shall also become and be immediately due and
payable.

(c) The Borrower shall pay to the Administrative Agent for distribution to the
respective Incremental Loan Lenders such fees and other amounts, if any, as are
specified in each Incremental Loan Commitment Agreement, with such fees and
other amounts, if any, to be payable on the respective Incremental Loan
Borrowing Date.

3.02. Mandatory Reduction of Commitments. (a) The Total Initial Loan Commitment
(and the Initial Loan Commitment of each Lender) shall terminate in its entirety
on the Closing Date or Restatement Date, as applicable (after giving effect to
the incurrence of Initial Loans on such dates).

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.02, the Total Incremental Loan Commitment (and the Incremental Loan
Commitment of each Lender) under each Tranche of Incremental Loans pursuant to
the applicable Incremental Loan Commitment Agreement shall terminate in its
entirety on the Incremental Loan Borrowing Date for such Tranche of Incremental
Loans (after giving effect to the incurrence of Incremental Loans of such
Tranche on such date).

SECTION 4. Prepayments; Payments; Taxes

4.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, subject to the payment of the fees (if any) referred to in
Section 3.01(b) above, in whole or in part at any time and from time to time on
the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York City time) at the Notice
Office at least three Business Days’ prior written notice in the case of
Eurodollar Loans, or at least one Business Day’s prior written notice, in the
case of Base Rate Loans, (or telephonic notice promptly confirmed in writing) of
its intent to prepay the Loans, which notice (in each case) shall specify
whether Initial Loans or Incremental Loans under a given Tranche shall be
prepaid, the amount of such prepayment and the Types of Loans to be prepaid and,
in the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant
to which such Eurodollar Loans were made, and which notice the Administrative
Agent shall, promptly transmit to each of the Lenders; (ii) each partial
prepayment of Loans pursuant to this Section 4.01(a) shall be in an aggregate
principal amount of at least $1,000,000 (or such lesser amount as is acceptable
to the Administrative Agent); provided that no partial prepayment of the Loans
shall reduce the outstanding principal amount of Loans to an amount less than
the Minimum Borrowing Amount; and (iii) each prepayment pursuant to this
Section 4.01(a) in respect of any Loans shall be applied pro rata among the
Loans;

 

-40-



--------------------------------------------------------------------------------

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 11.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 11.12(b), so long as the consents, if any, required by Section 11.12(b)
in connection with the repayment pursuant to this clause (b) shall have been
obtained.

4.02. Mandatory Repayments. (a) In addition to any other mandatory repayments
pursuant to this Section 4.02, all then outstanding Loans of a respective
Tranche shall be repaid in full on the Maturity Date for such Tranche.

(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
upon the occurrence of a Change of Control, the Borrower shall make an offer to
prepay the Loans in full in accordance with the provisions of Section 4.02(i).

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Closing Date upon which the Borrower or any of its
Subsidiaries receives any cash proceeds from any capital contribution or any
sale or issuance of its Equity Interests (other than, in any case, (i) issuances
of Equity Interests to the Borrower or any Subsidiary of the Borrower to the
extent made by any Subsidiary of the Borrower, (ii) any capital contributions to
any Subsidiary of the Borrower to the extent made by the Borrower or any
Subsidiary of the Borrower, (iii) sales or issuances of the Borrower’s Common
Stock to employees, officers, consultants and/or directors of the Borrower and
its Subsidiaries (including as a result of the exercise of any options with
respect thereto), (iv) Issuances of Equity Interests pursuant to Warrants issued
to any Lender or other warrants or rights outstanding as of and as in effect on
the Closing Date, (v) other sales or issuances of Equity Interests resulting in
Net Cash Proceeds to Borrower and its Restricted Subsidiaries of less then
$1,000,000 in any twelve month period, provided that once such $1,000,000
threshold is reached or exceeded, the prepayment obligations set forth in this
section shall apply with respect to the full amount of such Net Cash Proceeds,
(vi) sales or issuance of the Borrower’s Common Stock to any Permitted Holder or
(vii) up to the date falling on the first anniversary of the Closing Date, sales
or issuances of the Borrower’s Common Stock for Net Funding Proceeds, together
with the amount of consideration for sales or issuances under clauses (v) and
(vi) above, not exceeding the amount equal to $47,500,000 less the principal
amount of Incremental Loans at such time), the Borrower shall make an offer to
prepay the Loans by an amount equal to 25% of the Net Cash Proceeds of such
capital contribution or sale or issuance of Equity Interests in accordance with
the requirements of Sections 4.02(i).

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
if the Borrower or any of its Subsidiaries receives any cash proceeds from any
issuance or incurrence by the Borrower or any of its Subsidiaries of
Indebtedness (other than Indebtedness permitted to be incurred pursuant to
Section 8.04), the Borrower shall make an offer to prepay the Loans by an amount
equal to 100% of the Net Cash Proceeds of the respective issuance or incurrence
of Indebtedness in accordance with the requirements of Section 4.02(i).

(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
if the Borrower or any of its Subsidiaries receives any cash proceeds from any
Asset Sale (other than any Asset Sales or series of related Asset Sales where
the aggregate Net Sale Proceeds therefrom do not exceed $1,000,000 individually
and $2,500,000 in the aggregate in any fiscal year of the Borrower), the

 

-41-



--------------------------------------------------------------------------------

Borrower shall make an offer, within five Business Days of such receipt, to
prepay the Loans by an amount equal to 100% of the Net Sale Proceeds therefrom
in accordance with the requirements of Section 4.02(i); provided, however, such
Net Sale Proceeds shall not be required to be so applied on such date so long as
no Default or Event of Default then exists and the Borrower delivers a
certificate (which certificate shall set forth the estimates of the Net Sale
Proceeds to be so expended) to the Administrative Agent stating that such Net
Sale Proceeds shall be used to purchase assets (other than working capital) used
or to be used in the businesses permitted pursuant to Section 8.09 within the
Relevant Reinvestment Period, and provided further, that if all or any portion
of such Net Sale Proceeds not required to be so applied as provided above in
this Section 4.02(e) are not so reinvested within such Relevant Reinvestment
Period, the Borrower shall make an offer to prepay the Loans by an amount equal
to such remaining portion in accordance with Section 4.02(i).

(f) In addition to any other mandatory repayments pursuant to this Section 4.02,
if the Borrower or any of its Subsidiaries receives any cash proceeds from any
Recovery Event (other than Recovery Events where the Net Insurance Proceeds
therefrom do not exceed $250,000 individually and $500,000 in the aggregate in
any fiscal year of the Borrower), the Borrower shall make an offer, within five
Business Days of such receipt, to prepay the Loans by an amount equal to 100% of
the Net Insurance Proceeds from such Recovery Event in accordance with the
requirements of Section 4.02(i); provided, however, such Net Insurance Proceeds
shall not be required to be so applied on such date so long as no Default or
Event of Default then exists and the Borrower delivers a certificate to the
Administrative Agent stating that such Net Insurance Proceeds shall be used to
replace or restore any properties or assets in respect of which such Net
Insurance Proceeds were paid within the Relevant Reinvestment Period (which
certificate shall set forth the estimates of the Net Insurance Proceeds to be so
expended), and provided, further, that if all or any portion of such Net
Insurance Proceeds not required to be so applied pursuant to the preceding
proviso are not so used within the Relevant Reinvestment Period, the Borrower
shall make an offer to prepay the Loans by an amount equal to such remaining
portion in accordance with the requirements of Section 4.02(i).

(g) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Payment Date, the Borrower shall make an offer to prepay the
Loans by an amount equal to the Applicable Excess Cash Flow Prepayment
Percentage of the Excess Cash Flow for the related Excess Cash Payment Period in
accordance with the requirements of Section 4.02(i).

(h) In addition to any other mandatory repayments pursuant to this Section 4.02,
on the date falling on the first anniversary of the Closing Date, the Borrower
shall make an offer to prepay the Loans by an amount equal to the proceeds then
standing to the credit of the Escrow Account in accordance with the requirements
of Section 4.02(i).

(i) If the Borrower is required to make an offer to prepay the Loans pursuant to
Sections 4.02(b), (c), (d), (e), (f), (g) or (h), the Borrower shall:

(i) within five Business Days following the event or circumstance as a result of
which such offer to prepay is required to be made, deliver a written notice to
the Administrative Agent (which shall promptly furnish such notice to the
Lenders) which shall (A) describe such event or circumstance, (B) state that
each Lender has the right to require the Borrower to prepay all or a portion of
such Lender’s Loan, as applicable (subject to the pro rata provisions in
Section 4.02(i)), at par, plus accrued and unpaid interest to the date of
prepayment, by delivering acceptance of such notice no earlier than five
Business Days prior to the prepayment date referred to in clause (C); and
(C) specify a prepayment date for such prepayment (which shall be no earlier
than 30 days nor later than 60 days from the date such notice is sent);

 

-42-



--------------------------------------------------------------------------------

(ii) on the prepayment date referred to in clause (i)(C) above, the Borrower
shall (subject to Section 2.11 and the pro rata provisions in Section 4.02(i)),
prepay the Loans (or portion thereof), as applicable, of the Lenders who accept
the offer to prepay in accordance with the terms thereof at a purchase price in
cash equal to par, plus accrued and unpaid interest to the date of prepayment,
it being understood and agreed that any Lender that has failed to deliver
acceptance of the notice referred to in clause (i)(B) above shall be deemed to
have rejected the offer to prepay;

(iii) in respect of any amount which is rejected by the Lenders pursuant to
clauses (i) and (ii) above under an initial offer to repay (the “First Offer”)
(A) make a second offer to prepay the Loans (the “Second Offer”) by such amount
to the accepting Lenders under the First Offer; and

(iv) in respect of any amount which is rejected by the Lenders under the Second
Offer, retain such amount for application for any purpose not prohibited by this
Agreement.

(j) With respect to each repayment of Loans required by this Section 4.02,
(i) repayments of Loans pursuant to this Section 4.02 made on a day other than
the last day of an Interest Period applicable thereto shall be subject to
Section 2.11; (ii) if any repayment of Loans shall reduce the outstanding Loans
to an amount less than the Minimum Borrowing Amount, then at such time all
outstanding Loans shall be prepaid in full; and (iii) to the extent the
Obligations to be prepaid exceed the Net Cash Proceeds, Net Sale Proceeds or Net
Insurance Proceeds (in each case, if applicable) or other amount by which the
Borrower is required to prepay the Loans in accordance with this Section 4.02
each repayment of any Loans shall be applied pro rata to the Loans held by the
various Lenders (based on the respective principal amounts thereof).

4.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the account of the Lender or Lenders entitled thereto not later than
2:00 P.M. (New York City time) on the date when due and shall be made in Dollars
in immediately available funds at the Payment Office. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.

4.04. Net Payments. (a) All payments made by the Credit Parties hereunder will
be made without setoff, counterclaim or other defense. Except as provided in
Section 4.04(b) or 4.04(c), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, (A) any tax imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized, or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein and (B) any branch profits taxes imposed by the
United States or any similar tax imposed by any jurisdiction in which such
Lender is engaged in a trade business (other than a trade or business deemed to
arise by the transactions contemplated herein), maintains a permanent
establishment, or is subject to tax on the same or similar basis as residents of
such jurisdiction, and all interest, penalties or similar liabilities with
respect thereto, levies, imposts, duties, fees, assessments or other charges
(all such excluded taxes, levies, imposts, duties, fees, assessments or other
charges, collectively referred to as “Excluded Taxes” and all other taxes,
levies, imposts, duties, fees, assessments or other charges (including all
interest penalties or similar liabilities with respect thereto) “Taxes”). If any
Taxes are so levied or imposed, the Credit Parties agree to pay the full amount
of such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, after withholding or deduction
for or on account of any Taxes (including any Excluded Taxes imposed on such
additional amounts), will not be less than the amount provided for herein. The
Credit Parties will furnish to the Administrative Agent within 45 days after the
date the payment of any Taxes is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by such Credit Parties. The Credit
Parties agree to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

 

-43-



--------------------------------------------------------------------------------

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Borrower and the Administrative Agent on or prior to the Closing
Date with respect to a Closing Date Lender or the Restatement Date with respect
to a Restatement Date Lender or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
11.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender or, in the case of an Eligible Transferee
that becomes a Lender pursuant to Section 11.04 on the date such Eligible
Transferee becomes a Lender, (i) two accurate and complete original signed
copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to a
complete exemption under an income tax treaty) or Form W-8IMY (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement, or (ii) if the Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI, Form W-8BEN (with respect to a complete exemption under an
income tax treaty) or Form W-8IMY (or any successor forms) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit C (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement. In addition, each Lender agrees that from time to time after the
Closing Date with respect to a Closing Date Lender or the Restatement Date with
respect to a Restatement Date Lender, when a lapse in time or change in such
Lender’s circumstances renders the previous certification obsolete or inaccurate
in any material respect, such Lender will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), Form W-8BEN (with respect to the portfolio interest
exemption) or Form W-8IMY and a Section 4.04(b)(ii) Certificate, as the case may
be, and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement, or such
Lender shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such form or certificate, in which case such Lender
shall not be required to deliver any such form or certificate pursuant to this
Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a) but subject to Section 11.04(b) and the immediately succeeding
sentence, (x) the Credit Parties shall be entitled, to the extent they are
required to do so by law, to deduct or withhold income or similar taxes imposed
by the United States from interest, Fees or other amounts payable hereunder for
the account of any Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
to the extent that such Lender has not provided to the Borrower U.S. Internal
Revenue Service forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 4.04(a) to gross-up payments to be made to a Lender in respect of United
States federal withholding taxes or with respect to any amounts withheld
pursuant to the immediately preceding clause (x) (I) if such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 4.04(b) or (II) in the case of
a payment to a Lender described in clause (ii) above, to the extent that such
forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04 and except as set forth in Section 11.04(b), the
Borrower agrees to pay any additional amounts and to indemnify each Lender in
the manner set forth in Section 4.04(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the

 

-44-



--------------------------------------------------------------------------------

immediately preceding sentence as a result of any changes that are effective
after the Closing Date with respect to a Closing Date Lender or the Restatement
Date with respect to a Restatement Date Lender in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar taxes.

(c) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Borrower and the Administrative Agent, to the extent requested by
either the Borrower or the Administrative Agent, two accurate and complete
original signed copies of Internal Revenue Services Form W-9 (or successor
forms), or other documentation reasonably satisfactory to the Borrower,
certifying to such Lender’s exemption from back-up withholding.

(d) If the Borrower pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund of Taxes which the
additional amount were paid (a “Tax Benefit”), such Lender shall pay to the
Borrower an amount that the Lender shall, in its sole discretion, determine is
equal to the net benefit, after tax, that was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction of any Tax Benefit with
respect to which such Lender has made a payment to a Credit Party pursuant to
this Section 4.04(d) shall be treated as a Tax for which the Borrower is
obligated to indemnify such Lender pursuant to this Section 4.04 without any
exclusions or defenses; (iii) nothing in this Section 4.04(d) shall require the
Lender to disclose any confidential information to any Credit Party (including,
without limitation, its tax returns); and (iv) no Lender shall be required to
pay any amounts pursuant to this Section 4.04(d) at any time which a Default or
Event of Default exists.

SECTION 5. Conditions Precedent. The obligation of (i) each Closing Date Lender
to make Loans on the Closing Date was subject at the time of the making of such
Loans to the satisfaction of the conditions set forth in Sections 5.01 to 5.15
(inclusive), (ii) each Restatement Date Lender to make Loans on the Restatement
Date is subject at the time of the making of such Loans to the satisfaction of
the conditions set forth in Sections 5.01, 5.02, 5.03, 5.06, 5.11, 5.12, 5.14,
5.15 and 5.17 and (iii) the obligation of each Incremental Loan Lender to make
Incremental Loans on the applicable Incremental Loan Borrowing Date is subject
to the conditions set forth in Sections 5.14 to 5.16 (inclusive).

5.01. Notes. On or prior to the Closing Date or the Restatement Date, as
applicable, there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same the appropriate Notes
executed by the Borrower, in the amount, maturity and as otherwise provided
herein.

5.02. Officer’s Certificate. On the Closing Date or the Restatement Date, as
applicable, the Administrative Agent shall have received a certificate, dated
the Closing Date or the Restatement Date, as applicable, and signed on behalf of
the Borrower by the chairman of the board, the chief executive officer, the
president or any vice president of the Borrower, certifying on behalf of the
Borrower that all of the conditions in Sections 5.07 (with respect and by
reference to the Closing Date only), 5.08, 5.14 and 6.01 have been satisfied on
such date.

5.03. Opinions of Counsel. On the Closing Date or the Restatement Date, as
applicable, the Administrative Agent shall have received (a) from Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Credit Parties, opinions
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Closing Date or the Restatement Date, as applicable,
substantially in the form set forth in Exhibit D and (b) without duplication,
from such local counsel, reasonably acceptable to the Administrative Agent, in
each jurisdiction where the Borrower or any Subsidiary that is a Subsidiary
Guarantor is “located” for purposes of Section 9-307 of the UCC and/or

 

-45-



--------------------------------------------------------------------------------

organized, in each case, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Closing Date or the
Restatement Date, as applicable, covering such matters incident to the
transactions contemplated herein as the Administrative Agent or the Required
Lenders may reasonably request.

5.04. Company Documents; Proceedings; etc. (a) On the Closing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Closing Date, signed by an officer of such Credit Party and attested
to by another officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received all
governmental approvals, good standing or similar certificates and bring-down
telegrams or facsimiles, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper Business or Governmental Authorities.

5.05. Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Collective Bargaining Agreements; Tax Sharing Agreements;
Existing Indebtedness Agreements. There has been made available to the
Administrative Agent true and correct copies of the following documents:

(i) all Plans (and for each Plan that is required to file an annual report on
Internal Revenue Service Form 5500-series, a copy of the most recent such report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information), and for each Plan that is a “single-employer plan”
as defined in Section 4001(a)(15) of ERISA, the most recently prepared actuarial
valuation therefor) and all Multiemployer Plans (provided that the foregoing
shall apply in the case of any Multiemployer Plan, only to the extent that any
document described herein is in the possession of the Borrower, or any of its
Subsidiaries and/or any ERISA Affiliate or is reasonably available thereto from
the sponsor or trustee of any such plan) (collectively, the “Employee Benefit
Plans”);

(ii) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of its equity interests and any
agreements entered into by its shareholders relating to any such entity with
respect to its equity interests (collectively, the “Shareholders’ Agreements”);

(iii) all material agreements with members of, or with respect to, the
management of the Borrower or any of its Subsidiaries other than Employment
Agreements (collectively, the “Management Agreements”);

(iv) all material employment agreements entered into by the Borrower or any of
its Subsidiaries (collectively, the “Employment Agreements”);

(v) all collective bargaining agreements applying or relating to any employee of
the Borrower or any of any of its Subsidiaries (collectively, the “Collective
Bargaining Agreements”);

(vi) all tax sharing, tax allocation and other similar agreements entered into
by the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and

 

-46-



--------------------------------------------------------------------------------

(vii) all agreements evidencing or relating to Indebtedness of the Borrower or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”);

all of which Employee Benefit Plans, Shareholders’ Agreements, Management
Agreements, Employment Agreements, Collective Bargaining Agreements, Tax Sharing
Agreements and Existing Indebtedness Agreements shall be in full force and
effect on the Closing Date.

5.06. Warrants. On the Closing Date or the Restatement Date, as applicable, the
Administrative Agent shall have received (i) Warrants registered in the name of
each Lender or its designated Affiliate, each duly authorized, executed and
delivered by the Borrower, (ii) evidence of the authorization for the issuance
of all Warrant Stock, (iii) the Co-Sale Agreement or the Amendment and Joinder
to Co-Sale Agreement, as applicable, duly executed and delivered by each of the
parties thereto, and (iv) certified copy of a waiver from Communications
Investors LLC confirming the waiver of its anti-dilution rights under each
warrant issued to it with respect to the Borrower Common Stock, which would
otherwise be exercisable as a result of the issuance of each Warrant. The
Warrants referred to in clause (i) of the preceding sentence shall, for each of
the Closing Date Lenders, in the aggregate be exercisable in respect of 25,870
shares of Borrower Common Stock and for the Restatement Date Lenders, in the
aggregate be exercisable in respect of 26,447 shares of Borrower Common Stock.
It is agreed and acknowledged that the Closing Date Lender received a Warrant on
the Closing Date meeting the requirements of Section 5.06.

5.07. Adverse Change, Approvals. (a) Since December 31, 2006, nothing shall have
occurred (and the Administrative Agent shall not have become aware of any facts
or conditions not previously known) that would reasonably be expected to have
(i) a Material Adverse Effect or (ii) a material adverse effect on the
Transaction.

(b) On or prior to the Closing Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
the Transaction, the other transactions contemplated hereby and the granting of
Liens under the Credit Documents shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
Transaction or the other transactions contemplated by the Documents or otherwise
referred to herein or therein. On the Closing Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified that would
reasonably be expected to have a Material Adverse Effect.

5.08. Litigation. On the Closing Date, there shall be no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened (a) with
respect to the Transaction, this Agreement or any other Document, or (b) which,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect.

5.09. Guaranty and Collateral Agreement. On the Closing Date, as required by the
Collateral and Guarantee Requirement (a) each Credit Party shall have duly
authorized, executed and delivered the Collateral Agreement in the form of
Exhibit F (as amended, modified, restated and/or supplemented from time to time,
the “Guaranty and Collateral Agreement”) and, in connection therewith, the
Credit Parties shall have delivered to the Collateral Agent:

(i) all of the Collateral consisting of certificated securities and promissory
notes, if any, referred to therein and then owned by such Credit Party,
(x) endorsed in blank in the case of any such promissory notes and (y) together
with executed and undated endorsements for transfer in the case of any such
certificated securities;

 

-47-



--------------------------------------------------------------------------------

(ii) proper financing statements (Form UCC-1 or the equivalent) fully executed
or authorized for filing under the UCC or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Guaranty and Collateral Agreement;

(iii) copies of requests for information or reports as of a recent date, listing
all effective financing statements that name the Borrower or any other Credit
Party as debtor and that are filed where the respective Credit Party is
organized together with copies of such other financing statements that name the
Borrower or any other Credit Party as debtor (none of which shall cover any of
the Collateral except (x) to the extent evidencing Permitted Liens or (y) those
in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3 or such other termination statements as shall be required
by local law) fully executed and/or authorized for filing); and

(iv) evidence of the completion (or arrangements therefor reasonably
satisfactory to the Collateral Agent) of all other recordings and filings of, or
with respect to, and all action necessary in connection with, the Guaranty and
Collateral Agreement as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect and protect the security interests
intended to be created by the Guaranty and Collateral Agreement; and

(v) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guaranty and Collateral Agreement have been
taken, and the Guaranty and Collateral Agreement shall be in full force and
effect.

5.10. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Closing Date, the Administrative Agent shall have received true and correct
copies of the historical financial statements, the pro forma financial
information and the Projections referred to in Sections 6.05(a) and (b), which
historical financial statements, pro forma financial statements and Projections
shall be in the same form as those set forth in Schedule 5.10.

5.11. Solvency Certificate; Insurance Certificates. On the Closing Date, and in
respect of clause (i) only the Restatement Date, the Administrative Agent shall
have received:

(i) a solvency certificate from the chief financial officer of the Borrower
substantially in the form of Exhibit G; and

(ii) certificates of insurance complying with the requirements of Section 8.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable,
and stating that such insurance shall not be canceled or materially revised
without at least 30 days’ (or 10 days with respect to cancellation for
non-payment of premiums) prior written notice by the insurer to the Collateral
Agent.

5.12. Fees, etc. On the Closing Date or Restatement Date, as applicable, the
Borrower shall have paid to the Administrative Agent (and its relevant
affiliates), the Collateral Agent and each Lender all costs, fees and expenses
(including, without limitation, invoiced legal fees and expenses) and other
compensation expressly contemplated hereby (or otherwise agreed to) payable to
the Administrative Agent (and/or its relevant affiliates), the Collateral Agent
or such Lender to the extent then due.

5.13. Fee Letter. On the Closing Date, the Borrower shall have executed and
delivered the Fee Letter, which shall be in form and substance satisfactory to
the Administrative Agent, and the Fee Letter shall be in full force and effect.

 

-48-



--------------------------------------------------------------------------------

5.14. No Default; Representations and Warranties. At the time of the Borrowing
on the Closing Date or the Restatement Date, as applicable, and also after
giving effect thereto (a) there shall exist no Default or Event of Default and
(b) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Borrowing (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

5.15. Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received a Notice of Borrowing for such Loan meeting the
requirements of Section 2.03.

5.16. Incremental Loans. Prior to the incurrence of any Incremental Loans of a
given Tranche, the Borrower shall have satisfied all of the applicable
conditions set forth in Section 2.14 and in the relevant Incremental Loan
Commitment Agreement.

5.17. Reaffirmation Agreement. Prior to the incurrence of any Restatement Date
Loans, the Borrower and each Guarantor shall have executed and delivered the
Reaffirmation Agreement.

In determining the satisfaction of the conditions specified in this Section 5,
(a) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date or
the Restatement Date, as applicable, (or the applicable Incremental Loan
Borrowing Date) that the respective item or matter does not meet its
satisfaction and (b) in determining whether any Lender is aware of any fact,
condition or event that has occurred and which would reasonably be expected to
have a Material Adverse Effect or a material adverse effect of the type
described in Section 5.07, each Lender which has not notified the Administrative
Agent in writing prior to the occurrence of the Closing Date or the Restatement
Date, as applicable, of such fact, condition or event shall be deemed not to be
aware of any such fact, condition or event on the Closing Date or the
Restatement Date, as applicable. Upon the Administrative Agent’s good faith
determination that the conditions specified in this Section 5 have been met
(after giving effect to the preceding sentence), then the Closing Date or the
Restatement Date, as applicable, shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Closing Date or the
Restatement Date, as applicable, shall not release the Borrower from any
liability for failure to satisfy one or more of the applicable conditions
contained in this Section 5).

The occurrence of the Closing Date, the Restatement Date, or each applicable
Incremental Loan Borrowing Date, as applicable, and the acceptance of the
benefits of the proceeds of each Loan shall constitute a representation and
warranty by the Borrower to the Administrative Agent and each of the Lenders
that all the relevant conditions specified in this Section 5 are satisfied as of
that time. All of the Notes, certificates, legal opinions and other documents
and papers referred to in this Section 5 unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

 

-49-



--------------------------------------------------------------------------------

SECTION 6. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make Loans, the Borrower makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans.

6.01. Company Status. Each of the Borrower and each of its Restricted
Subsidiaries (a) is a duly organized and validly existing Business in good
standing (or, in the case of any Foreign Subsidiary that is a Restricted
Subsidiary of the Borrower, the foreign equivalent of “good standing” to the
extent that such concept exists in such Foreign Subsidiary’s jurisdiction of
organization) under the laws of the jurisdiction of its organization, (b) has
the requisite Business power and authority to own its property and assets and to
transact the business in which it is engaged and (c) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No certifications by any
Governmental Authority are required for operation of the business of the
Borrower and its Restricted Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which would not reasonably be
expected to have a Material Adverse Effect.

6.02. Power and Authority. Each Credit Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is party and has taken all necessary Business action
to authorize the execution, delivery and performance by it of such Documents.
Each Credit Party has duly executed and delivered each of the Documents to which
it is party, and such Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

6.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (a) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, except for any such contravention that would
not reasonably be expected to have a Material Adverse Effect, (b) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of the Borrower or
any of its Restricted Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which the Borrower
or any of its Restricted Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject except for any such
conflict that would not reasonably be expected to have a Material Adverse
Effect, (c) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of the Borrower
or any of its Subsidiaries or (d) will be subject to any limitation on right or
approval from any Governmental Authority.

6.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (a) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and, (b) filings which
are necessary to perfect the security interests created or intended to be
created under the Security Documents), or exemption by, any Governmental
Authority is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Document, or (ii) the legality, validity, binding effect or
enforceability of any such Document except where failure to obtain or make the
same would not reasonably be expected to have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

6.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries at December 31, 2006 and the related consolidated
statements of operations and cash flows and changes in shareholders’ equity of
the Borrower and its consolidated Subsidiaries for the fiscal year of the
Borrower ended on such date, and the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries at September 30, 2007 and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for the nine months ended on such date, in each case
furnished to the Lenders prior to the Closing Date, present fairly in all
material respects the consolidated financial position of the Borrower and its
consolidated Subsidiaries at the date of said financial statements and the
results for the respective periods covered thereby. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements.

(b) (i) The pro forma consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of September 30, 2007 (assuming the Transaction and
the financing therefor had occurred on September 30, 2007), and (ii) the pro
forma income statement of the Borrower and its Restricted Subsidiaries for the
nine months ended September 30, 2007 (assuming the Transaction had occurred on
January 1, 2007), copies of which have been furnished to the Lenders prior to
the Closing Date and present good faith estimates of the pro forma consolidated
financial position of the Borrower and its Restricted Subsidiaries as of such
date and the consolidated results of operations of the Borrower and its
Restricted Subsidiaries for such fiscal year, as the case may be.

(c) On and as of the Closing Date, and after giving effect to the Transaction
and to all Indebtedness in connection therewith (including the Loans being
incurred and Liens created by the Credit Parties), (i) the sum of the fair value
of the assets, at a fair valuation, of the Credit Parties and their Subsidiaries
(taken as a whole) will exceed its or their respective debts, (ii) the sum of
the present fair salable value of the assets of the Credit Parties and their
Subsidiaries (taken as a whole) will exceed its or their respective debts,
(iii) the Credit Parties and their Subsidiaries (taken as a whole) have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iv) the Credit Parties and their Subsidiaries
(taken as a whole) will have sufficient capital with which to conduct their
respective businesses. For purposes of this Section 6.05(c), “debt” means any
liability on a claim, and “claim” means (A) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (B) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(d) Except as fully disclosed in the financial statements delivered pursuant to
Section 6.05(a) and (b) or in Schedule 6.05(d), and except for the Indebtedness
incurred under this Agreement, there were as of the Closing Date no liabilities
or obligations with respect to the Borrower, any of its Restricted Subsidiaries
of any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the Borrower knows of no basis for the assertion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to
Section 6.05(a) or (b) or referred to in the immediately preceding sentence
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

-51-



--------------------------------------------------------------------------------

(e) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date have been prepared in good faith and are based on
assumptions believed to be reasonable at the time made, and as of the Closing
Date, and there are no statements or conclusions in the Projections which are
based upon or include information known to the Borrower to be misleading in any
material respect or which fail to take into account material information known
to the Borrower regarding the matters reported therein. On the Closing Date, the
Borrower believes that the Projections are reasonable and attainable, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that the actual results during the period or periods
covered by the Projections may differ from the projected results and such
differences may be material.

(f) After giving effect to the Transaction, since December 31, 2006, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

6.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (a) with respect to the Transaction or any
Document or (b) that has had, or, if adversely determined, would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

6.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or, with the Borrower’s express authorization on behalf of the
Borrower in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Documents and information
posted by or (with the Borrower’s express authorization) on behalf of the
Borrower on the Intra Links Website at www.intralinks.com including, without
limitation, information under the heading “Investment Considerations”) for
purposes of or in connection with this Agreement, the other Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or, with the Borrower’s
express authorization on behalf of the Borrower in writing to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 6.07, such factual information shall
not include the Projections or any pro forma financial information or other
forward-looking statements.

6.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans shall
be used to finance the general corporate purposes of the Borrower and its
Subsidiaries and to pay the fees and expenses incurred in connection with the
Transaction.

(b) No part of the proceeds of any Loan will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Loan nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, U or X.

6.09. Tax Returns and Payments. Except as would, individually or in the
aggregate, not reasonably be expected to have a Material Adverse Effect, each of
the Borrower and each of its Subsidiaries has timely filed or caused to be
timely filed with the appropriate taxing authority all Federal, state, foreign
and local returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Borrower and/or any of its Subsidiaries; the Returns accurately reflect
all liability for taxes of the Borrower and its Subsidiaries, as applicable, for
the periods covered thereby; except as set forth on Schedule 6.09, each of the
Borrower and each of its Subsidiaries has paid all taxes and assessments payable
by it which have become due, other than those that are being contested in good
faith and adequately disclosed and for which adequate reserves have been
established in accordance with GAAP; there is no action, suit, proceeding,
investigation, audit or claim

 

-52-



--------------------------------------------------------------------------------

now pending or threatened (in writing) by any authority regarding any taxes
relating to the Borrower or any of its Subsidiaries; as of the Closing Date,
neither the Borrower nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of the
Borrower or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations; and neither the Borrower nor any of its Subsidiaries has incurred,
nor will any of them incur, any tax liability in connection with the Transaction
or any other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of the Borrower or any of its Subsidiaries arising as a result of
the operation of their businesses in the ordinary course of business) or any tax
liability resulting from indemnification (or yield protection provisions) under
this Agreement).

6.10. Compliance with ERISA. (a) Schedule 6.10 sets forth each Plan as of the
Closing Date. Each Plan (and each related trust, insurance contract or fund) is
in substantial compliance with its terms and with all applicable laws, including
without limitation ERISA and the Code; each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
received a determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all tax law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or is comprised of a master or prototype plan that
has received a favorable opinion letter from the Internal Revenue Service; no
Reportable Event has occurred; no Multiemployer Plan is insolvent or in
reorganization; no Plan has an Unfunded Current Liability; no Plan which is
subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; all contributions required to be made with
respect to a Plan and Multiemployer Plan each have been timely made; neither the
Borrower, any of its Subsidiaries nor any ERISA Affiliate has incurred any
material liability (including any indirect, contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 4062, 4063,
4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code, or to or
on account of a Multiemployer Plan pursuant to Section 515, 4201, 4204 or 4212
of ERISA or expects to incur any such liability under any of the foregoing
sections with respect to any Plan or Multiemployer Plan; no condition exists
which presents a risk to the Borrower, any of its Subsidiaries or any ERISA
Affiliate of incurring a liability to or on account of a Plan or Multiemployer
Plan pursuant to the foregoing provisions of ERISA and the Code; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan
which is subject to Title IV of ERISA; no action, suit, proceeding, hearing,
audit or investigation with respect to the administration, operation or the
investment of assets of any Plan (other than routine claims and appeals for
benefits) is pending, expected or to Borrower’s knowledge, threatened; each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of the
Borrower, any of its Subsidiaries, or any ERISA Affiliate has at all times been
operated in compliance with the provisions of Part 6 of subtitle B of Title I of
ERISA and Section 4980B of the Code; no lien imposed under the Code or ERISA on
the assets of the Borrower, any of its Subsidiaries or any ERISA Affiliate
exists or is likely to arise on account of any Plan or Multiemployer Plan, and
the Borrower and its Subsidiaries may cease contributions to or terminate any
Plan maintained by any of them without incurring any liability (other than
ordinary administrative termination costs that are immaterial in nature).

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. All contributions required to
be made with respect to a Foreign Pension Plan have been timely made. Neither
the Borrower nor any of its Subsidiaries has incurred any obligation in
connection with the termination of,

 

-53-



--------------------------------------------------------------------------------

or withdrawal from, any Foreign Pension Plan. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

6.11. Security Documents. (a) The provisions of the Guaranty and Collateral
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has (or upon filing of UCC financing statements and other
approved filings or taking of possession or control will have) a fully perfected
security interest in all right, title and interest in all of the Collateral
described therein, subject to no other Liens other than Permitted Liens. The
recordation of (i) the Grant of Security Interest in U.S. Patents and (ii) the
Grant of Security Interest in U.S. Trademarks in the respective form attached to
the Guaranty and Collateral Agreement, in each case in the United States Patent
and Trademark Office, together with filings on Form UCC-1 made pursuant to the
Guaranty and Collateral Agreement, will create, to the extent as may be
perfected by such filings and recordation, a perfected security interest in the
United States trademarks and patents covered by the Guaranty and Collateral
Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Guaranty and Collateral Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the Guaranty and Collateral Agreement, will create, to the
extent as may be perfected by such filings and recordation, a perfected security
interest in the United States copyrights covered by the Guaranty and Collateral
Agreement.

(b) Upon the execution and delivery thereof, each Mortgage, if any, will create,
as security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Encumbrances related thereto).

6.12. Properties. On and as of the Closing Date, neither the Borrower nor any of
its Restricted Subsidiaries owns any Real Property. All Real Property leased by
the Borrower or any of its Restricted Subsidiaries as of the Closing Date, and
the nature of the interest therein, is set forth in Schedule 6.12. Each of the
Borrower and its Restricted Subsidiaries has a valid and defensible leasehold
interest in the Real Property leased by it free and clear of all Liens other
than Permitted Liens.

6.13. Capitalization and Warrants. (a) On and as of the Restatement Date, the
authorized and issued capital stock of the Borrower consists of shares of common
stock and preferred stock as set forth in Schedule 6.13(a). Except as set forth
in Schedule 6.13(a), all such outstanding shares have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. As of the Restatement Date, except as set forth on Schedule
6.13(a), (i) except for the Warrants, the Borrower does not have outstanding any
capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights and (ii) after
giving effect to the Transactions, none of the Credit Parties will be subject to
any obligation (contingent or otherwise) to repurchase, acquire or retire
(x) any of its Equity Interests, or (y) any securities convertible into or
exchangeable for any of its Equity Interests.

(b) The Warrant Stock to be issued upon exercise of the Warrants has been duly
and validly reserved for issuance upon such exercise and, when issued and
delivered against payment therefore as provided therein, will be duly
authorized, validly issued, fully paid and non-assessable and not subject to
further assessment or charge by the Borrower and will be subject to no Liens
created by or through the Borrower in respect of the issuance thereof.

 

-54-



--------------------------------------------------------------------------------

6.14. Subsidiaries. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 6.14. Schedule
6.14 sets forth, as of the Closing Date, the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof. All outstanding shares of Equity Interests of each Subsidiary of the
Borrower have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights. No Subsidiary of the Borrower
has outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any appreciation or similar
rights. On the Closing Date, 100% of the Equity Interests of each Subsidiary
Guarantor are owned directly or indirectly by the Borrower.

6.15. Compliance with Statutes, etc. Each of the Borrower and each of its
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

6.16. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
are an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

6.17. Environmental Matters. (a) The Borrower and each of its Subsidiaries are
in compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. There are no pending or, to the
knowledge of the Borrower, threatened (in writing) Environmental Claims against
the Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries (including any such claim
arising out of the ownership, lease or operation by the Borrower or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by the
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
the Borrower or any of its Subsidiaries). There are no facts, circumstances,
conditions or occurrences with respect to the business or operations of the
Borrower or any of its Subsidiaries, or any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries (including any Real Property
formerly owned, leased or operated by the Borrower or any of its Subsidiaries
but no longer owned, leased or operated by the Borrower or any of its
Subsidiaries) or, to the knowledge of the Borrower, any property adjoining or
adjacent to any such Real Property that would be reasonably expected (i) to form
the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or would be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

 

-55-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 6.17, the
representations and warranties made in this Section 6.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

6.18. Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries are engaged in any unfair labor practice that would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (b) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened (in writing) against the Borrower or any of its Subsidiaries, (c) no
union representation question exists with respect to the employees of the
Borrower or any of its Subsidiaries, (d) no equal employment opportunity charges
or other claims of employment discrimination are pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries, and
(e) no wage and hour department investigation has been made of the Borrower or
any of its Subsidiaries, except (with respect to any matter specified in clauses
(a) – (e) above, either individually or in the aggregate) such as would not
reasonably be expected to have a Material Adverse Effect.

6.19. Intellectual Property, etc. (a) Schedule 6.19(a) identifies all of the
(i) Internet Web sites, Internet domain names and URLs, (ii) trademark
registrations and applications, (iii) material copyright registrations, and
(iv) patents, and pending patent applications owned by any Credit Parties on and
as of the Closing Date . On and as of the Closing Date, all of the patents and
patent applications included in Schedule 6.19(a) and registrations and
applications for registration of any other Intellectual Property included in
Schedule 6.19(a) are recorded in the name of a Credit Party and, except as would
not reasonably be expected to have a Material Adverse Effect, all such
registrations are in full force and effect, valid and enforceable and all
maintenance and renewal fees relating thereto have been duly and timely paid.
Each of the Borrower and each of its Subsidiaries owns or has the right to use
all the patents, trademarks, permits, domain names, service marks, trade names,
copyrights, licenses, franchises, inventions, trade secrets, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) and formulas necessary
for the present conduct of its business, without any known conflict with the
rights of others, except where such conflict or the failure to own or have the
right to use, as the case may be, would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(b) Except with respect to the required consents set forth in Schedule 6.19(b),
the Credit Parties own (and after giving effect to the transactions contemplated
by this Agreement, will continue to own) all right, title and interest in and
to, or have the right to use (and after giving effect to the transactions
contemplated by this Agreement, will continue to have the right to use) pursuant
to a valid and enforceable written agreement, all Intellectual Property
necessary to carry on the business of the Credit Parties as now conducted, free
and clear of all Liens (except Liens created by the Security Documents in favor
of the Collateral Agent and Permitted Liens), except where the failure to have
any such right, title or interest would not reasonably be expected to have a
Material Adverse Effect.

(c) Except as disclosed in Schedule 6.19(c), on and as of the Closing Date, to
the knowledge of each Credit Party, no Person has challenged in writing the
validity, enforceability, use or ownership of any of the Intellectual Property
used or held for use in the business of the Credit Parties or the Credit
Parties’ rights to any of such Intellectual Property, except where such
challenge would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

(d) To the knowledge of each Credit Party, neither the use of any Intellectual
Property used or held for use in the business of the Credit Parties, nor the
conduct of the business carried on by any Credit Party, infringes,
misappropriates or otherwise violates the intellectual property rights of any
other Person in any manner that is material to any Credit Party, except where
the infringement, misappropriation or other violation would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

(e) To the knowledge of each Credit Party, no Person is infringing,
misappropriating or otherwise violating any Credit Party’s rights to any
Intellectual Property other than such infringements, misappropriation or
violations which would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(f) Each Credit Party has taken commercially reasonable measures to protect its
material confidential Intellectual Property.

6.20. Indebtedness. The financial statements described in Sections 6.05(a) and
(b) and/or Schedule 6.20 set forth a list of all Indebtedness (including
Contingent Obligations) of the Borrower and its Restricted Subsidiaries as of
the Closing Date of a principal amount in excess of $500,000 and which is to
remain outstanding after giving effect to the Transaction (excluding the
Obligations) in each case showing the aggregate principal amount thereof and the
name of the respective borrower and any Credit Party or any of its Subsidiaries
which directly or indirectly guarantees such debt.

6.21. Insurance. Schedule 6.21 sets forth a listing of all material insurance
maintained by the Borrower and its Subsidiaries as of the Closing Date, with the
amounts insured (and any deductibles) set forth therein.

6.22. Material Contracts. Schedule 6.22 sets forth a true and complete list, as
of the Restatement Date, of all Material Contracts of each Credit Party. The
Credit Parties have furnished or made available to the Lenders or their
representatives true and complete copies of such Material Contracts, with all
amendments, modifications and supplements thereto to the Restatement Date. As of
the Restatement Date, each of such Material Contracts is valid, subsisting and
in full force and effect. No Credit Party is in breach or violation of any of
the terms, conditions or provisions of any of such Material Contracts, except
for such breaches and violations thereof as in the aggregate do not and would
not reasonably be expected to have a Material Adverse Effect, and to the
knowledge of such Credit Party no third party to any of such Material Contracts
is in breach or violation of any of the terms, conditions or provisions thereof,
except for such breaches and violations thereof as in the aggregate do not and
would not reasonably be expected to have a Material Adverse Effect.

SECTION 7. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Closing Date and until the Total Commitment has terminated and
the Loans (together with interest thereon), Fees and all other Obligations
(other than indemnities described in Section 11.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

7.01. Information Covenants. The Borrower will furnish to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Borrower
(commencing with the first fiscal quarter of 2008, which in respect of that
quarter only may be delivered within 75 days after the end of such fiscal
quarter), the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of operations and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, and setting forth comparative
figures for all such financial information for the corresponding quarterly
accounting period in the prior fiscal year. All of the

 

-57-



--------------------------------------------------------------------------------

foregoing financial statements shall be certified by an Authorized Officer of
the Borrower that they fairly present in all material respects in accordance
with GAAP the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of the dates indicated and the consolidated results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of notes.

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower (or, in the case of the fiscal year of the Borrower ending
December 31 2007, 135 days after the close of such fiscal year) (i) the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
operations and cash flows and stockholders equity for such fiscal year setting
forth, (x) comparable figures for such fiscal year as set forth in the
respective budget delivered pursuant to Section 7.01(d) and (y) comparative
figures for the preceding fiscal year, and the annual financial statements
referenced above shall be certified by independent certified public accountants
of recognized national standing reasonably acceptable to the Administrative
Agent, accompanied by an opinion of such accounting firm stating that the audit
was conducted in accordance with generally accepted auditing standards and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(d) Budgets. Within 90 days after the close of each fiscal year of the Borrower
commencing with its fiscal year ending on December 31, 2008, a detailed
consolidated quarterly budget and quarterly projections for the upcoming fiscal
year in form reasonably satisfactory to the Administrative Agent, and the
principal assumptions upon which such budget and projections are based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a compliance certificate
from the chief financial officer of the Borrower in the form of Exhibit H (each,
a “Compliance Certificate”) certifying on behalf of the Borrower that, to such
officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall if delivered with the financial statements required by Section 7.01(b),
set forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Flow
Payment Period and the amount of any required offer under Section 4.02(g) in
respect of such Excess Cash Flow Payment Period.

(f) Adjusted Financial Statements. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and 7.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

(g) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of the Borrower obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, (ii) any instigation of or change in litigation
or governmental investigation or proceeding (other than ex parte proceedings
before an Intellectual Property registry) pending against the Borrower or any of
its Subsidiaries (A) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (B) with
respect to any Document, (iii) the adoption of any law, rule or regulation after
the date of this Agreement or any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority that
would reasonably be expected to have a Material Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

(h) Other Reports, Filings and Events. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which the Borrower or any of its Restricted Subsidiaries shall (A) publicly
file with the Securities and Exchange Commission or any successor thereto (the
“SEC”) or (B) deliver to holders (or any trustee, agent or other representative
therefor) of any material Indebtedness pursuant to the terms of the
documentation governing the same.

(i) Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (A) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (B) would reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that would reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that, in any event, the Borrower shall deliver to each Lender all notices
received by the Borrower or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA which identify the Borrower or
any of its Subsidiaries as potentially responsible parties for remediation costs
or which otherwise notify the Borrower or any of its Subsidiaries of potential
liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(j) Material Real Property and Material Intellectual Property. Promptly upon,
and in any event within ten Business Days after, the Borrower or any Restricted
Subsidiary acquires any Real Property or Intellectual Property or enters into
any Material Contracts in either case, the Fair Market Value of which is equal
to or greater than $500,000, notice of such acquisition.

(k) Other Information. From time to time, such other information or documents
(regarding the business, financial or corporate affairs (including operating
metrics) of the Borrower or any of its Subsidiaries or compliance with the terms
of the Credit Documents as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request, which may include a request for
such information or documents to be delivered on a periodic basis without the
further need for further requests for the same.

 

-59-



--------------------------------------------------------------------------------

Notwithstanding Sections 7.01(a) and (b), (x) information required to be
delivered pursuant to Sections 7.01(a) or (b) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
the Borrower posts such information or provides a link thereto on a website and,
in each case, notifies each Lender in writing that such information or link is
available and the address of such website; provided that notwithstanding the
terms of the foregoing proviso, the Borrower shall deliver actual copies of the
Compliance Certificate required to be delivered pursuant to Section 7.01(e); and
(y) to the extent the information provided in accordance with clause (x) above
is in lieu of information required to be provided under Section 7.01(b), such
materials are accompanied by a report and opinion of an independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards.

7.02. Books, Records and Inspections; Annual Meetings. (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Collateral Agent on behalf of any Lender (a) to
visit and inspect, under guidance of officers of the Credit Parties, any of the
properties of the Credit Parties and the Collateral and (b) to examine the books
of account of the Credit Parties and discuss the affairs, finances and accounts
of the Credit Parties with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals (but not to exceed twice in any twelve-month
period unless there is a Default or Event of Default, in which case such
interval restriction shall no longer apply) and to such reasonable extent as the
Administrative Agent, any such other Agent may reasonably request.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, the Borrower may require that the Administrative Agent and the
Collateral Agent not disclose information to any Lender that the Borrower
reasonably believes is a Competitor.

(b) At the request of the Administrative Agent, the Borrower will within 120
days after the close of each fiscal year of the Borrower, hold a meeting (which
may be by conference call or teleconference), at a time and place selected by
the Borrower and reasonably acceptable to the Administrative Agent, with all of
the Lenders that choose to participate, to review the financial results of the
previous fiscal year and the financial condition of the Borrower and its
Subsidiaries and the budgets presented for the current fiscal year of the
Borrower and its Subsidiaries.

7.03. Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Restricted Subsidiaries to, (i) keep all tangible property necessary
to the business of the Borrower and its Restricted Subsidiaries in good working
order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty events, (ii) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the Borrower and its Restricted Subsidiaries, and (iii) furnish to
the Administrative Agent, upon its request therefor, full information as to the
insurance carried. The provisions of this Section 7.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.

(b) The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured), (ii) shall state that such insurance policies shall not be canceled
without at least 30 days’ (or 10 days for non-payment of premium) prior written
notice thereof by the respective insurer to the Collateral Agent, (iii) to the
extent available under the applicable insurance policies shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Collateral Agent and the other Secured Creditors (unless
otherwise agreed to by the Collateral Agent), and (iv) shall be deposited with
the Collateral Agent.

 

-60-



--------------------------------------------------------------------------------

(c) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 7.03, or if the Borrower or any of its
Restricted Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) to procure such insurance, and the Borrower
agrees to reimburse the Administrative Agent for all costs and expenses of
procuring such insurance.

7.04. Existence; Franchises. The Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents;
provided, however, that nothing in this Section 7.04 shall prevent (a) sales of
assets and other transactions by the Borrower or any of its Restricted
Subsidiaries in accordance with Sections 8.02 or 8.05, (b) abandoning, failing
to maintain, or otherwise disposing of any Intellectual Property (or any rights
therein) if the Borrower or its Subsidiary determines that such abandonment,
failure to maintain or disposal is desirable in the conduct of its business, or
(c) the withdrawal by the Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign Business in any jurisdiction if such withdrawal would
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

7.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

7.06. Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as would not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 7.01(i), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 7.06(a),
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 9, the
Borrower will (in each case) provide, at its sole expense and at the request of
the Administrative Agent, an environmental site assessment report concerning any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the potential cost of any removal or remedial action in connection
with such Hazardous Materials on such Real Property. If the Borrower fails to
provide the same within 30 days after such request was made, the Administrative
Agent may order

 

-61-



--------------------------------------------------------------------------------

the same, the cost of which shall be borne by the Borrower, and the Borrower
shall grant and hereby grants to the Administrative Agent and the Lenders and
their respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to the Borrower, all at the sole expense
of the Borrower.

7.07. ERISA. (a) As soon as possible and, in any event, within 10 days after the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, the Borrower will deliver to
each of the Lenders a certificate of any Authorized Officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by the Borrower, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan or
Multiemployer Plan participant and any notices received by the Borrower, such
Subsidiary or ERISA Affiliate from the PBGC or any other Governmental Authority,
or a Plan or Multiemployer Plan participant with respect thereto: that a
Reportable Event has occurred; that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the following 30
days; that an accumulated funding deficiency, within the meaning of Section 412
of the Code or Section 302 of ERISA, has been incurred or an application may be
or has been made for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 303 or 304 of ERISA
with respect to a Plan or Multiemployer Plan; that any contribution required to
be made with respect to a Plan, Multiemployer Plan or Foreign Pension Plan has
not been timely made; that a Plan has been terminated or a Multiemployer Plan
has been reorganized, partitioned or declared insolvent under Title IV of ERISA;
that a Plan has an Unfunded Current Liability; that proceedings may be or have
been instituted to terminate or appoint a trustee to administer a Plan which is
subject to Title IV of ERISA; that a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan; that the Borrower, any of its Subsidiaries or any ERISA Affiliate may be
directly or indirectly liable for a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person with respect to any Plan;
that the Borrower, any of its Subsidiaries or any ERISA Affiliate will or may
incur any liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under
Section 4062, 4063, 4064 or 4069 of ERISA, or to or on account of a
Multiemployer Plan under Section 4201, 4204 or 4212 of ERISA or with respect to
a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409,
502(i) or 502(l) of ERISA; or that the Borrower or any of its Subsidiaries may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or Foreign Pension Plan.

(b) The Borrower and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws, except where the failure to do any of the foregoing, either
individually or in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect.

7.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause (a) its and
each of its Restricted Subsidiaries’ fiscal years to end on December 31 of each
calendar year and (b) its and each of its Restricted Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31.

 

-62-



--------------------------------------------------------------------------------

7.09. Performance of Obligations. The Borrower will, and will cause each of its
Restricted Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument by which it is bound, except
such non-performances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.10. Payment of Taxes. Except as would not individually or in the aggregate
have a Material Adverse Effect, the Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all Federal, and all
material state and local, taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, prior to the date on which penalties attach thereto, and all lawful
claims which, if unpaid, would become a Lien or charge upon any properties of
the Borrower or any of its Restricted Subsidiaries not otherwise permitted under
Section 8.01(a); provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

7.11. Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 6.08.

7.12. Additional Security; Further Assurances; etc. (a) Upon the formation or
acquisition of any Wholly-Owned Restricted Subsidiary that is a Domestic
Subsidiary or the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary that is a Wholly-Owned Restricted Subsidiary and a Domestic
Subsidiary, the Borrower shall, within 30 days, or such later time as the
Administrative Agent may agree, of such formation, acquisition or designation,
cause such Restricted Subsidiary (i) to become a Subsidiary Guarantor and to
duly execute and deliver counterparts of, or joinder agreements, to each
Security Document, the Subsidiaries Guaranty and any Tax Sharing Agreement (if
applicable), (ii) to perform all obligations required under any Security
Document, the Subsidiaries Guaranty and the Tax Sharing Agreement pursuant to
its execution thereof or joinder thereto, in each case as required by the
Collateral and Guaranty Requirement.

(b) The Borrower will, and will cause each other Credit Party to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such assets and Real Property of the Borrower and such other Credit
Party as are not covered by the Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”) as required by the
Collateral and Guarantee Requirement. All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and shall constitute valid and enforceable
perfected security interests, hypothecations and Mortgages superior to and prior
to the rights of all third Persons and enforceable against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances related thereto. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 7.12(b) shall not apply to (and the
Borrower and the other Credit Parties shall not be required to grant a Mortgage
in) any interest in Real Property if either (i) the Fair Market Value of such
interest is less than $500,000 (so long as the aggregate Fair Market Value of
all interests in Real Property not subject to Mortgages does not exceed
$500,000), or (ii) with respect to any Leasehold, the termination of such
Leasehold prior to the scheduled expiration date thereof would not reasonably be
expected to have a Material Adverse Effect.

 

-63-



--------------------------------------------------------------------------------

(c) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, the Borrower will, and will cause the other Credit Parties to,
deliver to the Collateral Agent such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Collateral Agent
to assure itself that this Section 7.12 has been complied with.

(d) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 7.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders or such later time as the Administrative Agent may
agree; provided that, in no event will the Borrower or any of its Subsidiaries
be required to take any action, other than using its commercially reasonable
efforts, to obtain consents from third parties with respect to its compliance
with this Section 7.12.

7.13. Ownership of Subsidiaries, etc. Except as otherwise permitted by sub
clause (a) of the definition of “Permitted Investment”, or pursuant to a
Permitted Acquisition consummated in accordance with the terms hereof, the
Borrower will, and will cause each of its Restricted Subsidiaries to, own,
directly or indirectly, 100% of the Equity Interests of each of their Restricted
Subsidiaries (other than, in the case of a Foreign Subsidiary that is a
Restricted Subsidiary of the Borrower, directors’ qualifying shares and/or other
nominal amounts of shares required to be held by local nationals, in each case
to the extent required by applicable law).

7.14. Maintenance of Company Separateness. The Borrower will, and will cause
each of its Restricted Subsidiaries and Unrestricted Subsidiaries to:

(a) satisfy, customary corporate and other formalities, including, as
applicable, the holding of regular Board of Directors’ meetings or action by
directors without a meeting and the maintenance of corporate offices and
records;

(b) ensure that (i) no bank account of any Unrestricted Subsidiary shall be
commingled with any bank account of the Borrower or any Restricted Subsidiaries,
(ii) neither the Borrower nor any Restricted Subsidiary shall make any payment
to any creditor of any Unrestricted Subsidiary in respect of any liability of
any Unrestricted Subsidiary, and (iii) any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the corporate separateness of such Unrestricted Subsidiary from the Borrower and
the Restricted Subsidiaries; and

(c) not take any action, or conduct its affairs in a manner, which is likely to
result in the Business existence of any Credit Party or any Unrestricted
Subsidiary being ignored, or any assets and liabilities of the Borrower or any
other Credit Party being substantively consolidated with those of any other such
Person or any Unrestricted Subsidiary in a bankruptcy, reorganization or other
insolvency proceeding.

 

-64-



--------------------------------------------------------------------------------

7.15. Designation of Restricted and Unrestricted Subsidiaries. (a) By resolution
of the Board of Directors of the Borrower, any Subsidiary (or entity to become a
Subsidiary) of the Borrower may be designated to be an Unrestricted Subsidiary
if:

(i) the Subsidiary (or entity to become a Subsidiary) to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Borrower or
any Restricted Subsidiary and does not have any Indebtedness other than
Non-Recourse Indebtedness;

(ii) Borrower would be permitted under Section 8.03 to make a Restricted Payment
in an amount equal to the Fair Market Value of the Investment in such Subsidiary
(or entity to become a Subsidiary). For the purposes of this provision, in the
event the Fair Market Value of such assets exceeds $3,000,000, such Fair Market
Value shall be determined by an Independent Financial Advisor;

(iii) no Default or Event of Default exists or would result therefrom;

(iv) in the case of any Unrestricted Subsidiary directly owned by any of its
Subsidiaries that is not an Unrestricted Subsidiary, 100% of the Equity
Interests of such newly-designated Unrestricted Subsidiary are owned by such
Subsidiary; and

(v) such Unrestricted Subsidiary is or becomes party to the Tax Sharing
Agreement.

Unless so designated as an Unrestricted Subsidiary, any Person that becomes a
Subsidiary of the Borrower will be classified as a Restricted Subsidiary at the
time it becomes a Subsidiary. If at any time an Unrestricted Subsidiary ceases
to satisfy clause (a)(i) above, unless the Borrower is then able to redesignate
such Unrestricted Subsidiary as a Restricted Subsidiary in accordance with this
Section 7.15, the Borrower shall be in default of this Section 7.15.

(b) Except as provided in this Section 7.15, and except as otherwise set forth
in the definition of an “Unrestricted Subsidiary,” no Restricted Subsidiary may
be redesignated as an Unrestricted Subsidiary. In addition, neither the Borrower
nor any Restricted Subsidiary shall at any time be directly or indirectly liable
for any Indebtedness that provides that the holder thereof may (with the passage
of time or notice or both) declare a default thereon or cause the payment
thereof to be accelerated or payable prior to its stated maturity upon the
occurrence of a default with respect to any Indebtedness, Lien or other
obligation of any Unrestricted Subsidiary (including any right to take
enforcement action against such Unrestricted Subsidiary).

(c) By resolution of the Board of Directors, any Unrestricted Subsidiary may be
designated to be a Restricted Subsidiary if, immediately after giving pro forma
effect to such designation,

(x) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to Section 8.04(a) or, on a Pro Forma Basis, the Total Leverage Ratio following
such designation would be less than the Total Leverage Ratio immediately prior
to such designation; and

(y) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

(d) Any such designation or redesignation will be evidenced to the
Administrative Agent by delivering Board Resolutions giving effect to such
designation or redesignation and an Officer’s Certificate of the Borrower that:

(i) certifies that such designation or redesignation complies with this
Section 7.15; and

 

-65-



--------------------------------------------------------------------------------

(ii) gives the effective date of such designation or redesignation.

7.16. Patriot Act. On or prior to the Closing Date, the Lenders shall have
received from the Credit Parties, to the extent requested, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)).

SECTION 8. Negative Covenants. The Borrower hereby covenants and agrees that on
and after the Closing Date and until the Total Commitment has terminated and the
Loans (together with interest thereon), Fees and all other Obligations (other
than any indemnities described in Section 11.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

8.01. Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired, or sell with understanding to repurchase or assign right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute;
provided that the provisions of this Section 8.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or payable or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Borrower’s or such Restricted
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Restricted Subsidiary or
(ii) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;

(c) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 8.01(c), plus renewals, replacements and
extensions of such Liens to the extent set forth on such Schedule 8.01(c);
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (ii) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Borrower or any of its Restricted Subsidiaries;

(d) Liens created by or pursuant to this Agreement and the Security Documents;

(e) (i) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Restricted Subsidiaries to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Restricted
Subsidiaries and (ii) any interest or title of a lessor, sublessor or licensor
under any lease or license agreement not prohibited by this Agreement to which
the Borrower or any of its Restricted Subsidiaries is a party;

 

-66-



--------------------------------------------------------------------------------

(f) Liens upon assets of the Borrower or any of its Restricted Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 8.04(b)(iv); provided that (i) such Liens
only serve to secure the payment of Indebtedness arising under such Capitalized
Lease Obligation and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any other asset of the Borrower
or any Restricted Subsidiary of the Borrower;

(g) Liens securing Indebtedness permitted by Section 8.04(b)(iv); provided,
however, that the Lien may not extend to any other property owned by the
Borrower or any such Restricted Subsidiary at the time the Lien is incurred
(other than assets and property affixed or appurtenant thereto), and the
Indebtedness (other than interest thereon) secured by the Lien may not be
incurred more than 90 days after the later of the acquisition, completion of
construction, repair, improvement, addition or commencement of full operation of
the property subject to the Lien;

(h) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and which individually or in the aggregate do not have a Material
Adverse Effect;

(i) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(j) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings; provided that the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens does not exceed $3,000,000 at
any time outstanding;

(k) Statutory, common law and contractual landlords’ liens under leases to which
the Borrower or any of its Restricted Subsidiaries is a party;

(l) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases, letters of credit and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds, letters of
credit and other obligations of a like nature incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); provided that the aggregate amount of all cash and the Fair Market Value
of all other property subject to all Liens permitted by this clause (l) shall
not at any time exceed $5,000,000;

(m) Permitted Encumbrances;

(n) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;

(o) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

 

-67-



--------------------------------------------------------------------------------

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Restricted Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank or banks
with respect to cash management and operating account arrangements;

(q) Liens on property at the time the Borrower or any Restricted Subsidiary
acquired such property, including any acquisition by means of a merger or
consolidation with or into the Borrower or such Restricted Subsidiary; provided,
however, that any such Lien may not extend to any other property of the Borrower
or such Restricted Subsidiary; provided, further, however, that such Liens shall
not have been incurred in anticipation of or in connection with the transaction
or series of related transactions pursuant to which such property was acquired
by the Borrower or such Restricted Subsidiary;

(r) Liens on the property of a Person at the time such Person becomes a
Restricted Subsidiary; provided, however, that any such Lien may not extend to
any other property of the Borrower or any other Restricted Subsidiary that is
not a direct or, prior to such time, indirect Subsidiary of such Person;
provided, further, however, that any such Lien was not incurred in anticipation
of or in connection with the transaction or series of related transactions
pursuant to which such Person became a Restricted Subsidiary;

(s) Liens (but only on Collateral) securing Indebtedness permitted to be
incurred under Section 8.04(b)(x) hereof; provided such Liens are (i) junior and
subordinated to the Liens created pursuant to the Credit Documents, and
(ii) subject to intercreditor arrangements set forth in a definitive
intercreditor agreement having terms and conditions satisfactory to the
Administrative Agent;

(t) [Intentionally Omitted]

(u) Liens securing Indebtedness of a Restricted Subsidiary owing to the Borrower
or another Restricted Subsidiary permitted to be incurred under Section 8.04;

(v) Liens securing obligations under Interest Rate Protection Agreements and
Other Hedging Agreements, provided the related Indebtedness is, and is permitted
to be under Section 8.04(b)(iii), secured by a Lien on the same property
securing the obligations under such Interest Rate Protection Agreements and
Other Hedging Agreements;

(w) Liens on the Equity Interests of Unrestricted Subsidiaries securing
obligations of Unrestricted Subsidiaries not otherwise prohibited by this
Agreement; provided, however, that any such Lien was not incurred in
anticipation of or in connection with the transaction or series of related
transactions pursuant to which such Subsidiary became an Unrestricted
Subsidiary; and

(x) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (d), (g), (q), (r),(s) and (v) hereof; provided, that
(i) such new Lien shall be limited to all or part of the same property and
assets that secured the original Lien; and (ii) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (x) the
outstanding principal amount of the Indebtedness described under such clause at
the time of the such refinancing, refunding, extension, renewal or replacement
or, if greater, committed amount of the Indebtedness described under such clause
at the time the original Lien was incurred and (y) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement.

 

-68-



--------------------------------------------------------------------------------

In connection with the granting of Liens of the type described in clauses (c),
(f), (g) and (i) of this Section 8.01 by the Borrower or any of its Restricted
Subsidiaries, each Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith and not otherwise prohibited hereunder
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

8.02. Limitation on Asset Sales.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
consummate any Asset Sale unless:

(i) the Borrower or such Restricted Subsidiary receives consideration at least
equal to the Fair Market Value of the property subject to such Asset Sale;

(ii) at least 75% of the consideration paid to the Borrower or such Restricted
Subsidiary in connection with such Asset Sale is in the form of (A) cash or Cash
Equivalents; (B) the assumption by the purchaser of liabilities of the Borrower
or any Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) as a result of which the Borrower, and the
Restricted Subsidiaries are no longer obligated with respect to such
liabilities; (C) any securities, notes or other obligations received by the
Borrower or a Restricted Subsidiary from such transferee that are converted into
cash (to the extent of the cash received) within 90 days after receipt;
(D) Replacement Assets that, taken as a whole, have substantially equivalent or
greater Fair Market Value and are usable in a Related Business, so long as the
Borrower is in compliance with Section 8.03; or (E) a combination of the
consideration specified in clauses (A) through (D);

(iii) the Borrower delivers an Officer’s Certificate to the Administrative Agent
certifying that such Asset Sale complies with the foregoing Sections 8.02(a)(i)
and (ii); and

(iv) An amount equal to the Net Sale Proceeds of such Asset Sale are applied in
accordance with the requirements of (and to the extent required by)
Section 4.02(e).

(b) Notwithstanding the foregoing provisions of this Section 8.02, the Borrower
may not consummate an Asset Sale with respect to the (i) the Equity Interests of
Networkcar, Inc., or (b) all or substantially all of the assets of Networkcar,
Inc.

8.03. Limitation on Restricted Payments.

(a) The Borrower shall not, nor shall it permit any Restricted Subsidiary to
make any Restricted Payment if at the time of, and after giving effect to, such
proposed Restricted Payment,

(i) a Default or Event of Default shall have occurred and be continuing,

(ii) the Borrower could not incur at least $1.00 of additional Indebtedness
pursuant to Section 8.04(a), or

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made since the Closing Date (the amount of any Restricted
Payment, if made other than in cash, to be based upon Fair Market Value) would
exceed an amount equal to the sum of (without duplication):

(A) the Cumulative Available CNI Amount; plus

 

-69-



--------------------------------------------------------------------------------

(B) 100% of the net cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower and cash capital contributions to the
Borrower after the Closing Date by a Person who is not a Restricted Subsidiary,
but only to the extent not required to prepay the Loans in accordance with
Sections 4.02(c) and (i), and provided that such net cash proceeds shall only be
included for the purposes of this Section 8.03(a) if and to the extent the
cumulative principal amount of all Additional Funding Events prior to or
concurrent with such sale or contribution (taking into account such amount of
net cash proceeds if applicable) is equal to or greater than $67,500,000 ; plus

(C) the aggregate net cash proceeds received by the Borrower or a Restricted
Subsidiary from the issuance or sale after the Closing Date of convertible or
exchangeable Indebtedness or Disqualified Stock that has been converted into or
exchanged for Equity Interests of the Borrower (other than Disqualified Stock)
together with the aggregate net cash proceeds received by the Borrower or a
Restricted Subsidiary at the time of such conversion or exchange, but only to
the extent not required to prepay the Loans in accordance with Sections 4.02(c)
and (i); but excluding (x) any such Indebtedness issued or sold to the Borrower
or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Borrower or a Restricted Subsidiary for the benefit of its
employees, and (y) the aggregate amount of any cash or other property
distributed by the Borrower or a Restricted Subsidiary upon any such conversion
or exchange; plus

(D) an amount equal to the sum of:

(x) the net reduction in Investments in any Person other than the Borrower or a
Restricted Subsidiary resulting from dividends, repayments of loans or advances,
return of capital or other transfers, sales or liquidations of property or any
other disposition or repayment of such Investments, in each case to the Borrower
or any Restricted Subsidiary from any Person (other than the Borrower or a
Restricted Subsidiary), less the cost of the disposition of such Investments;
and

(y) the Fair Market Value of the Investment of the Borrower and the Restricted
Subsidiaries in an Unrestricted Subsidiary or other Person at the time such
Unrestricted Subsidiary or other Person is designated a Restricted Subsidiary in
accordance with the terms of this Agreement; provided, however, that the sum of
sub clauses (A) and (B) described in this Section 8.03(a)(iii)(D) shall not
exceed the sum of the amount of Investments made after the Closing Date and
prior to the date of determination (and treated as a Restricted Payment) by the
Borrower, or any Restricted Subsidiary in such Person; plus

(E) the Net Funding Proceeds received by the Borrower in respect of a SPAC
Transaction to the extent not otherwise applied as a mandatory prepayment in
accordance with Sections 4.02(c) and (i) and provided that such Net Funding
Proceeds shall only be included for the purposes of this Section 8.03(a) if and
to the extent the cumulative principal amount of all Additional Funding Events
prior to or concurrent with such receipt (taking into account such Net Funding
Proceeds if applicable) is equal to or greater than $67,500,000.

(b) Notwithstanding the foregoing limitation, the Borrower may:

(i) pay dividends on its Equity Interests within 60 days of the declaration
thereof if, on said declaration date, such dividends could have been paid in
compliance with this Agreement (such dividend to be included in the calculation
of the amount of Restricted Payments at the time such dividend is declared);

 

-70-



--------------------------------------------------------------------------------

(ii) purchase, repurchase, redeem, legally defease, acquire or retire for value
Equity Interests of the Borrower, or options, warrants or other rights to
acquire Equity Interests of the Borrower, or Subordinated Obligations in
exchange for, or out of the proceeds of the sale of Equity Interests of the
Borrower (other than Disqualified Stock) or options, warrants or other rights to
acquire such Equity Interests (other than any such Equity Interests (or options,
warrants or other rights to acquire such Equity Interests) issued or sold to the
Borrower or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Borrower or any Restricted Subsidiary for the benefit of its
employees and except to the extent that any purchase made pursuant to such
issuance or sale is financed by the Borrower or any Restricted Subsidiary) or a
capital contribution to the Borrower from a Person other than the Restricted
Subsidiary; provided, however, that such purchase, repurchase, redemption, legal
defeasance, acquisition or retirement shall not be included in the calculation
of the amount of Restricted Payments and the net cash proceeds from such
exchange or sale shall not be included in the calculation pursuant to
Section 8.03(a)(iii)(B);

(iii) purchase, repurchase, redeem, legally defease, acquire or retire for value
any Subordinated Obligations of the Borrower or any Guarantor in exchange for,
or out of the proceeds of the substantially concurrent sale of, Permitted
Refinancing Indebtedness; provided that such purchase, redemption, legal
defeasance, acquisition or retirement shall not be included in the calculation
of the amount of Restricted Payments;

(iv) so long as no Default has occurred and is continuing, repurchase or
otherwise acquire shares of, or options to purchase shares of, Equity Interests
of the Borrower or a Subsidiary Guarantor from their employees, former
employees, directors or former directors, consultants or former consultants (or
permitted transferees of such employees, former employees, directors or former
directors or consultants or former consultants), pursuant to the terms of
agreements (including, without limitation, employment agreements) or plans or in
each case amendments thereto approved by the Board of Directors under which such
individuals purchase or sell, or are granted the option to purchase or sell,
shares of such Equity Interests; provided that the aggregate amount of all such
repurchases and other acquisitions and dividends shall not exceed $4,000,000
plus the proceeds of any “key man” life insurance policies that are used to make
such repurchases of shares owned by the “key man” or his estate; provided,
further, that such repurchase or other acquisition or dividend shall not be
included in the calculation of the amount of Restricted Payments and the net
cash proceeds from such sales shall not be included in the calculation pursuant
to Section 8.03(a)(iii);

(v) make cash payments, in lieu of issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of the Borrower or a Subsidiary Guarantor;
provided that any such payments and dividends shall not be included in the
calculation of the amount of Restricted Payments;

(vi) repurchase Equity Interests to the extent such repurchase is deemed to
occur upon a cashless exercise of stock options or warrants; provided that all
such repurchases and dividends shall not be included in the calculation of the
amount of Restricted Payments and no proceeds in respect of the issuance of
Equity Interests shall be deemed to have been received for the purposes of
Section 8.03(a)(iii)(B);

(vii) so long as no Default or Event of Default shall have occurred and be
continuing, repurchase any Subordinated Obligations or Disqualified Stock of the
Borrower or a Guarantor at a purchase price not greater than 100% the principal
amount or liquidation preference of such Subordinated Obligation or Disqualified
Stock plus accrued and unpaid interest or dividends, as appropriate, in the
event of a Change of Control pursuant to a provision similar to Section 4.02 in
the documents governing such Subordinated Obligation or Disqualified Stock;
provided that prior to consummating any such repurchase, the Borrower has made
the Change of Control Offer required by this Agreement and repaid all Loans (and
associated obligations) required by and in connection with such Change of
Control Offer; provided, further, that such payments shall be included in the
calculation of the amount of Restricted Payments;

 

-71-



--------------------------------------------------------------------------------

(viii) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
that are at the time outstanding, not to exceed $2,500,000 (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided that such payments shall not be
included in the calculation of the amount of Restricted Payments;

(ix) so long as no Default or Event of Default shall have occurred and be
continuing, make any other Restricted Payment which, together with all other
Restricted Payments made pursuant to this Section 8.03(b)(ix) since the Closing
Date, does not exceed $5,000,000; provided that such payments shall be included
in the calculation of the amount of Restricted Payments.

The amount of any non-cash Restricted Payment shall be deemed to be equal to the
Fair Market Value thereof at the date of making such Restricted Payment.

8.04. Indebtedness. (a) The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, provided that the Borrower and any of the Subsidiary
Guarantors may incur Indebtedness if (i) no Default or Event of Default shall
have occurred and be continuing, or would result immediately after giving effect
thereto, and (ii) the Total Leverage Ratio on the date of, and after giving
effect to, the respective such incurrence of Indebtedness pursuant to this
Section 8.04(a) shall be less than 5.0:1.0.

(b) The limitations set forth in the immediately preceding sentence shall not
apply to any of the following items:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Existing Indebtedness outstanding on the Closing Date and cumulatively set
forth in the financial statements described in Sections 6.05(a) and (b) or
listed on Schedule 6.20 (as reduced by any permanent repayments of principal
thereof), including any amendments, extensions, renewals or refinancings
thereof; provided that (x) the aggregate principal amount of the Indebtedness to
be extended, renewed or refinanced does not increase from that amount
outstanding at the time of any such extension, renewal or refinancing and (y) no
additional guarantees or security is provided therefor;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries under
(x) Interest Rate Protection Agreements entered into with respect to other
Indebtedness permitted under this Section 8.04 and (y) under Other Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes;

(iv) so long as no Default or Event of Default exists at the time of the
respective incurrence or immediately after giving effect thereto, Indebtedness
of the Borrower and its Restricted Subsidiaries evidenced by Capitalized Lease
Obligations and purchase money Indebtedness described in Section 8.01(g);
provided that in no event shall the sum of the aggregate principal amount of all
Capitalized Lease Obligations and purchase money Indebtedness (A) permitted to
be incurred by this clause (iv) exceed $30,000,000 at any time outstanding, and
(B) incurred under this clause (iv) and applied toward the leasing, financing or
purchase of equipment exceed $15,000,000;

(v) Indebtedness (x) of the Borrower owing to and held by any Restricted
Subsidiary and (y) of a Restricted Subsidiary owing to and held by the Borrower
or any other Restricted Subsidiary; provided, however, that any subsequent issue
or transfer of Equity Interests or other event that

 

-72-



--------------------------------------------------------------------------------

results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Indebtedness (except to the Borrower or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
Incurrence of such Indebtedness by the issuer thereof not permitted by this
clause (v); and provided, further, that the aggregate principal amount of
Indebtedness under this clause (v) owing to and held by a Restricted Subsidiary
that is not a Subsidiary Guarantor does not exceed $5,000,000.

(vi) Indebtedness consisting of guaranties by the Borrower or any Restricted
Subsidiary of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement;

(vii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within four
Business Days of the incurrence thereof;

(viii) Indebtedness of the Borrower and its Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Borrower or any of its Restricted Subsidiaries or in connection
with judgments that do not result in a Default or an Event of Default; provided
that the aggregate outstanding amount of all such performance bonds, surety
bonds, appeal bonds and customs bonds permitted by this clause (i) shall not at
any time exceed $5,000,000;

(ix) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 8.04(b)(vi);

(x) so long as no Default or Event of Default exists at the time of the
respective incurrence or immediately after giving effect thereto, Indebtedness
of the Borrower or any of its Restricted Subsidiaries which is secured on the
basis set forth in Section 8.01(s) and which (i) shall not provide an obligation
requiring the payment of interest in cash prior to the date which occurs six
months after the Maturity Date (except in connection with any acceleration of
the maturity thereof or required offers to purchase such Indebtedness (based on
a Change of Control or Asset Sales) which would not violate or conflict with the
requirements of this Agreement, and which first allow the repayment of
Indebtedness hereunder or a result thereof), (ii) shall not have any required
amortization (or sinking fund payments or similar events) occurring prior to the
date occurring six months after the Maturity Date (unless there is a default or
event of default thereon), (iii) shall not mature earlier than the date
occurring six months after the Maturity Date, (iv) shall otherwise have terms
(including, without limitation, intercreditor provisions) reasonably
satisfactory to the Administrative Agent, and (v) shall not exceed $30,000,000
in aggregate for all Indebtedness incurred or issued pursuant to this clause
(x);

(xi) [Intentionally Omitted]

(xii) so long as no Default or Event of Default exists at the time of the
respective incurrence or immediately after giving effect thereto, additional
unsecured Indebtedness of the Borrower (which may be guaranteed on a
subordinated basis by the Subsidiary Guarantors) that by its terms (i) shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent, (ii) shall not provide for or permit
the payment of interest in cash prior to the date which occurs six months after
the Maturity Date (except in connection with any acceleration of the maturity
thereof or required offers to purchase such Indebtedness (based on a Change of
Control or Asset Sales) which would not violate or conflict with the
requirements of this Agreement, and which first allow

 

-73-



--------------------------------------------------------------------------------

the repayment of Indebtedness hereunder or a result thereof), (iii) shall not
have any required amortization (or sinking fund payments or similar events)
occurring prior to the date occurring six months after the Maturity Date,
(iv) shall not mature earlier than the date occurring six months after the
Maturity Date, and (v) shall not exceed $30,000,000 in aggregate for all
Indebtedness incurred or issued pursuant to this clause (xii);

(xiii) Indebtedness of the Borrower or any of its Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition, provided such
Indebtedness is not incurred in connection in contemplation of such Permitted
Investment, or (B) incurred to finance a Permitted Acquisition, provided that,
in the case of (A) and (B) above, (I) no Default or Event of Default shall have
occurred and be continuing, or would result immediately after giving effect
thereto, (II) in the case of clause (B) above only, after giving pro forma
affect to such Permitted Investment, the Borrower would be permitted to incur
$1.00 of additional Indebtedness under Section 8.04(a), and (III) in the case of
(A) only, such Indebtedness shall not exceed $25,000,000 at any time
outstanding;

(xiv) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness of the Borrower and its
Subsidiaries that (i) other than with respect to $15,000,000 of Indebtedness
incurred under this clause (xiv), shall be applied only to fund vendor
financing, and (ii) shall not exceed $50,000,000 in aggregate for all
Indebtedness outstanding under this clause (xiv);

(xv) Permitted Refinancing Indebtedness; and

(xvi) Indebtedness of the Borrower or any of its Subsidiaries for reimbursement
obligations relating to letters of credit, so long as the sum of the aggregate
available amount of all such letters of credit and any unreimbursed drawings in
respect thereof does not at any time exceed $5,000,000.

8.05. Merger, Amalgamated, Consolidation or Sale of All or Substantially All
Assets. (a) The Borrower may not consolidate, merge or amalgamate with or into
or wind up into (whether or not the Borrower is the surviving corporation), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation organized or existing under the laws of the
jurisdiction of organization of the Borrower or the laws of the United States,
any State thereof or the District of Columbia (or any territory thereof) (the
Borrower or such Person, as the case may be, being herein called the “Successor
Borrower”);

(ii) the Successor Borrower, if other than the Borrower, expressly assumes all
the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to supplements to the Credit Documents or other documents or
instruments, in each case in a form reasonably satisfactory to the
Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;

(iv) other than with respect to a SPAC Transaction, immediately after giving pro
forma effect to such transaction and any related financing transactions, as if
such transactions had occurred at the beginning of the applicable four-quarter
period, (A) the Successor Borrower would be able to incur at least $1.00 of
Indebtedness pursuant to Section 8.04(a) or on a Pro Forma Basis and (B) the
Total Leverage Ratio immediately following such transaction would be no greater
than the Total Leverage Ratio immediately before such transaction;

 

-74-



--------------------------------------------------------------------------------

(v) each Restricted Subsidiary that is a Subsidiary Guarantor, unless it is the
other party to the transactions described above, in which case
Section 8.05(b)(i)(B) shall apply, shall have by supplement to the Credit
Documents confirmed that its Guaranty shall apply to such Person’s obligations
under the Credit Documents and the Loans; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel to the Borrower, each stating that such
consolidation, merger or transfer and such supplements to the Credit Documents,
if any, comply with this Agreement and the other Credit Documents.

The Successor Borrower will succeed to, and be substituted for, the Borrower
under this Agreement and the other Credit Documents. Notwithstanding
Section 8.05(a)(iii) and (iv), (i) any Restricted Subsidiary may consolidate
with or merge into or transfer all or part of its properties and assets to the
Borrower, and (ii) the Borrower may merge with an Affiliate of the Borrower, as
the case may be, solely for the purpose of reincorporating the Borrower in a
State of the United States, so long as the amount of Indebtedness of the
Borrower and its Restricted Subsidiaries is not increased thereby.

(b) No Subsidiary Guarantor will, and the Borrower will not permit any
Subsidiary Guarantor to, consolidate, merge or amalgamate with or into or wind
up into (whether or not the Borrower or a Subsidiary Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Subsidiary Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Subsidiary Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a corporation organized
or existing under the laws of the jurisdiction of organization of such
Subsidiary Guarantor, as the case may be, or the laws of the United States, any
state thereof (such Guarantor or such Person, as the case may be, being herein
called the “Successor Guarantor”);

(B) the Successor Guarantor, if other than such Subsidiary Guarantor, expressly
assumes all the obligations of such Subsidiary Guarantor under the Guaranty and
the other Credit Documents pursuant to a joinder agreement and/or supplements to
the Credit Documents or other documents or instruments, in each case in a form
reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default or Event of Default exists;
and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an opinion of counsel to the Borrower, each stating that such
consolidation, merger or transfer and such joinder agreement, supplements and/or
other documents or instruments, if any, comply with this Agreement and the other
Credit Documents;

The foregoing provisions of this Section 8.05(b) will not apply to any
transaction which constitutes an Asset Sale of a Subsidiary Guarantor made in
compliance with Section 8.02. In the case of Section 8.05(b)(i), the Successor
Guarantor will succeed to, and be substituted for, such Subsidiary Guarantor
under such Guarantor’s Guaranty and the other Credit Documents. Notwithstanding
the foregoing, any Subsidiary Guarantor may merge or amalgamate into or with or
wind up into or transfer all or part of its properties and assets to another
Subsidiary Guarantor or the Borrower.

 

-75-



--------------------------------------------------------------------------------

8.06. Limitation on Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
enter into any transaction or series of related transactions (including the
purchase, sale, transfer, assignment, lease, conveyance or exchange of any
property or the rendering of any service) with, or for the benefit of, any
Affiliate of the Borrower or such Restricted Subsidiary (an “Affiliate
Transaction”), unless:

(i) the terms of such Affiliate Transaction are (A) not materially less
favorable, taken as a whole, to the Borrower or such Restricted Subsidiary, as
the case may be, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate of the Borrower or (B) in the
reasonable opinion of the Administrative Agent, taken as whole, fair and
reasonable to the Borrower or such Restricted Subsidiary, as the case may be;

(ii) if such Affiliate Transaction involves aggregate payments or value in
excess of $3,000,000, a majority of the disinterested members of the Board of
Directors or, if there is only one disinterested director, such disinterested
director determines that such Affiliate Transaction complies with
Section 8.06(a)(i) of this covenant as evidenced in the minutes or other
evidence of Board action; and

(iii) if such Affiliate Transaction involves aggregate payments or value in
excess of $10,000,000, the Borrower obtains a written opinion from an
Independent Financial Advisor to the effect that the consideration to be paid or
received in connection with such Affiliate Transaction is fair, from a financial
point of view, to the Borrower or such Restricted Subsidiary, as applicable.

(b) Notwithstanding the foregoing limitation, the Borrower or any Restricted
Subsidiary may make, engage in, enter into or suffer to exist the following:

(i) any transaction or series of related transactions between or among (A) the
Borrower and/or one or more Subsidiary Guarantors, (B) two or more Subsidiary
Guarantors or (C) the Borrower, any Subsidiary Guarantor and/or one or more
Foreign Subsidiaries pursuant to the reasonable requirement of, and in
furtherance of, the Business Plan.

(ii) any Restricted Payment permitted to be made pursuant to Section 8.03, any
Permitted Investment or any Indebtedness permitted to be incurred pursuant to
Section 8.04;

(iii) the payment of reasonable compensation (including awards or grants in
cash, securities or other payments) for the personal services of officers,
directors, consultants and employees of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(iv) entering into, or adoption or modification or amendment to, or transaction
or other arrangements or payments or reimbursements pursuant to employment
agreements, collective bargaining agreements, employee benefit plans or
arrangements for employees, officers or directors, including vacation plans,
health and life insurance plans, deferred compensation plans, directors’ and
officers’ indemnification arrangements and retirement or savings plans, stock
option, stock ownership and similar plans so long as the Board of Directors or a
committee thereof comprised of disinterested directors in good faith shall have
approved the terms thereof;

(v) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, which are fair to the Borrower
or the Restricted Subsidiary, as the case may be, in the reasonable
determination of the Board of Directors or the disinterested members of the
Borrower’s senior management or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and

 

-76-



--------------------------------------------------------------------------------

(vi) transactions pursuant to any agreement as in effect on the Closing Date and
disclosed in Schedule 8.06(b) as the same may be amended, modified,
supplemented, extended or renewed from time to time in any manner not materially
less favorable (taken as whole) to the Borrower and its Restricted Subsidiaries.

8.07. Modifications of Certificate of Incorporation, By-Laws, Indebtedness and
Certain Other Agreements, etc. The Borrower will not, and will not permit any of
its Subsidiaries to:

(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement and any
Preferred Stock), or enter into any new agreement with respect to its capital
stock or other Equity Interests, unless such amendment, modification, change or
other action contemplated by this clause (i) could not reasonably be expected to
be adverse to the interests of the Lenders in any material respect and the terms
of any such amendment, modification, change or other action will not violate any
of the other provisions of this Agreement or any other Credit Document;

(ii) amend, modify or change any provision of (i) any Management Agreement
unless such amendment, modification or change could not reasonably be expected
to be adverse to the interests of the Lenders in any material respect (although
no amendment, modification or change may be made to any monetary term thereof),
or (ii) any Tax Sharing Agreement or enter into any new tax sharing agreement,
tax allocation agreement or similar agreement without the prior written consent
of the Administrative Agent; unless, in each case, such amendment, modification,
change or new agreement could not reasonably be expected to be adverse to the
interests of the Lenders in any material respect;

(iii) amend, modify or alter (i) the subordination provisions of any other
Junior Financing Documentation (and the component definitions as used therein),
or (ii) any other term or condition of any other Junior Financing Documentation,
in the case of this clause (ii), in a manner materially adverse to the interests
of the Lenders; or

(iv) amend, modify or alter the Chrysler Agreement or the Mercedes Agreement in
a manner materially adverse, in the aggregate, to the interests of the Lenders.

8.08. Limitation on Restrictions on Distributions from Restricted Subsidiaries.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
create or otherwise cause or suffer to exist any consensual restriction on the
right of any Restricted Subsidiary to:

(i) pay dividends, in cash or otherwise, or make any other distributions on or
in respect of its Equity Interests to the Borrower or any other Restricted
Subsidiary,

(ii) pay any Indebtedness or other obligation owed to the Borrower, a Subsidiary
Guarantor or any other Restricted Subsidiary,

(iii) make any loans or advances to the Borrower or any other Restricted
Subsidiary, or

(iv) transfer any of its property to the Borrower or any other Restricted
Subsidiary.

 

-77-



--------------------------------------------------------------------------------

(b) The foregoing limitations will not apply:

(i) With respect to Sections 8.08(a)(i), (ii), (iii) and (iv), to restrictions
which are:

(A) in effect on the Closing Date (as such restrictions may be amended from time
to time, provided that any such amendment is not materially more restrictive as
to such Restricted Subsidiary);

(B) imposed by any Credit Document;

(C) imposed by the Credit Agreement with respect to Indebtedness permitted to be
Incurred on or subsequent to the Closing Date (as such restrictions may be
amended from time to time, provided that any such restriction is not materially
more restrictive as to such Restricted Subsidiary);

(D) relating to Indebtedness of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary or
was acquired by the Borrower or a Subsidiary Guarantor (as such restrictions may
be amended from time to time in a manner not materially more restrictive as to
such Restricted Subsidiary);

(E) that result from the refinancing of Indebtedness incurred pursuant to an
agreement referred to in Section 8.08(b)(i)(A), (B) or (D) above; provided such
restriction is no less favorable in any material respect to the Lenders than
those under the agreement evidencing the Indebtedness so refinanced;

(F) restrictions on cash or other deposits or net worth imposed by leases or
other agreements entered into in the ordinary course of business;

(G) any encumbrances or restrictions required by any foreign or governmental,
local or regulatory authority having jurisdiction over the Borrower, or any
Restricted Subsidiary or any of their businesses in connection with any
development grant made or other assistance provided to the Borrower, or any
Restricted Subsidiary by such governmental authority;

(H) customary provisions in joint venture or similar agreements or other
arrangements with minority investors in Restricted Subsidiaries and customary
provisions in Indebtedness incurred by Restricted Subsidiaries organized outside
the United States; provided, however, that such encumbrance or restriction is
applicable only to such Restricted Subsidiary; and provided, further, that
(i) the encumbrance or restriction is customary in comparable agreements and
(ii) the Borrower determines that any such encumbrance or restriction will not
materially affect the ability of the Borrower to make any anticipated payments
of the Obligations;

(I) customary restrictions contained in asset sale, stock sale, merger and other
similar agreements limiting the transfer, disposition or distribution of such
property pending the closing of such sale, including any restriction imposed
with respect to such Restricted Subsidiary pursuant to an agreement to dispose
of all or substantially all the Equity Interests or assets of such Restricted
Subsidiary;

(J) customary restrictions imposed on the transfer or use of copyrighted or
patented materials or other Intellectual Property and customary provisions in
agreements that restrict the assignment of such agreements or any rights
thereunder or in leases governing leasehold interests;

 

-78-



--------------------------------------------------------------------------------

(K) any agreement for the sale or other disposition of a Restricted Subsidiary
that restricts distributions of assets (including Equity Interests) by that
Restricted Subsidiary pending its sale or other disposition;

(L) restrictions on Indebtedness incurred by any Restricted Subsidiary that is a
Foreign Subsidiary; provided that such restrictions are then customary for
Indebtedness of such type incurred in such jurisdiction; or

(M) restrictions resulting from any U.S. or foreign law, rule, regulation or
order applicable to the Borrower or any Restricted Subsidiary.

(ii) With respect to Section 8.08(a)(iv) only, to restrictions:

(A) relating to Indebtedness that is permitted to be incurred and secured
without also securing the Obligations pursuant to 8.01 that limit the right of
the debtor to dispose of the property securing such Indebtedness;

(B) encumbering property at the time such property was acquired by the Borrower
or any Restricted Subsidiary, so long as such restrictions relate solely to the
property so acquired and were not created in connection with or in anticipation
of such acquisition;

(C) resulting from customary provisions restricting subletting or assignment of
leases or customary provisions in other agreements that restrict assignment of
such agreements or rights thereunder;

(D) imposed by virtue of any transfer of, agreement to transfer, option or right
with respect to or Lien on any property of the Borrower or any Restricted
Subsidiary not otherwise prohibited by this Agreement; or

(E) imposed under any purchase money Indebtedness described in Section 8.01(g)
or Capitalized Lease Obligation in the ordinary course of business with respect
only to the property the subject thereof.

8.09. Business, etc. The Borrower will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than a
Related Business.

8.10. Certain Tax Payments. The Borrower and its Subsidiaries shall not pay
(directly or by way of dividend or distribution) an amount with respect to taxes
in excess of the amount the Borrower and its Subsidiaries are permitted to pay
pursuant to the Tax Sharing Agreement.

SECTION 9. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

9.01. Payments. The Borrower shall (a) default in the payment when due of any
principal of any Loan, or (b) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Loan or any Fees or any other amounts owing hereunder or under
any other Credit Document; or

9.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

 

-79-



--------------------------------------------------------------------------------

9.03. Covenants. The Borrower or any of its Restricted Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.01(g), 7.09 or Section 8 or (b) default in the
due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document to which it is party
(other than those set forth in Sections 9.01 and 9.02) and such default shall
continue unremedied for a period of 30 days; or

9.04. Default Under Other Agreements. (a) The Borrower or any of its Restricted
Subsidiaries shall (i) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity or (b) any Indebtedness (other than the
Obligations) of the Borrower or any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; provided that it shall not be a Default or an Event of Default
under this Section 9.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (a) and (b) is at least
$10,000,000 provided, further, that this Section 9.04 shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness or
(c) (i) subject to sub-clause (ii) of this clause (c), during such time that the
Borrower is party to two (2) or less OEM Agreements (which are concurrently in
full force and effect), termination of the Chrysler Agreement or Mercedes
Agreement, or (ii) after such time that the Borrower becomes party to three (3)
or more OEM Agreements (which are concurrently in full force and effect),
termination of any OEM Agreement resulting in the Borrower being party to less
than three (3) OEM Agreements, unless, in the case of each of clauses (c)(i) and
(ii) above, in the sole discretion of the Administrative Agent, the termination
of such OEM Agreement would not have a material impact on the Borrower’s ability
to perform its obligations under the Credit Documents (including, without
limitation, the payment of scheduled cash interest and the repayment of Loans on
the Maturity Date); or

9.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days after the filing thereof; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries, or there is commenced against the Borrower
or any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries makes a general assignment for the benefit of creditors;
or any Business action is taken by the Borrower or any of its Subsidiaries for
the purpose of effecting any of the foregoing; or

 

-80-



--------------------------------------------------------------------------------

9.06. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have an outside
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA or Multiemployer Plan is or shall have been or is likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan, a Multiemployer Plan or a Foreign Pension Plan has not
been timely made, the Borrower, any of its Subsidiaries or any ERISA Affiliate
has incurred or is likely to incur any liability for a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
with respect to any Plan, the Borrower, any of its Subsidiaries or any ERISA
Affiliate has incurred or is likely to incur any liability to or on account of a
Plan under Section 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or on account of a Multiemployer
Plan under Section 515, 4201, 4204 or 4212 of ERISA, or the Borrower or any of
its Subsidiaries has incurred or is likely to incur liabilities pursuant to one
or more employee welfare benefit plans (as defined in Section 3(1) of ERISA)
that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA) or Plans or Foreign Pension Plan, a
“default,” within the meaning of Section 4219(c)(5) of ERISA, shall occur with
respect to any Multiemployer Plan; any applicable law, rule or regulation is
adopted, changed or interpreted, or the interpretation or administration thereof
is changed, in each case after the date hereof, by any Governmental Authority (a
“Change in Law”), or, as a result of a Change in Law, an event occurs following
a Change in Law, with respect to or otherwise affecting any Plan or
Multiemployer Plan; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, either individually or in the aggregate, in the opinion of the
Required Lenders has had, or could reasonably be expected to have, a Material
Adverse Effect; or

9.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors, or any Lien purported to be created by any
Security Document shall be asserted in writing by any Credit Party not to give,
the Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral (other than any immaterial portion thereof), in favor of
the Collateral Agent, superior to and prior to the rights of all third Persons
and subject to no other Liens (in each case except (i) as permitted by
Section 8.01, or (ii) in the case of loss of perfection or priority of any Lien
purported to be created by any Security Document, as results from (A) the
failure of any Agent to maintain possession of certificates or notes actually
delivered to it representing securities or instruments pledged under the
Security Documents, (B) to file UCC continuation statements in the applicable
filing offices properly notified by the relevant Credit Party and (C) any other
failure of any Agent to maintain perfection in circumstances where such failure
does not result from the breach or non-compliance by a Credit Party with the
Credit Documents), or any Credit Party shall default in any material respect in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to any such Security Document and such
default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document; or

9.08. Credit Documents. Any Credit Document or any material provision thereof
shall cease to be in full force or effect as to any Credit Party (except as a
result of a release of any Subsidiary Guarantor in accordance with the terms of
the Subsidiaries Guaranty), or any Credit Party or any Person acting for or on
behalf of such Credit Party shall deny or disaffirm such Credit Party’s
obligations under the Credit Document to which such Credit Party is party; or

 

-81-



--------------------------------------------------------------------------------

9.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (to the extent not paid or not covered
by a reputable and solvent insurance company pursuant to which the insurer has
been notified in writing and has not repudiated, denied or challenged coverage
or liability) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 30 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $10,000,000;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against any Credit Party (provided
that, if an Event of Default specified in Section 9.05 shall occur with respect
to the Borrower, the result which would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (a) and (b) below, shall
occur automatically without the giving of any such notice): (a) declare the
Total Commitment terminated, whereupon the Commitment of each Lender shall
forthwith terminate immediately without any other notice of any kind;
(b) declare the principal of and any accrued interest in respect of all Loans
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
and (c) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents.

SECTION 10. The Administrative Agent.

10.01. Appointment. The Lenders hereby irrevocably designate and appoint Morgan
Stanley & Co. Incorporated as Collateral Agent for the Lenders and the other
Secured Creditors and Morgan Stanley Senior Funding, Inc. as Administrative
Agent (for purposes of this Section 10 and Section 11.01, the term
“Administrative Agent” also shall include Morgan Stanley & Co. Incorporated in
its capacity as Collateral Agent pursuant to the Security Documents), in each
case, to act as specified herein and in the other Credit Documents. Morgan
Stanley & Co. Incorporated accepts such appointment as Collateral Agent and
Morgan Stanley Senior Funding, Inc. accepts such appointment as Administrative
Agent. Each Lender hereby irrevocably authorizes, and each holder of any Note by
the acceptance of such Note shall be deemed irrevocably to authorize the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder by or through their officers, directors,
agents, employees or affiliates.

10.02. Nature of Duties. (a) The Administrative Agent in its capacity as such
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Credit Documents. Neither the Administrative
Agent in its capacity as such nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their bad faith, gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

 

-82-



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arrangers are named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that each Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 10.06 and 11.01. Without
limitation of the foregoing, no Lead Arranger shall, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

10.03. Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (a) its
own independent investigation of the financial condition and affairs of the
Borrower and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith,
and (b) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

10.04. Certain Rights of the Agents. If any Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, such
Agent shall be entitled to refrain from such act or taking such action unless
and until such Agent shall have received instructions from the Required Lenders;
and such Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, neither any Lender nor the holder of
any Note shall have any right of action whatsoever against such Agent as a
result of such Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

10.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

10.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate

 

-83-



--------------------------------------------------------------------------------

thereof) in performing its duties hereunder or under any other Credit Document
or in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliates’ thereof) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

10.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

10.08. Holders. Any Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

10.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all of its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 9.05 then exists, the Borrower. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

-84-



--------------------------------------------------------------------------------

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 10.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

10.10. Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary or desirable to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Total Commitment and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and the Subsidiary Guarantors) upon the sale or other
disposition thereof in compliance with Section 8.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 11.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 10.10.

(c) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Guaranty and Collateral Agreement if expressly provided for by the terms of this
Agreement.

(d) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 10.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

10.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (a) as specifically provided in this Agreement or
any other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

-85-



--------------------------------------------------------------------------------

SECTION 11. Miscellaneous.

11.01. Payment of Expenses, etc. The Borrower hereby agrees to: (a) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants, subject to receipt of
reasonably satisfactory documentation) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, whether or not
documented, of the Administrative Agent and its Affiliates in connection with
its or their syndication efforts with respect to this Agreement and of the
Administrative Agent and, after the occurrence of an Event of Default, each of
the Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and for each of the Lenders, subject to
receipt of invoices); (b) pay and hold the Administrative Agent and each of the
Lenders harmless from and against any and all present and future stamp, excise,
documentary, property and other similar taxes, charges, or levies arising from
any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement or otherwise with respect to this Agreement
or any other Credit Document and save the Administrative Agent and each of the
Lenders harmless from and against any and all liabilities (including interest
and penalties) with respect to or resulting from any delay or omission to pay
such taxes; and (c) indemnify the Administrative Agent and each Lender, and each
of their respective officers, directors, employees, representatives, agents,
affiliates, trustees and investment advisors from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(i) any investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document in accordance with their respective terms or the
use of the proceeds of any Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the syndication of this Agreement or the exercise of any of their
rights or remedies provided herein or in the other Credit Documents and (ii) the
actual or alleged presence of Hazardous Materials in the air, surface water or
groundwater or on the surface or subsurface of any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by the Borrower or any of its Subsidiaries at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, the
non-compliance by the Borrower or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against the Borrower, any of its
Subsidiaries or any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding, in each case of this clause (c), any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
bad faith, gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction

 

-86-



--------------------------------------------------------------------------------

in a final and non-appealable decision)). To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent or any Lender set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

11.02. Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 11.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SECTION 11.02(a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SECTION 11.02(b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
HEREUNDER.

11.03. Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, c/o Hughes Telematics,
Inc., 41 Perimeter Center East, Suite 400, Atlanta, Georgia 30346, Attention:
Chief Financial Officer, Facsimile: 770-391-6426; if to any Lender, at its
address specified on Schedule 11.03; and if to the Administrative Agent, at the
Notice Office; or, as to any Credit Party or the Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telecopied, or sent by overnight courier, be effective when deposited in the
mails, delivered to the overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent,
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.

 

-87-



--------------------------------------------------------------------------------

(b) The Borrower hereby agrees that if at any time it becomes subject to the
reporting requirements of the Exchange Act, (i) it will use commercially
reasonable efforts to identify that portion of the materials and/or information
provided by or on behalf of the Borrower hereunder (the “Borrower Materials”)
that do not contain any material non-public information and that may be
distributed to each of the Lenders that have indicated to the Administrative
Agent (in a manner satisfactory to the Administrative Agent) that they are to be
treated as “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”), (ii) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof and (iii) by
marketing Borrower Materials “PUBLIC,” such Borrower shall be deemed to have
authorized the Administrative Agent to make such Borrower Materials available to
the Public Lenders. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, neither the Borrower nor any of its Affiliates shall
be liable, or responsible in any manner, for the use by any Agent, any Lender,
any participant or any of their Affiliates of the Borrower Materials. In
addition, it is agreed that (i) any Borrower Materials shall be subject to the
confidentiality provisions of Section 11.16 and (ii) the Borrowers shall be
under no obligation to designate any Borrower Materials as “PUBLIC.”

11.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties hereto; provided,
however, that the Borrower may not assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided, further, that, although any Lender may transfer, assign
or grant participations in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitment hereunder except as provided in Sections 2.13 and
11.04(b)) and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and, provided, further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Total Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans hereunder in which such participant is participating. In
the case of any such participation, the participant shall not have any rights
under this Agreement or any of the other Credit Documents (the participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the participant
relating thereto) and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments have terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided, that, any fund that invests in

 

-88-



--------------------------------------------------------------------------------

loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitment and related outstanding Obligations (or, if the Commitment has
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided, that,
(w) at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Commitments and/or outstanding Loans, as the case may be, of such new Lender and
of the existing Lenders, (x) upon the surrender of the relevant Notes by the
assigning Lender (or, upon such assigning Lender’s indemnifying the Borrower for
any lost Note pursuant to a customary indemnification agreement) new Notes will
be issued, at the Borrower’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (y) the consent of the Administrative
Agent and, so long as no Default or Event of Default then exists, the Borrower,
shall be required in connection with any such assignment pursuant to clause
(y) above (such consent, in any case, not to be unreasonably withheld, delayed
or conditioned) and (z) no such transfer or assignment will be effective until
recorded by the Administrative Agent on the Register pursuant to Section 11.15.
To the extent of any assignment pursuant to this Section 11.04(b), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitment and outstanding Loans. At the time of each assignment
pursuant to this Section 11.04(b) to a Person which is not already a Lender
hereunder and which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Borrower the appropriate Internal Revenue Service forms (and, if applicable, a
Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitment and related
outstanding Obligations pursuant to Section 2.13 or this Section 11.04(b) would,
at the time of such assignment, result in greater increased costs under
Section 2.10 or greater payments of additional amounts with respect to U.S.
federal withholding taxes under Section 4.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs or such additional amounts
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

(d) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 11.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04, 11.06, 11.01 and
11.06), which shall survive as to such assigning Lender.

 

-89-



--------------------------------------------------------------------------------

11.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrower or any other Credit Party and the Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.

11.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, of a
sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

11.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that, (i) except as otherwise specifically provided herein
(and subject to following clauses (ii) and (iii)), for purposes of calculating
all financial ratios, financial terms, covenants and related definitions, such
calculations shall utilize GAAP and policies in conformity with those used to
prepare the audited financial statements of the Borrower referred to in
Section 6.05(a) for the fiscal year ended December 31, 2006, (ii) to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis and (iii) for purposes of calculating all financial ratios, financial
terms, covenants and related definitions, all such calculations shall be based
on the operations of the Borrowers and its Restricted Subsidiaries on a
consolidated basis and shall be made without giving effect to the operations or
financial results of any Unrestricted Subsidiaries.

(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest on Base Rate Loans calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
Fees are payable.

 

-90-



--------------------------------------------------------------------------------

11.08. Allocation of Proceeds. The Borrower, Lenders, and Administrative Agent
agree (i) that the proceeds furnished to Borrower hereunder shall be allocated
between the Loans and the Warrant in accordance with Schedule 11.08 on or within
10 days following the Restatement Date (or in the case of any Incremental Loan,
in accordance with the relevant Incremental Loan Commitment Agreement), (ii) to
report payments on the Loans (including any original issue discount on the Loans
arising as a consequence of such allocation) in accordance with such allocation,
and (iii) to take no position inconsistent with such allocation in any return,
report, audit, contest, proceeding, or any other matter relating to taxes
(including matters relating to withholding of taxes), unless otherwise required
by a “determination” (as defined in Section 1313(a) of the Code (or any
corresponding provision of state or local tax law)).

11.09. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET IN SECTION 11.03, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

-91-



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

11.10. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.

11.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

11.12. Amendment or Waiver, etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and schedules and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrower may
be released from, the Guaranty and Collateral Agreement and the other Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders),
provided, that, no such change, waiver, discharge or termination shall, without
the consent of each Lender (with Obligations being directly affected in the case
of following clause (i)), (i) extend the final scheduled maturity of any Loan,
or reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce (or forgive) the principal amount
thereof, (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under all the Security Documents,
(iii) amend, modify or waive any provision of this Section 11.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments and the Loans on the Closing Date
or Restatement Date, as applicable), (iv) release all or substantially all of
the aggregate value of the Subsidiaries Guaranty, (v) reduce the “majority”
voting threshold specified in the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of
Commitments and/or Loans are included on the Closing Date and the Restatement
Date), (vi) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; or (vii) change the denomination of
currency of any Loan; provided, further, that no such change, waiver, discharge
or termination shall (1) increase the Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of the Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 10 or any
other provision of this Agreement or any other Credit Document as same relates
to the rights or obligations of the Administrative Agent or (3) without the
consent of the Collateral Agent, amend, modify or waive any provision relating
to the rights or obligations of the Collateral Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 11.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described

 

-92-



--------------------------------------------------------------------------------

in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 2.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) repay all outstanding Loans of such Lender in accordance with
Section 4.01(b), provided that, unless the Loans which are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a Lender
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 11.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 11.12, the Borrower, the Administrative Agent and each Incremental
Term Loan Lender may, in accordance with the provisions of Section 2.14, enter
into an Incremental Loan Commitment Agreement, provided that after the execution
and delivery by the Borrower, the Administrative Agent and each such Incremental
Loan Lender of such Incremental Loan Commitment Agreement, such Incremental Loan
Commitment Agreement may thereafter only be modified in accordance with the
requirements of clause (a) above of this Section 11.12.

11.13. Survival. All indemnities and expense reimbursement obligations set forth
herein including, without limitation, in Sections 2.10, 2.11, 4.04, 11.01 and
11.10 shall survive the execution, delivery and termination of this Agreement
and the Notes and the making and repayment of the Obligations.

11.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 11.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer to the extent
otherwise required under any such Section).

11.15. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 11.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders (including
any increases to the principal amounts thereof as a result of the accretion of
PIK interest pursuant to Section 2.08(f)(i)) and each repayment in respect of
the principal amount of the Loans of each Lender, and shall be made available to
the Borrower for its inspection upon its request. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitment of such Lender or the rights to the principal of, and interest
on, any Loan shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitment or Loans, and prior to such recordation all amounts owing to the
transferor with respect to such Commitment or Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments or Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 11.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and upon the request of the respective Lender or
Lenders one or more new Notes in the same aggregate principal amount shall be

 

-93-



--------------------------------------------------------------------------------

issued to the assigning or transferor Lender and/or the new Lender (as
appropriate). Any provision of Incremental Loan Commitments pursuant to
Section 2.14 shall be recorded by the Administrative Agent on the Register only
upon the acceptance by the Administrative Agent of a properly executed and
delivered Incremental Loan Commitment Agreement. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 11.15, except to the extent such losses, claims, damages and
liabilities result from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

11.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 11.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors or
counsel or to another Lender if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 11.16 to the same extent as such Lender) any information with
respect to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided,
that, any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this
Section 11.16(a) by such Lender (including any information furnished pursuant to
Section 11.03(b) and marked “PUBLIC”), (ii) as may be required or appropriate in
any report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar governmental or non-governmental organizations (whether in the United
States or elsewhere) or any rating agency or their successors, (iii) as may be
required or appropriate in respect of any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (v) to the Administrative Agent or the
Collateral Agent or any other Lender, (vi) to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 11.16 and (vii) to any prospective or actual transferee, pledgee or
participant in connection with any contemplated transfer, pledge or
participation of any of the Notes, Loans or Commitments or any interest therein
by such Lender, provided that such prospective transferee, pledgee or
participant agrees to be bound by the confidentiality provisions of this
Section 11.16.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 11.16 to the same extent as
such Lender.

(c) If, at any time and for any reason, the Borrower or any entity that
beneficially owns 100% of the Equity Interests of the Borrower, becomes subject
to the reporting requirements of Section 13(A) of Section 15(D) of the
Securities Exchange Act of 1934, each Lender shall either (i) request that the
Borrower no longer provide it with material non-public information that may
otherwise be required to be provided hereunder or pursuant to any other
agreement, or (ii) agree to adhere to the Borrower’s (or such other entity’s)
insider trading policy.

(d) This Section 11.16 shall not be deemed to supercede or amend any other
confidentiality agreement among the parties, whether executed prior to or after
the date hereof.

11.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require

 

-94-



--------------------------------------------------------------------------------

that, among other things, all promissory notes executed by, and capital stock
and other Equity Interests in, various Persons owned by the respective Credit
Party be pledged, and delivered for pledge, pursuant to the Security Documents
(and subject to the limitations thereunder). The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents (and subject to the limitations thereunder) and to
take all actions under the laws of the United States and any State thereof to
perfect the security interests in the capital stock and other Equity Interests
of, and promissory notes issued by, any Person organized under the laws of said
jurisdictions (in each case, to the extent said capital stock, other Equity
Interests or promissory notes are owned by any Credit Party). Except as provided
in the immediately preceding sentence, to the extent any Security Document
requires or provides for the pledge of promissory notes issued by, or capital
stock or other Equity Interests in, any Foreign Subsidiary of the Borrower or
any other Person organized under the laws of a jurisdiction other than those
specified in the immediately preceding sentence, it is acknowledged that, as of
the Closing Date, no actions have been required to be taken to perfect, under
local law of the jurisdiction of the Person who issued the respective promissory
notes or whose capital stock or other Equity Interests are pledged, under the
Security Documents. The Borrower hereby agrees that, following any request by
the Administrative Agent or the Required Lenders to do so, the Borrower will,
and will cause its Subsidiaries to, take such actions under the local law of any
jurisdiction with respect to which such actions have not already been taken as
are determined by the Administrative Agent or the Required Lenders to be
necessary or desirable in order to fully perfect, preserve or protect the
security interests granted pursuant to the various Security Documents under the
laws of such jurisdictions. If requested to do so pursuant to this
Section 11.17, all such actions shall be taken in accordance with the provisions
of this Section 11.17 and Section 7.12 and within the time periods set forth
therein. All conditions and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing and so that same are not violated by reason of the failure
to take actions under local law (but only with respect to capital stock of,
other Equity Interests in, and promissory notes issued by, a Foreign Subsidiary
of the Borrower or any other Persons organized under laws of jurisdictions other
than the United States and any State thereof) not required to be taken in
accordance with the provisions of this Section 11.17, provided, that, to the
extent any representation or warranty would not be true because the foregoing
actions were not taken, the respective representation of warranties shall be
required to be true and correct in all material respects at such time as the
respective action is required to be taken in accordance with the foregoing
provisions of Section 7.12 and this Section 11.17.

11.18. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.

11.19. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or in the other Credit Documents, the parties hereto
acknowledge and agree that:

(a) Escrow Agreement. The Borrower shall cause the Escrow Bank to execute and
deliver, the Escrow Agreement no later than the 10th day following the
Restatement Date (or such later date as may be agreed to by the Administrative
Agent in its sole discretion).

(b) Other Closing Conditions. The Credit Parties shall be required to take the
actions specified in Schedule 11.19 as promptly as practicable, and in any event
within the time periods set forth in Schedule 11.19.

 

-95-



--------------------------------------------------------------------------------

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Borrowing Date, the respective representation and warranty shall be required to
be true and correct in all material respects at the time the respective action
is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 11.19 and (y) all representations and warranties
relating to the Security Documents shall be required to be true immediately
after the actions required to be taken by this Section 11.19 have been taken (or
were required to be taken). The acceptance of the benefits of each Borrowing
shall constitute a representation, warranty and covenant by the Borrower to each
of the Lenders that the actions required pursuant to this Section 11.19 will be,
or have been, taken within the relevant time periods referred to in this
Section 11.19 and that, at such time, all representations and warranties
contained in this Agreement and the other Credit Documents shall then be true
and correct without any modification pursuant to this Section 11.19, and the
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time periods required above, shall give rise
to an immediate Event of Default pursuant to this Agreement.

11.20. Representations, Warranties and Covenants of Lenders. Each Lender
(a) represents and warrants that the representations and warrants set forth in
Section 3.3 of the Warrant issued to it are true and correct as of the Closing
Date, and (b) covenants to comply with the restrictions on transfer set forth in
Section 3.1, 3.2 and 3.4, as applicable, of such Warrant.

11.21. Acknowledgment and Restatement. (a) The Borrower hereby acknowledges,
confirms and agrees that the Borrower is indebted to the Closing Date Lenders
for Loans in the aggregate principal amount of $20,000,000 as of the Closing
Date, together with all interest accrued thereon, and all fees, costs, expenses
and other charges relating thereto, all of which are unconditionally owing by
the Borrower to the Closing Date Lenders, Administrative Agent and Collateral
Agent, as applicable, without offset, defense or counterclaim of any kind,
nature or description whatsoever.

(b) The Borrower hereby acknowledges, confirms and agrees that (i) the
Collateral Agent has and shall continue to have a security interest in and lien
upon the Collateral (as defined in the Existing Credit Agreement) heretofore
granted to the Collateral Agent pursuant to the Security Documents to secure the
Obligations (as defined in the Existing Credit Agreement, and (ii) the liens and
security interests of the Collateral Agent in the Collateral shall be deemed to
have been continuously granted and perfected from the earliest date of the
granting and perfection of such liens and security interests to the Collateral
Agent, whether under the Existing Credit Agreement, this Agreement or any of the
other Credit Documents.

(c) The terms, conditions, agreements, covenants, representations and warranties
set forth in the Existing Credit Agreement are hereby amended and restated in
their entirety as set forth in this Agreement, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement, except that nothing
herein or in the other Credit Documents shall impair or adversely affect the
continuation of the liability of the Borrower for the Obligations (as defined in
the Existing Credit Agreement) heretofore incurred as such Obligations have been
amended and restated under this Agreement and the other Credit Documents and the
security interests, liens and other interests in the Collateral (as defined in
the Existing Credit Agreement) heretofore granted, pledged and/or assigned by
the Borrower to the Collateral Agent, which on and after the date hereof shall
be deemed to have been granted to the Collateral Agent, for the ratable benefit
of the Lenders, to secure the Obligations hereunder. The amendment and
restatement contained herein shall not, in any manner, be construed to
(i) constitute payment of, or impair, limit, cancel or extinguish, or constitute
a novation in respect of, the indebtedness and the Obligations (as defined in
the Existing Credit Agreement) of any Borrower evidenced by or arising under the
Existing Credit Agreement, and the liens and security interests of the
Collateral Agent securing such indebtedness and the Obligations (as defined in
the Existing Credit Agreement), which shall not in any manner be impaired,

 

-96-



--------------------------------------------------------------------------------

limited, terminated, waived or released, but shall continue in full force and
effect in favor of the Collateral Agent, for the ratable benefit of the Lenders,
(ii) waive or accept any misrepresentation, breach or remedy under the Existing
Credit Agreement or the other Credit Documents that arose prior to the amendment
and restatement hereof, or (iii) modify any provision of any Credit Document
save as expressly provided herein.

(d) The Borrower for itself and its successors and assigns hereby remise,
release, discharge and hold the Administrative Agent and the Collateral Agent,
its officers, directors, agents and employees and their respective predecessors,
successors and assigns harmless from all claims, demands, debts, sums of money,
accounts, damages, judgments, financial obligations, actions, causes of action,
suits at law or in equity, of any kind or nature whatsoever, whether or not now
existing or known, which such Borrower, or its successors or assigns has had or
may now or hereafter claim to have against the Administrative Agent or the
Collateral Agent or its officers, directors, agents and employees and their
respective predecessors, successors and assigns in any way arising from or
connected with the Existing Credit Agreement or the arrangements set forth
therein or transactions thereunder up to and including the date hereof (but
excluding, in each case of this clause (d), any losses, liabilities, claims,
demands, debts, sums of money, accounts, damages, expenses, judgments, financial
obligations, actions, causes of action, suits at law or in equity to the extent
incurred by reason of the bad faith, gross negligence or willful misconduct of
the Administrative Agent, the Collateral Agent or any of their respective
officers, directors, agents, employees, predecessors, successors and assigns).

(e) Notwithstanding anything in the contrary herein, other than Schedules
1.01(a), 1.01(b), 6.13(a), 6.22, 11.03 and 11.08, which are appended hereto, the
Schedules and Exhibits in the Existing Credit Agreement (which will only be
required to be true, correct and complete as of the Closing Date) shall apply to
this Agreement as if appended hereto.

*     *     *

 

-97-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

HUGHES TELEMATICS, INC.,

as Borrower

By:   /s/ Craig Kaufmann   Name:   Craig Kaufmann   Title:   VP Finance and
Treasurer

CRESCENT 1, LP

By: Cyrus Capital Advisors, LLC as General Partner

By:   /s/ Stephen Freidheim   Name:   Stephen Freidheim   Title:   Managing
Member

CRS FUND LTD.

By: Cyrus Capital Partners, L.P. as Investment Manager

By: Cyrus Capital Partners GP, LLC as General Partner

By:   /s/ Stephen Freidheim   Name:   Stephen Freidheim   Title:   Managing
Member

CYRUS OPPORTUNITIES MASTER FUND II, LTD.

By: Cyrus Capital Partners, L.P. as Investment Manager

By: Cyrus Capital Partners, GP, LLC as General Partner

By:   /s/ Stephen Freidheim   Name:   Stephen Freidheim   Title:   Managing
Member



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

Individually and as Administrative Agent

By:   /s/ Andrew W. Earls   Name:   Andrew W. Earls   Title:   VP

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

By:   /s/ Andrew W. Earls   Name:   Andrew W. Earls   Title:   MD



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

CLOSING DATE COMMITMENTS

 

Lender

   Commitment

Morgan Stanley Senior Funding, Inc.

   $ 20,000,000       

TOTAL:

   $ 20,000,000



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

RESTATEMENT DATE COMMITMENTS

 

Lender

   Commitment

CRS Fund Ltd.

   $ 5,300,000

Crescent 1, LP

   $ 4,700,000

Cyrus Opportunities Master Fund II, Ltd.

   $ 10,000,000       

TOTAL:

   $ 20,000,000

Warrant Allocation to be pro rata for the loan allocation.



--------------------------------------------------------------------------------

SCHEDULE 6.05(D)

MATERIAL LIABILITIES OR OBLIGATIONS



--------------------------------------------------------------------------------

SCHEDULE 6.09

TAXES



--------------------------------------------------------------------------------

SCHEDULE 6.10

PLANS



--------------------------------------------------------------------------------

SCHEDULE 6.12

REAL PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 6.13(A)

CAPITALIZATION



--------------------------------------------------------------------------------

SCHEDULE 6.14

SUBSIDIARIES



--------------------------------------------------------------------------------

SCHEDULE 6.19(A)

INTELLECTUAL PROPERTY OWNED



--------------------------------------------------------------------------------

SCHEDULE 6.19(B)

INTELLECTUAL PROPERTY RIGHTS REQUIRED CONSENTS



--------------------------------------------------------------------------------

SCHEDULE 6.19(C)

INTELLECTUAL PROPERTY RIGHTS CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 6.20

PERMITTED EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

SCHEDULE 6.21

INSURANCE



--------------------------------------------------------------------------------

SCHEDULE 6.22

MATERIAL CONTRACTS



--------------------------------------------------------------------------------

SCHEDULE 8.01(C)

EXISTING LIENS



--------------------------------------------------------------------------------

SCHEDULE 8.03

EXISTING INVESTMENTS



--------------------------------------------------------------------------------

SCHEDULE 8.06(B)

TRANSACTIONS WITH AFFILIATES



--------------------------------------------------------------------------------

SCHEDULE 11.03

LENDER ADDRESSES



--------------------------------------------------------------------------------

SCHEDULE 11.08

LOAN/WARRANT ALLOCATION



--------------------------------------------------------------------------------

SCHEDULE 11.19

POST-CLOSING MATTERS

[Separately delivered]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    Definitions and Accounting Terms    1 1.01.   
Defined Terms    1 SECTION 2.    Amount and Terms of Credit    29 2.01.    The
Commitments    29 2.02.    Minimum Amount of Each Borrowing    30 2.03.   
Notice of Borrowing    30 2.04.    Disbursement of Funds    30 2.05.    Notes   
31 2.06.    Conversions    31 2.07.    Pro Rata Borrowings    32 2.08.   
Interest    32 2.09.    Interest Periods    33 2.10.    Increased Costs,
Illegality, etc.    34 2.11.    Compensation    35 2.12.    Change of Lending
Office    35 2.13.    Replacement of Lenders    36 2.14.    Incremental Loan
Commitments    36 2.15.    Escrow Account    39 SECTION 3.    Fees; Reductions
of Commitment    40 3.01.    Fees    40 3.02.    Mandatory Reduction of
Commitments    40 SECTION 4.    Prepayments; Payments; Taxes    40 4.01.   
Voluntary Prepayments    40 4.02.    Mandatory Repayments    41 4.03.    Method
and Place of Payment    43 4.04.    Net Payments    43 SECTION 5.    Conditions
Precedent    45 5.01.    Notes    45 5.02.    Officer’s Certificate    45 5.03.
   Opinions of Counsel    45 5.04.    Company Documents; Proceedings; etc.    46
5.05.    Employee Benefit Plans; Shareholders’ Agreements; Management
Agreements; Employment Agreements; Collective Bargaining Agreements; Tax Sharing
Agreements; Existing Indebtedness Agreements    46 5.06.    Warrants    47 5.07.
   Adverse Change, Approvals    47 5.08.    Litigation    47 5.09.    Guaranty
and Collateral Agreement    47 5.10.    Financial Statements; Pro Forma Balance
Sheet; Projections    48 5.11.    Solvency Certificate; Insurance Certificates
   48 5.12.    Fees, etc.    48

 

(i)



--------------------------------------------------------------------------------

          Page 5.13.    Fee Letter    48 5.14.    No Default; Representations
and Warranties    49 5.15.    Notice of Borrowing    49 5.16.    Incremental
Loans    49 SECTION 6.    Representations, Warranties and Agreements    50 6.01.
   Company Status    50 6.02.    Power and Authority    50 6.03.    No Violation
   50 6.04.    Approvals    50 6.05.    Financial Statements; Financial
Condition; Undisclosed Liabilities; Projections    51 6.06.    Litigation    52
6.07.    True and Complete Disclosure    52 6.08.    Use of Proceeds; Margin
Regulations    52 6.09.    Tax Returns and Payments    52 6.10.    Compliance
with ERISA    53 6.11.    Security Documents    54 6.12.    Properties    54
6.13.    Capitalization and Warrants    54 6.14.    Subsidiaries    55 6.15.   
Compliance with Statutes, etc.    55 6.16.    Investment Company Act    55 6.17.
   Environmental Matters    55 6.18.    Employment and Labor Relations    56
6.19.    Intellectual Property, etc.    56 6.20.    Indebtedness    57 6.21.   
Insurance    57 6.22.    Material Contracts    57 SECTION 7.    Affirmative
Covenants    57 7.01.    Information Covenants    57 7.02.    Books, Records and
Inspections; Annual Meetings    60 7.03.    Maintenance of Property; Insurance
   60 7.04.    Existence; Franchises    61 7.05.    Compliance with Statutes,
etc.    61 7.06.    Compliance with Environmental Laws    61 7.07.    ERISA   
62 7.08.    End of Fiscal Years; Fiscal Quarters    62 7.09.    Performance of
Obligations    63 7.10.    Payment of Taxes    63 7.11.    Use of Proceeds    63
7.12.    Additional Security; Further Assurances; etc.    63 7.13.    Ownership
of Subsidiaries, etc.    64 7.14.    Maintenance of Company Separateness    64
7.15.    Designation of Restricted and Unrestricted Subsidiaries    65 7.16.   
Patriot Act    66 SECTION 8.    Negative Covenants    66 8.01.    Liens    66
8.02.    Limitation on Asset Sales    69 8.03.    Limitation on Restricted
Payments    69

 

(ii)



--------------------------------------------------------------------------------

          Page 8.04.    Indebtedness    72 8.05.    Merger, Amalgamated,
Consolidation or Sale of All or Substantially All Assets    74 8.06.   
Limitation on Transactions with Affiliates    76 8.07.    Modifications of
Certificate of Incorporation, By-Laws, Indebtedness and Certain Other
Agreements, etc.    77 8.08.    Limitation on Restrictions on Distributions from
Restricted Subsidiaries    77 8.09.    Business, etc.    79 8.10.    Certain Tax
Payments    79 SECTION 9.    Events of Default    79 9.01.    Payments    79
9.02.    Representations, etc.    79 9.03.    Covenants    80 9.04.    Default
Under Other Agreements    80 9.05.    Bankruptcy, etc.    80 9.06.    ERISA   
81 9.07.    Security Documents    81 9.08.    Credit Documents    81 9.09.   
Judgments    82 SECTION 10.    The Administrative Agent    82 10.01.   
Appointment    82 10.02.    Nature of Duties    82 10.03.    Lack of Reliance on
the Administrative Agent    83 10.04.    Certain Rights of the Agents    83
10.05.    Reliance    83 10.06.    Indemnification    83 10.07.    The
Administrative Agent in its Individual Capacity    84 10.08.    Holders    84
10.09.    Resignation by the Administrative Agent    84 10.10.    Collateral
Matters    85 10.11.    Delivery of Information    85 SECTION 11.   
Miscellaneous    86 11.01.    Payment of Expenses, etc.    86 11.02.    Right of
Setoff    87 11.03.    Notices    87 11.04.    Benefit of Agreement;
Assignments; Participations    88 11.05.    No Waiver; Remedies Cumulative    90
11.06.    Payments Pro Rata    90 11.07.    Calculations; Computations    90
11.08.    Allocation of Proceeds    91 11.09.    GOVERNING LAW; SUBMISSION TO
JURISDICTION; VENUE; WAIVER OF JURY TRIAL    91 11.10.    Counterparts    92
11.11.    Headings Descriptive    92 11.12.    Amendment or Waiver, etc.    92
11.13.    Survival    93 11.14.    Domicile of Loans    93 11.15.    Register   
93 11.16.    Confidentiality    94

 

(iii)



--------------------------------------------------------------------------------

          Page 11.17.    Special Provisions Regarding Pledges of Equity
Interests in, and Promissory Notes Owed by, Persons Not Organized in the United
States    94 11.18.    Patriot Act    95 11.19.    Post-Closing Actions    95
11.20.    Representations, Warranties and Covenants of Lenders    96 11.21.   
Acknowledgment and Restatement    96

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    Closing Date Commitments SCHEDULE 1.01(b)    Restatement
Date Commitments SCHEDULE 6.05(d)    Material Liabilities or Obligations
SCHEDULE 6.09    Taxes SCHEDULE 6.10    Plans SCHEDULE 6.12    Real Property
SCHEDULE 6.13(a)    Capitalization SCHEDULE 6.14    Subsidiaries SCHEDULE
6.19(a)    Intellectual Property Rights Owned or Used SCHEDULE 6.19(b)   
Intellectual Property Rights Required Consents SCHEDULE 6.19(c)    Intellectual
Property Rights Claims SCHEDULE 6.20    Permitted Existing Indebtedness SCHEDULE
6.21    Insurance SCHEDULE 6.22    Material Contracts SCHEDULE 8.01(c)   
Existing Liens SCHEDULE 8.03    Existing Investments SCHEDULE 8.06(b)   
Transactions with Affiliates SCHEDULE 11.03    Lender Addresses SCHEDULE 11.08
   Loan/Warrant Allocation SCHEDULE 11.19    Post-Closing Matters EXHIBIT A-1   
Form of Notice of Borrowing EXHIBIT A-2    Form of Notice of
Conversion/Continuation EXHIBIT B    Form of Note EXHIBIT C    Form of Section
4.04(b)(ii) Certificate EXHIBIT D    Opinions of Skadden, Arps, Slate, Meagher &
Flom LLP EXHIBIT E    Form of Officers’ Certificate EXHIBIT F    Form of
Guaranty and Collateral Agreement EXHIBIT G    Form of Solvency Certificate
EXHIBIT H    Form of Compliance Certificate EXHIBIT I    Form of Assignment and
Assumption Agreement EXHIBIT J    Form of Warrant EXHIBIT K    Form of
Incremental Loan Commitment Agreement EXHIBIT L    Form of Co-Sale Agreement
EXHIBIT M    Form of Reaffirmation Agreement

 

(1)